UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010 – October 31, 2011 Item 1: Reports to Shareholders Annual Report | October 31, 2011 Vanguard International Stock Index Funds Vanguard European Stock Index Fund Vanguard Pacific Stock Index Fund Vanguard Emerging Markets Stock Index Fund > For the fiscal year ended October 31, 2011, returns for Vanguard International Stock Index Funds ranged from about–9% for the Emerging Markets Stock Index Fund to about–3% for the Pacific Stock Index Fund. > Beset by worries about questionable debts and a possible recession, the financial and materials arenas were among the worst-performing sectors in all three funds. > For the decade ended October 31, the average annual returns of the funds closely tracked those of their benchmarks. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 European Stock Index Fund. 11 Pacific Stock Index Fund. 33 Emerging Markets Stock Index Fund. 54 Your Fund’s After-Tax Returns. 81 About Your Fund’s Expenses. 82 Glossary. 85 European Stock Index Fund Pacific Stock Index Fund Emerging Markets Stock Index Fund Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard European Stock Index Fund Investor Shares -6.35% Admiral™ Shares -6.22 Signal® Shares -6.24 Institutional Shares -6.19 MSCI Europe ETF Shares Market Price -6.39 Net Asset Value -6.22 MSCI Europe Index -5.24 European Region Funds Average -7.17 European Region Funds Average: Derived from data provided by Lipper Inc. Vanguard Pacific Stock Index Fund Investor Shares -3.45% Admiral™ Shares -3.33 Signal® Shares -3.31 Institutional Shares -3.29 MSCI Pacific ETF Shares Market Price -3.32 Net Asset Value -3.34 MSCI Pacific Index -1.54 Japan/Pacific Region Funds Average -3.47 Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573. 1 Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares -9.20% Admiral™ Shares -9.09 Signal® Shares -9.07 Institutional Shares -9.00 Institutional Plus Shares (Inception: 12/15/2010) -9.95 MSCI Emerging Markets ETF Shares Market Price -9.88 Net Asset Value -9.09 MSCI Emerging Markets Index -7.72 Emerging Markets Funds Average -11.29 Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance October 31, 2010 , Through October 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $27.15 $24.48 $1.007 $0.000 Admiral Shares 63.75 57.09 2.862 0.000 Signal Shares 24.68 22.09 1.115 0.000 Institutional Shares 27.20 24.36 1.228 0.000 MSCI Europe ETF Shares 51.00 45.66 2.306 0.000 Vanguard Pacific Stock Index Fund Investor Shares $10.40 $9.74 $0.330 $0.000 Admiral Shares 68.06 63.28 2.751 0.000 Signal Shares 23.64 21.98 0.961 0.000 Institutional Shares 10.42 9.69 0.424 0.000 MSCI Pacific ETF Shares 55.06 51.18 2.243 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $29.49 $26.39 $0.434 $0.000 Admiral Shares 38.82 34.71 0.653 0.000 Signal Shares 37.34 33.38 0.644 0.000 Institutional Shares 29.55 26.42 0.528 0.000 Institutional Plus Shares 99.35 87.90 1.754 0.000 (Inception: 12/15/2010) MSCI Emerging Markets ETF Shares 46.70 41.73 0.815 0.000 3 Chairman’s Letter Dear Shareholder, Despite political turmoil, sovereign-debt concerns, and natural disasters, international markets produced solid results during the first half of the fiscal year ended October 31, 2011. However, things changed dramatically in the second half, as Europe’s ongoing debt struggles intensified and international stocks retreated. Signs of slowing growth in emerging markets, especially China, also raised concerns among investors. Vanguard’s international stock index funds posted negative returns for the full 12 months. After posting strong gains in the previous two fiscal years, the Emerging Markets Stock Index Fund suffered the biggest drop, returning about –9%. The Pacific Stock Index Fund had the mildest decline, returning about –3%. The European Stock Index Fund fell in between, returning about –6%. Stocks in the financial and materials sectors were among the worst performers, while in many markets, energy and consumer staples were among the better performers. All three funds closely tracked their benchmark indexes. However, because of temporary price differences arising from fair-value pricing policies, the funds’ returns on the final day of the period diverged a bit more from those of their benchmarks, which are not adjusted for fair value. (For more information about fair-value pricing, please see the text box on page 8.) 4 On another matter, on December 15, 2010, Vanguard began offering Institutional Plus Shares for the Emerging Markets Stock Index Fund, with a minimum initial investment of $100 million. Note: If you own one or more of the funds in a taxable account, you may wish to review the section on after-tax returns that appears later in this report. International markets were rocked by Europe’s debt crisis By now, the sources of volatility in the global stock market are familiar: sovereign-debt dramas in Europe, policymaking strife in the United States, and an economic expansion that has failed to gather enough momentum to bring down high levels of unemployment. International markets were hit hard during the period, growing more volatile during the last few months as the European debt crisis intensified. Stock prices retreated in many European countries as investors grew anxious that Greece’s debt issues had spread to other parts of the region. Prices also fell in the Pacific region’s developed economies and emerging markets, where growth has moderated. International stock markets returned a combined –4.66% for the period. While U.S. stocks fared much better than their international counterparts, gains were shadowed by anxiety during the volatile period. This turbulence was so pronounced, in fact, that a one-month change in the start date would have yielded a very different perspective on Market Barometer Average Annual Total Returns Periods Ended October 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 12.22% 0.54% Russell 2000 Index (Small-caps) 6.71 12.87 0.68 Dow Jones U.S. Total Stock Market Index 7.67 12.58 0.90 MSCI All Country World Index ex USA (International) -4.66 12.92 -0.37 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.00% 8.87% 6.41% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.78 8.31 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.15 1.53 CPI Consumer Price Index 3.53% 1.49% 2.33% 5 performance. For the 12 months through October 31, the broad U.S. stock market returned 7.67%. For the 12 months ended September 30, however, the return was a mere 0.31%. Unsteady yields reflected fast-changing sentiment Bonds produced strong returns, though as in the stock market, investor sentiment was volatile. The yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, began the 12 months at 2.61%, drifted higher as the economic expansion seemed to gather steam, then fluttered lower to close the period at 2.17%. The decline in Treasury yields (and rise in prices) was driven by Europe’s sovereign-debt dramas, underwhelming economic reports, and a flight to safety that was prompted, paradoxically, by a rating agency’s decision to downgrade the U.S. government debt. Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken. Taxable investment-grade bonds returned 5.00% for the full 12 months. It’s important to note, of course, that as yields decline, the opportunity for similarly strong returns diminishes. The broad municipal market returned 3.78%. The returns on money market instruments hovered near 0%, consistent with the Federal Reserve Board’s target for short-term interest rates. Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average European Stock Index Fund 0.26% 0.14% 0.14% 0.10% — 0.14% 1.43% Pacific Stock Index Fund 0.26 0.14 0.14 0.10 — 0.14 1.61 Emerging Markets Stock Index Fund 0.35 0.22 0.22 0.15 0.12% 0.22 1.68 The fund expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the funds’ expense ratios were: for the European Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for MSCI Europe ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for MSCI Pacific ETF Shares; and for the Emerging Markets Stock Index Fund, 0.33% for Investor Shares, 0.20% for Admiral Shares, 0.20% for Signal Shares, 0.13% for Institutional Shares, 0.10% for Institutional Plus Shares (annualized since inception), and 0.20% for MSCI Emerging Markets ETF Shares. Peer groups: For the European Stock Index Fund, European Region Funds; for the Pacific Stock Index Fund, Japan/Pacific Region Funds; for the Emerging Markets Stock Index Fund, Emerging Markets Funds. 6 Declines occurred worldwide, with few markets avoiding losses The three Vanguard international stock index funds included in this report offer broad exposure to equities in nearly all of the developed and emerging markets outside the United States. As noted earlier, stocks suffered declines in most of the countries represented in the funds for the 12-month period. In contrast to the U.S. market’s advance during the period, more than four markets fell for every one that rose in the almost 50 international markets represented in the three funds. In the European Stock Index Fund, which returned –6.35% for Investor Shares, the Eurozone’s debt crisis was at the forefront of investors’ minds. Concerns over Greece’s struggles to pay down its debts affected other countries in the region, including France, Germany, Italy, and Spain. Financial stocks in many of these countries were among the hardest hit during the second half of the period. In some ways, the mood was reminiscent of the financial crisis of 2008, with investors anxious about what might be lurking on the balance sheets of major financial institutions. Only a handful of countries in Europe managed to rise above the ongoing sovereign-debt drama. The United Kingdom (the region’s largest market), Norway, and Ireland each posted modest Total Returns Ten Years Ended October 31, 2011 Average Annual Return European Stock Index Fund Investor Shares 5.65 % MSCI Europe Index 5.68 European Region Funds Average 5.42 European Region Funds Average: Derived from data provided by Lipper Inc. Pacific Stock Index Fund Investor Shares 5.57 % MSCI Pacific Index 5.90 Japan/Pacific Region Funds Average 3.60 Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Emerging Markets Stock Index Fund Investor Shares 16.01 % Spliced Emerging Markets Index 16.58 Emerging Markets Funds Average 15.02 Spliced Emerging Markets Index: Select Emerging Markets Index, administered exclusively for Vanguard by MSCI, through August 23, 2006; MSCI Emerging Markets Index thereafter. Emerging Markets Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 7 gains for the period. Though the United Kingdom is struggling to keep its economy growing, the fact that it maintains its own currency has protected it a bit from the Eurozone downdraft. And the Irish economy, having swallowed the bitter medicine of austerity in an effort to regain investor confidence, has exhibited early signs of regaining the competiveness that made it a star performer in Europe for much of the past decade. Pacific stock losses were tempered by local currency gains Stocks in the Pacific Stock Index Fund suffered milder losses than those elsewhere, as the fund returned –3.45% for Investor Shares. In the two dominant mature markets along the Pacific Rim, Japan and Australia, returns were negative in each nation’s local currency. However, in both cases the U.S. dollar’s decline against the local currency tempered losses for U.S. investors. (When foreign currencies rise in value relative to the U.S. dollar, that bolsters returns received here in the United States.) Japanese stocks, which make up more than 60% of the fund’s portfolio, struggled as that country continued to grapple with anemic economic growth and the aftermath of the tragic earthquake in March. The Australian economy has done better than most in recent years, but worries about a slowdown in global demand for Australian Investment insight A note on fair-value pricing The reported return of a fund that tracks an index sometimes may diverge from the index’s return a bit more than would be expected. This may be the result of a fair-value pricing adjustment. These adjustments, which are required by the Securities and Exchange Commission, address pricing discrepancies that may arise because of time-zone differences among global stock markets. Foreign stocks may trade on exchanges that close many hours before a fund’s closing share price is calculated in the United States, generally at 4 p.m., Eastern time. In the hours between the foreign close and the U.S. close, the value of these foreign securities may change—because of company-specific announcements or market-wide developments, for example. Such price changes are not immediately reflected in international index values. Fair-value pricing takes such changes into account in calculating the fund’s daily net asset value, thus ensuring that the NAV doesn’t include “stale” prices. The result can be a temporary divergence between the return of the fund and that of its benchmark index—a difference that usually corrects itself when the foreign markets reopen. 8 commodity exports helped to put a brake on the Australian market’s recent advance. Australian stocks constitute about a quarter of the Pacific Stock Index Fund’s assets. For emerging markets, a sharp setback Emerging market stocks, which have delivered outsized returns in recent years, suffered the steepest losses for the period. Some of the biggest markets in the Emerging Markets Stock Index Fund, including China, Brazil, and India, contributed the most to the fund’s negative return of –9.20% for Investor Shares, as investors grew concerned that those countries’ rapid economic expansions were losing steam. South Korean, Indonesian, and Malaysian stocks, which together account for about one-fifth of fund assets, were the most notable positive contributors to returns. From a sector perspective, consumer staples—a traditional refuge when market volatility spikes—was generally the consistent winner for all three funds. Energy stocks also did well in most markets. However, those gains were more than offset by losses in the financial sector, as investors worried about large banks’ exposure to sovereign debt of over-indebted governments once thought to be safe havens. Materials also stepped backward as prices for most industrial metals deteriorated after peaking earlier in the year. International stocks have produced respectable long-term results Despite disappointing returns for the most recent fiscal year, international stocks’ long-term performance has been solid. For the ten years ended October 31, 2011, all three Vanguard International Stock Index Funds were able to meet their primary objective of closely tracking their target indexes. All three also outpaced the average return from competing mutual funds. Credit goes to the skills of the funds’ advisor, Vanguard Quantitative Equity Group. The funds’ very low expenses also mean that you retain a larger share of your fund’s returns. Over the past decade, the Investor Shares of the European and Pacific Stock Index Funds each posted an average annual return that exceeded that of the broad U.S. stock market (about 5%). This is a respectable performance, given the geopolitical and economic turbulence that the global marketplace has endured during the past decade. The Emerging Markets Stock Index Fund logged a much higher average annual return over the 10-year period, about 16%. Rapid growth in many of these markets, including China, India, and Brazil, has clearly helped their stocks. However, and as always, we urge investors to keep reasonable expectations for future returns. Emerging markets stocks have exhibited higher volatility compared to developed markets, and no one knows whether 9 strong growth in these developing nations will continue uninterrupted. Moreover, even if it does, that doesn’t necessarily mean that these countries’ stock markets will outperform more mature markets in the future. The prices of emerging market stocks could already fully reflect an optimistic outlook, leaving them vulnerable to disappointments down the road. International stocks can help to diversify your equity portfolio The recent spike in volatility has, without a doubt, been frustrating to investors in the international markets. But it’s important to remember that while international equities may have disappointed in the past year, it wasn’t long ago that they were outperforming domestic stocks. Since domestic and international markets don’t necessarily move in lockstep with each other, Vanguard believes it’s wise to have exposure to both. During difficult times in the U.S. market, international stocks may provide some buffering against potential losses, and vice versa. Of course, there are times when both domestic and international stocks will decline, which is why it’s important to hold other asset classes as well. Vanguard believes that a well-balanced portfolio should include a mix of domestic and international stock funds, bond funds, and money market funds appropriate for your long-term goals, investment horizon, and tolerance for risk. With their diversified portfolios and low costs, Vanguard’s International Stock Index Funds can play an important role in such a well-balanced investment program. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 16, 2011 10 European Stock Index Fund Fund Profile As of October 31, 2011 Share-Class Characteristics Investor Admiral Signal Institutional MSCI Europe Shares Shares Shares Shares ETF Shares Ticker Symbol VEURX VEUSX VESSX VESIX VGK Expense Ratio 1 0.26% 0.14% 0.14% 0.10% 0.14% Portfolio Characteristics MSCI AC MSCI World Europe Index Fund Index ex USA Number of Stocks 472 462 1,861 Median Market Cap $48.2B $48.2B $27.3B Price/Earnings Ratio 11.0x 11.0x 11.6x Price/Book Ratio 1.4x 1.4x 1.4x Return on Equity 20.2% 20.1% 17.8% Earnings Growth Rate -0.1% -0.2% 2.5% Dividend Yield 4.0% 4.0% 3.4% Turnover Rate 6% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Consumer Discretionary 8.4% 8.4% 9.1% Consumer Staples 13.7 13.7 9.6 Energy 12.1 12.0 11.5 Financials 18.8 18.9 23.5 Health Care 11.3 11.3 6.7 Industrials 10.5 10.5 10.4 Information Technology 3.1 3.1 6.4 Materials 9.8 9.8 12.3 Telecommunication Services 7.2 7.2 6.4 Utilities 5.1 5.1 4.1 Volatility Measures MSCI AC MSCI Europe World Index Index ex USA R-Squared 0.99 0.97 Beta 1.05 1.16 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Dutch Shell plc Integrated Oil & Gas 3.5% Nestle SA Packaged Foods & Meats 3.1 HSBC Holdings plc Diversified Banks 2.4 Vodafone Group plc Wireless Telecommunication Services 2.2 BP plc Integrated Oil & Gas 2.1 Novartis AG Pharmaceuticals 2.0 GlaxoSmithKline plc Pharmaceuticals 1.8 Roche Holding AG Pharmaceuticals 1.8 Total SA Integrated Oil & Gas 1.7 Unilever NV Packaged Foods & Meats 1.4 Top Ten 22.0% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the expense ratios were 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for MSCI Europe ETF Shares. 11 European Stock Index Fund Market Diversification (% of equity exposure) MSCI AC MSCI World Europe Index Fund Index ex USA Europe United Kingdom 35.1% 33.5% 14.8% France 14.5 15.7 7.0 Switzerland 13.0 12.8 5.6 Germany 12.7 12.4 5.5 Spain 5.3 5.6 2.5 Sweden 4.6 4.7 2.1 Netherlands 3.9 3.6 1.6 Italy 3.7 4.1 1.8 Denmark 1.5 1.7 0.8 Norway 1.5 1.6 0.7 Finland 1.4 1.4 0.6 Belgium 1.4 1.4 0.6 Other 1.4 1.5 0.7 Subtotal 100.0% 100.0% 44.3% Pacific 0.0% 0.0% 23.4% Emerging Markets 0.0% 0.0% 24.8% North America 0.0% 0.0% 7.0% Middle East 0.0% 0.0% 0.5% 12 European Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Periods Ended October 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment European Stock Index Fund Investor Shares -6.35% -2.81% 5.65% $17,318 ••••• • MSCI All Country World Index ex USA -4.25 0.08 8.05 21,698 – MSCI Europe Index -5.24 -2.74 5.68 17,375 European Region Funds Average -7.17 -3.28 5.42 16,952 European Region Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $10,000 Year Years Years Investment European Stock Index Fund Admiral Shares -6.22% -2.71% 5.75% $17,491 MSCI All Country World Index ex USA -4.25 0.08 8.05 21,698 MSCI Europe Index -5.24 -2.74 5.68 17,375 Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. The fee does not apply to ETF Shares. See Financial Highlights for dividend and capital gains information. 13 European Stock Index Fund Average Annual Total Returns Periods Ended October 31, 2011 Since Final Value One Five Inception of a $1,000,000 Year Years (10/6/2006) Investment European Stock Index Fund Signal Shares -6.24% -2.71% -1.99% $903,320 MSCI All Country World Index ex USA -4.25 0.08 0.69 1,035,672 MSCI Europe Index -5.24 -2.74 -1.99 903,294 "Since Inception" performance is calculated from the Signal Shares’ inception date for both the fund and its comparative standards. Final Value One Five Ten of a $5,000,000 Year Years Years Investment European Stock Index Fund Institutional Shares -6.19% -2.66% 5.80% $8,788,631 MSCI All Country World Index ex USA -4.25 0.08 8.05 10,849,075 MSCI Europe Index -5.24 -2.74 5.68 8,687,611 Since Final Value One Five Inception of a $10,000 Year Years (3/4/2005) Investment MSCI Europe ETF Shares Net Asset Value -6.22% -2.71% 2.05% $11,451 MSCI All Country World Index ex USA -4.25 0.08 4.47 13,380 MSCI Europe Index -5.24 -2.74 2.02 11,421 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standards. Cumulative Returns of ETF Shares: March 4, 2005, Through October 31, 2011 Since One Five Inception Year Years (3/4/2005) MSCI Europe ETF Shares Market Price -6.39% -13.11% 14.49% MSCI Europe ETF Shares Net Asset Value -6.22 -12.82 14.51 MSCI Europe Index -5.24 -12.96 14.21 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standards. Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. The fee does not apply to ETF Shares. 14 European Stock Index Fund Fiscal-Year Total Returns (%): October 31, 2001, Through October 31, 2011 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 -12.39% -4.16% 4.79% Admiral Shares 8/13/2001 -12.31 -4.06 4.89 Signal Shares 10/6/2006 -12.31 — -4.21 1 Institutional Shares 5/15/2000 -12.27 -4.03 4.94 MSCI Europe ETF Shares 3/4/2005 Market Price -12.60 -4.32 0.27 1 Net Asset Value -12.31 -4.06 0.35 1 1 Return since inception. Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. The fee does not apply to ETF Shares. 15 European Stock Index Fund Financial Statements Statement of Net Assets—Investments Summary As of October 31, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Austria † 26,652 0.4% Belgium Anheuser-Busch InBev NV 846,422 46,939 0.7% Belgium—Other † 50,592 0.7% 1.4% Denmark Novo Nordisk A/S Class B 448,486 47,614 0.7% Denmark—Other † 55,983 0.8% 1.5% Finland † 98,637 1.4% France Total SA 2,238,935 116,821 1.7% Sanofi 1,176,068 84,135 1.2% BNP Paribas SA 1,011,569 45,172 0.7% LVMH Moet Hennessy Louis Vuitton SA 267,191 44,285 0.7% Danone 615,678 42,681 0.6% Air Liquide SA 298,877 38,590 0.6% GDF Suez 1,305,960 36,792 0.5% France—Other † 577,331 8.4% 14.4% Germany Siemens AG 868,130 90,998 1.3% BASF SE 968,872 70,724 1.0% SAP AG 970,793 58,702 0.9% Bayer AG 872,589 55,594 0.8% Allianz SE 479,000 53,295 0.8% E.ON AG 1,900,300 45,826 0.7% Daimler AG 878,829 44,635 0.6% Deutsche Bank AG 980,370 40,537 0.6% 16 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Deutsche Telekom AG 2,960,425 37,610 0.5% Germany—Other † 367,600 5.4% 12.6% Greece † 13,586 0.2% Ireland † 28,716 0.4% Italy ENI SPA 2,536,663 56,070 0.8% Italy—Other † 199,014 2.9% 3.7% Netherlands Unilever NV 1,719,248 59,355 0.9% Netherlands—Other † 204,700 3.0% 3.9% Norway † 100,125 1.5% Portugal † 25,233 0.4% Spain Telefonica SA 4,341,292 92,260 1.3% Banco Santander SA 8,901,893 75,344 1.1% Banco Bilbao Vizcaya Argentaria SA 4,558,687 41,028 0.6% Telefonica SA ADR 8,512 182 0.0% Spain—Other † 154,991 2.3% 5.3% Sweden † 318,866 4.7% Switzerland Nestle SA 3,655,165 211,406 3.1% Novartis AG 2,462,065 138,701 2.0% Roche Holding AG 741,281 121,622 1.8% * UBS AG 3,840,803 48,541 0.7% ABB Ltd. 2,311,988 43,524 0.7% 1 Switzerland—Other † 329,206 4.8% 13.1% United Kingdom HSBC Holdings plc 18,793,862 163,985 2.4% Vodafone Group plc 52,362,052 145,395 2.1% BP plc 19,264,977 141,770 2.1% GlaxoSmithKline plc 5,443,605 122,169 1.8% Royal Dutch Shell plc Class B 2,843,241 102,012 1.5% British American Tobacco plc 2,097,446 96,170 1.4% Royal Dutch Shell plc Class A (Amsterdam Shares) 2,410,545 85,477 1.2% Rio Tinto plc 1,504,263 81,380 1.2% BG Group plc 3,576,548 77,555 1.1% BHP Billiton plc 2,256,562 71,059 1.0% AstraZeneca plc 1,454,769 69,843 1.0% Standard Chartered plc 2,508,337 58,531 0.9% Tesco plc 8,487,044 54,720 0.8% Diageo plc 2,641,768 54,674 0.8% Anglo American plc 1,395,163 51,148 0.7% 17 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Royal Dutch Shell plc Class A 1,381,441 48,938 0.7% Unilever plc 1,354,008 45,387 0.7% Imperial Tobacco Group plc 1,074,566 39,144 0.6% Barclays plc 12,235,345 37,929 0.6% National Grid plc 3,701,866 36,805 0.5% SABMiller plc 1,003,623 36,553 0.5% Xstrata plc 2,188,930 36,461 0.5% Vodafone Group plc ADR 172,854 4,812 0.1% BP plc ADR 107,228 4,737 0.1% United Kingdom—Other † 723,609 10.6% 34.9% Total Common Stocks (Cost $10,024,716) 6,830,478 99.8% 2 Coupon Temporary Cash Investments Money Market Fund 3,4 Vanguard Market Liquidity Fund 0.128% 49,244,178 49,244 0.7% 5 U.S. Government and Agency Obligations † 3,800 0.1% Total Temporary Cash Investments (Cost $53,044) 53,044 0.8% 2 6 Total Investments (Cost $10,077,760) 100.6% Other Assets and Liabilities Other Assets 17,695 0.2% Liabilities 4 (56,899) (0.8%) (0.6%) Net Assets 100.0% At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 12,121,817 Undistributed Net Investment Income 231,660 Accumulated Net Realized Losses (2,319,565) Unrealized Appreciation (Depreciation) Investment Securities (3,194,238) Futures Contracts 3,651 Forward Currency Contracts 528 Foreign Currencies 465 Net Assets Investor Shares—Net Assets Applicable to 34,766,691 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 851,084 Net Asset Value Per Share—Investor Shares 18 European Stock Index Fund Amount ($000) Admiral Shares—Net Assets Applicable to 44,325,935 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,530,627 Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 10,256,400 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 226,559 Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 24,884,050 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 606,086 Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 57,599,092 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,629,962 Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, the value of this security represented 0.2% of net assets. 2 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.2% and 0.4%, respectively, of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $24,999,000 of collateral received for securities on loan. 5 Securities with a value of $3,000,000 have been segregated as initial margin for open futures contracts. 6 The total value of securities on loan is $22,458,000. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 European Stock Index Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Dividends 1 277,299 Interest 2 90 Security Lending 10,950 Total Income 288,339 Expenses The Vanguard Group—Note B Investment Advisory Services 649 Management and Administrative—Investor Shares 1,824 Management and Administrative—Admiral Shares 2,912 Management and Administrative—Signal Shares 246 Management and Administrative—Institutional Shares 263 Management and Administrative—ETF Shares 2,655 Marketing and Distribution—Investor Shares 665 Marketing and Distribution—Admiral Shares 437 Marketing and Distribution—Signal Shares 74 Marketing and Distribution—Institutional Shares 237 Marketing and Distribution—ETF Shares 914 Custodian Fees 789 Auditing Fees 41 Shareholders’ Reports—Investor Shares 34 Shareholders’ Reports—Admiral Shares 21 Shareholders’ Reports—Signal Shares 3 Shareholders’ Reports—Institutional Shares 5 Shareholders’ Reports—ETF Shares 78 Trustees’ Fees and Expenses 10 Total Expenses 11,857 Net Investment Income 276,482 Realized Net Gain (Loss) Investment Securities Sold (264,976) Futures Contracts (7,214) Foreign Currencies and Forward Currency Contracts 1,592 Realized Net Gain (Loss) (270,598) Change in Unrealized Appreciation (Depreciation) Investment Securities (533,511) Futures Contracts 2,818 Foreign Currencies and Forward Currency Contracts (2,914) Change in Unrealized Appreciation (Depreciation) (533,607) Net Increase (Decrease) in Net Assets Resulting from Operations (527,723) 1 Dividends are net of foreign withholding taxes of $16,579,000. 2 Interest income from an affiliated company of the fund was $79,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 European Stock Index Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 276,482 355,561 Realized Net Gain (Loss) (270,598) (188,112) Change in Unrealized Appreciation (Depreciation) (533,607) 955,785 Net Increase (Decrease) in Net Assets Resulting from Operations (527,723) 1,123,234 Distributions Net Investment Income Investor Shares (39,214) (233,922) Admiral Shares (127,944) (66,666) Signal Shares (11,677) (9,876) Institutional Shares (24,552) (34,019) ETF Shares (130,385) (99,626) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — ETF Shares — — Total Distributions (333,772) (444,109) Capital Share Transactions Investor Shares (931,336) (4,250,540) Admiral Shares 739,377 300,622 Signal Shares (11,702) 12,318 Institutional Shares (695,500) 406,075 ETF Shares 155,154 250,974 Net Increase (Decrease) from Capital Share Transactions (744,007) (3,280,551) Total Increase (Decrease) (1,605,502) (2,601,426) Net Assets Beginning of Period 8,449,820 11,051,246 End of Period 1 6,844,318 8,449,820 1 Net Assets—End of Period includes undistributed net investment income of $231,660,000 and $289,637,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 European Stock Index Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $27.15 $25.77 $21.99 $43.43 $34.67 Investment Operations Net Investment Income .882 1 .768 1 1.008 1.372 1 1.298 1 Net Realized and Unrealized Gain (Loss) on Investments (2.545) 1.594 4.269 (21.597) 8.386 Total from Investment Operations (1.663) 2.362 5.277 (20.225) 9.684 Distributions Dividends from Net Investment Income (1.007) (.982) (1.497) (1.215) (.924) Distributions from Realized Capital Gains — Total Distributions (1.007) (.982) (1.497) (1.215) (.924) Net Asset Value, End of Period $24.48 $27.15 $25.77 $21.99 $43.43 Total Return 2 -6.35% 9.35% 26.25% -47.80% 28.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $851 $1,884 $5,789 $10,534 $26,188 Ratio of Total Expenses to Average Net Assets 0.26% 0.26% 0.27% 0.22% 0.22% Ratio of Net Investment Income to Average Net Assets 3.46% 2.98% 3.80% 3.82% 3.35% Portfolio Turnover Rate 3 6% 11% 18% 15% 9% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 European Stock Index Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $63.75 $60.51 $51.71 $102.09 $81.50 Investment Operations Net Investment Income 2.222 1 1.758 1 2.448 3.177 1 3.140 1 Net Realized and Unrealized Gain (Loss) on Investments (6.020) 3.864 9.968 (50.618) 19.692 Total from Investment Operations (3.798) 5.622 12.416 (47.441) 22.832 Distributions Dividends from Net Investment Income (2.862) (2.382) (3.616) (2.939) (2.242) Distributions from Realized Capital Gains — Total Distributions (2.862) (2.382) (3.616) (2.939) (2.242) Net Asset Value, End of Period $57.09 $63.75 $60.51 $51.71 $102.09 Total Return 2 -6.22% 9.49% 26.33% -47.74% 28.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,531 $2,087 $1,700 $1,472 $2,955 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 3.58% 3.10% 3.91% 3.92% 3.45% Portfolio Turnover Rate 3 6% 11% 18% 15% 9% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 European Stock Index Fund Financial Highlights Signal Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $24.68 $23.42 $20.01 $39.50 $31.51 Investment Operations Net Investment Income .852 1 .686 1 .947 1.255 1 1.151 1 Net Realized and Unrealized Gain (Loss) on Investments (2.327) 1.497 3.860 (19.616) 7.681 Total from Investment Operations (1.475) 2.183 4.807 (18.361) 8.832 Distributions Dividends from Net Investment Income (1.115) (.923) (1.397) (1.129) (.842) Distributions from Realized Capital Gains — Total Distributions (1.115) (.923) (1.397) (1.129) (.842) Net Asset Value, End of Period $22.09 $24.68 $23.42 $20.01 $39.50 Total Return 2 -6.24% 9.52% 26.34% -47.74% 28.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $227 $272 $245 $223 $502 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 3.58% 3.10% 3.91% 3.92% 3.45% Portfolio Turnover Rate 3 6% 11% 18% 15% 9% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 24 European Stock Index Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $27.20 $25.80 $22.04 $43.51 $34.74 Investment Operations Net Investment Income .898 1 .764 1 1.036 1.315 1 1.350 1 Net Realized and Unrealized Gain (Loss) on Investments (2.510) 1.644 4.277 (21.524) 8.390 Total from Investment Operations (1.612) 2.408 5.313 (20.209) 9.740 Distributions Dividends from Net Investment Income (1.228) (1.008) (1.553) (1.261) (.970) Distributions from Realized Capital Gains — Total Distributions (1.228) (1.008) (1.553) (1.261) (.970) Net Asset Value, End of Period $24.36 $27.20 $25.80 $22.04 $43.51 Total Return 2 -6.19% 9.53% 26.45% -47.72% 28.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $606 $1,349 $853 $3,316 $5,263 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.12% 0.09% 0.09% Ratio of Net Investment Income to Average Net Assets 3.62% 3.14% 3.95% 3.95% 3.48% Portfolio Turnover Rate 3 6% 11% 18% 15% 9% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 25 European Stock Index Fund Financial Highlights MSCI Europe ETF Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $51.00 $48.41 $41.37 $81.66 $65.21 Investment Operations Net Investment Income 1.826 1 1.420 1 1.964 2.530 1 2.576 1 Net Realized and Unrealized Gain (Loss) on Investments (4.860) 3.082 7.977 (40.464) 15.683 Total from Investment Operations (3.034) 4.502 9.941 (37.934) 18.259 Distributions Dividends from Net Investment Income (2.306) (1.912) (2.901) (2.356) (1.809) Distributions from Realized Capital Gains — Total Distributions (2.306) (1.912) (2.901) (2.356) (1.809) Net Asset Value, End of Period $45.66 $51.00 $48.41 $41.37 $81.66 Total Return -6.22% 9.48% 26.33% -47.73% 28.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,630 $2,858 $2,464 $1,754 $3,148 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.11% 0.12% Ratio of Net Investment Income to Average Net Assets 3.58% 3.10% 3.91% 3.93% 3.45% Portfolio Turnover Rate 2 6% 11% 18% 15% 9% 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 26 European Stock Index Fund Notes to Financial Statements Vanguard European Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Plus Shares through October 31, 2011. ETF Shares, known as Vanguard MSCI Europe ETF Shares, are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund 27 European Stock Index Fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. 28 European Stock Index Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $1,061,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.42% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the fund’s investments as of October 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 18,083 6,812,395 — Temporary Cash Investments 49,244 3,800 — Futures Contracts—Liabilities 1 (765) — — Forward Currency Contracts—Assets — 528 — Total 66,562 6,816,723 — 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the year ended October 31, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2010 756 Change in Unrealized Appreciation (Depreciation) (756) Balance as of October 31, 2011 — 29 European Stock Index Fund D. At October 31, 2011, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets — 528 528 Liabilities (765) — (765) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the year ended October 31, 2011, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (7,214) — (7,214) Forward Currency Contracts — 2,832 2,832 Realized Net Gain (Loss) on Derivatives (7,214) 2,832 (4,382) Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 2,818 — 2,818 Forward Currency Contracts — (2,260) (2,260) Change in Unrealized Appreciation (Depreciation) on Derivatives 2,818 (2,260) 558 At October 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index December 2011 456 15,188 2,617 FTSE 100 Index December 2011 135 12,069 1,034 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. 30 European Stock Index Fund At October 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 12/21/11 EUR 9,013 USD 12,566 292 UBS AG 12/21/11 GBP 6,837 USD 11,029 236 EUR—Euro. GBP—British pound. USD—U.S. dollar. At October 31, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the year ended October 31, 2011, the fund realized net foreign currency losses of $1,240,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the year ended October 31, 2011, the fund realized gains on the sale of passive foreign investment companies of $553,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at October 31, 2011, had unrealized appreciation of $1,553,000, of which all has been distributed and is reflected in the balance of undistributed net investment income. During the year ended October 31, 2011, the fund realized $117,439,000 of net capital losses resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such losses are not taxable losses to the fund, they have been reclassified from accumulated net realized losses to paid-in capital. For tax purposes, at October 31, 2011, the fund had $248,066,000 of ordinary income available for distribution. The fund had available capital loss carryforwards totaling $2,316,734,000 to offset future net capital gains of $357,042,000 through October 31, 2016, $1,510,053,000 through October 31, 2017, $282,886,000 through October 31, 2018, and $166,753,000 through October 31, 2019. Capital loss carryforwards of $13,739,000 expired on October 31, 2011; accordingly, such losses have been reclassified from accumulated net realized losses to paid-in capital. 31 European Stock Index Fund At October 31, 2011, the cost of investment securities for tax purposes was $10,079,497,000. Net unrealized depreciation of investment securities for tax purposes was $3,195,975,000, consisting of unrealized gains of $370,266,000 on securities that had risen in value since their purchase and $3,566,241,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended October 31, 2011, the fund purchased $1,260,246,000 of investment securities and sold $2,046,319,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Year Ended October 31, 2011 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 121,497 4,542 1,740,600 70,744 Issued in Lieu of Cash Distributions 36,112 1,387 228,168 8,810 Redeemed 1 (1,088,945) (40,559) (6,219,308) (234,838) Net Increase (Decrease)—Investor Shares (931,336) (34,630) (4,250,540) (155,284) Admiral Shares Issued 1,023,624 16,220 506,330 8,208 Issued in Lieu of Cash Distributions 109,472 1,806 53,881 887 Redeemed 1 (393,719) (6,429) (259,589) (4,466) Net Increase (Decrease)—Admiral Shares 739,377 11,597 300,622 4,629 Signal Shares Issued 90,567 3,747 64,066 2,849 Issued in Lieu of Cash Distributions 9,978 425 7,863 334 Redeemed 1 (112,247) (4,954) (59,611) (2,602) Net Increase (Decrease)—Signal Shares (11,702) (782) 12,318 581 Institutional Shares Issued 217,655 8,575 495,957 20,114 Issued in Lieu of Cash Distributions 13,369 517 25,396 980 Redeemed 1 (926,524) (33,822) (115,278) (4,538) Net Increase (Decrease)—Institutional Shares (695,500) (24,730) 406,075 16,556 ETF Shares Issued 766,622 14,671 889,512 20,028 Issued in Lieu of Cash Distributions — Redeemed 1 (611,468) (13,100) (638,538) (14,900) Net Increase (Decrease)—ETF Shares 155,154 1,571 250,974 5,128 1 Net of redemption fees for fiscal 2011 and 2010 of $291,000 and $150,000, respectively (fund totals). H. In preparing the financial statements as of October 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 32 Pacific Stock Index Fund Fund Profile As of October 31, 2011 Share-Class Characteristics Investor Admiral Signal Institutional MSCI Pacific Shares Shares Shares Shares ETF Shares Ticker Symbol VPACX VPADX VPASX VPKIX VPL Expense Ratio 1 0.26% 0.14% 0.14% 0.10% 0.14% Portfolio Characteristics MSCI AC MSCI World Pacific Index Fund Index ex USA Number of Stocks 470 466 1,861 Median Market Cap $17.0B $17.0B $27.3B Price/Earnings Ratio 12.9x 12.9x 11.6x Price/Book Ratio 1.2x 1.2x 1.4x Return on Equity 11.9% 11.9% 17.8% Earnings Growth Rate -5.5% -5.5% 2.5% Dividend Yield 3.1% 3.1% 3.4% Turnover Rate 4% — — Short-Term Reserves -0.6% — — Sector Diversification (% of equity exposure) MSCI AC MSCI World Pacific Index Fund Index ex USA Consumer Discretionary 13.6% 13.7% 9.1% Consumer Staples 6.7 6.7 9.6 Energy 2.8 2.8 11.5 Financials 28.9 28.8 23.5 Health Care 4.6 4.6 6.7 Industrials 15.8 15.8 10.4 Information Technology 8.1 8.1 6.4 Materials 11.7 11.8 12.3 Telecommunication Services 4.1 4.1 6.4 Utilities 3.7 3.6 4.1 Volatility Measures MSCI MSCI AC Pacific World Index Index ex USA R-Squared 0.97 0.88 Beta 1.08 0.82 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) BHP Billiton Ltd. Diversified Metals & Mining 3.6% Toyota Motor Corp. Automobile Manufacturers 2.6 Commonwealth Bank of Australia Diversified Banks 2.3 Westpac Banking Corp. Diversified Banks 2.0 Australia & New Zealand Banking Group Ltd. Diversified Banks 1.7 National Australia Bank Ltd. Diversified Banks 1.7 Mitsubishi UFJ Financial Group Inc. Diversified Banks 1.6 Canon Inc. Office Electronics 1.5 Honda Motor Co. Ltd. Automobile Manufacturers 1.4 Wesfarmers Ltd. Hypermarkets & Super Centers 1.1 Top Ten 19.5% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the expense ratios were 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for MSCI Pacific ETF Shares. 33 Pacific Stock Index Fund Market Diversification (% of equity exposure) MSCI AC MSCI World Pacific Index Fund Index ex USA Europe 0.0% 0.0% 44.3% Pacific Japan 60.7% 58.1% 13.6% Australia 26.0 26.1 6.1 Hong Kong 7.9 10.1 2.4 Singapore 5.0 5.2 1.2 Other 0.4 0.5 0.1 Subtotal 100.0% 100.0% 23.4% Emerging Markets 0.0% 0.0% 24.8% North America 0.0% 0.0% 7.0% Middle East 0.0% 0.0% 0.5% 34 Pacific Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Periods Ended October 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Pacific Stock Index Fund Investor Shares -3.45% -1.97% 5.57% $17,191 ••••• • MSCI All Country World Index ex USA -4.25 0.08 8.05 21,698 – MSCI Pacific Index -1.54 -1.66 5.90 17,747 Japan/Pacific Region Funds Average -3.47 -4.86 3.60 14,241 Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $10,000 Year Years Years Investment Pacific Stock Index Fund Admiral Shares -3.33% -1.87% 5.68% $17,369 MSCI All Country World Index ex USA -4.25 0.08 8.05 21,698 MSCI Pacific Index -1.54 -1.66 5.90 17,747 Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. The fee does not apply to ETF Shares. See Financial Highlights for dividend and capital gains information. 35 Pacific Stock Index Fund Average Annual Total Returns Periods Ended October 31, 2011 Since Final Value One Inception of a $1,000,000 Year (6/4/2007) Investment Pacific Stock Index Fund Signal Shares -3.31% -4.82% $804,203 MSCI All Country World Index ex USA -4.25 -4.20 827,595 MSCI Pacific Index -1.54 -4.55 814,403 "Since Inception" performance is calculated from the Signal Shares’ inception date for both the fund and its comparative standards. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Pacific Stock Index Fund Institutional Shares -3.29% -1.82% 5.74% $8,736,168 MSCI All Country World Index ex USA -4.25 0.08 8.05 10,849,075 MSCI Pacific Index -1.54 -1.66 5.90 8,873,520 Since Final Value One Five Inception of a $10,000 Year Years (3/4/2005) Investment MSCI Pacific ETF Shares Net Asset Value -3.34% -1.87% 2.40% $11,709 MSCI All Country World Index ex USA -4.25 0.08 4.47 13,380 MSCI Pacific Index -1.54 -1.66 2.63 11,886 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standards. Cumulative Returns of ETF Shares: March 4, 2005, Through October 31, 2011 Since One Five Inception Year Years (3/4/2005) MSCI Pacific ETF Shares Market Price -3.32% -9.58% 16.79% MSCI Pacific ETF Shares Net Asset Value -3.34 -8.99 17.09 MSCI Pacific Index -1.54 -8.04 18.86 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standards. Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. The fee does not apply to ETF Shares. 36 Pacific Stock Index Fund Fiscal-Year Total Returns (%): October 31, 2001, Through October 31, 2011 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 -5.84% -2.35% 5.17% Admiral Shares 8/13/2001 -5.71 -2.24 5.28 Signal Shares 6/4/2007 -5.69 — -5.97 1 Institutional Shares 5/15/2000 -5.71 -2.20 5.34 MSCI Pacific ETF Shares 3/4/2005 Market Price -6.39 -2.44 1.58 1 Net Asset Value -5.71 -2.24 1.69 1 1 Return since inception. Vanguard fund returns do not reflect the 2% fee on redemptions of shares held for less than two months. The fee does not apply to ETF Shares. 37 Pacific Stock Index Fund Financial Statements Statement of Net Assets—Investments Summary As of October 31, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Australia BHP Billiton Ltd. 3,561,522 139,415 3.6% Commonwealth Bank of Australia 1,728,525 88,795 2.3% Westpac Banking Corp. 3,337,723 77,457 2.0% Australia & New Zealand Banking Group Ltd . 2,879,894 65,076 1.7% National Australia Bank Ltd. 2,406,364 64,273 1.6% Wesfarmers Ltd. 1,114,685 37,820 1.0% Rio Tinto Ltd. 483,145 34,687 0.9% Woolworths Ltd. 1,348,723 33,715 0.9% Newcrest Mining Ltd. 797,134 28,172 0.7% Woodside Petroleum Ltd. 703,269 26,779 0.7% Westfield Group 2,433,448 19,590 0.5% QBE Insurance Group Ltd. 1,212,025 18,657 0.5% Australia—Other † 359,340 9.3% 25.7% Hong Kong AIA Group Ltd. 9,346,224 28,578 0.7% Hutchison Whampoa Ltd. 2,363,599 21,619 0.6% Sun Hung Kai Properties Ltd. 1,567,121 21,577 0.5% Hong Kong Exchanges and Clearing Ltd. 1,137,646 19,285 0.5% Cheung Kong Holdings Ltd. 1,541,408 19,107 0.5% CLP Holdings Ltd. 2,133,047 19,001 0.5% Hong Kong—Other † 177,984 4.6% 7.9% Japan Toyota Motor Corp. 3,059,183 101,567 2.6% Mitsubishi UFJ Financial Group Inc. 14,124,220 61,383 1.6% Canon Inc. 1,257,359 57,081 1.5% Honda Motor Co. Ltd. 1,808,054 54,068 1.4% Sumitomo Mitsui Financial Group Inc. 1,489,861 41,644 1.1% Takeda Pharmaceutical Co. Ltd. 875,817 39,483 1.0% Mizuho Financial Group Inc. 25,292,337 35,401 0.9% 38 Pacific Stock Index Fund Market Percentage Value of Net Shares ($000) Assets FANUC Corp. 212,639 34,382 0.9% Mitsubishi Corp. 1,557,172 32,026 0.8% Softbank Corp. 960,231 31,165 0.8% NTT DoCoMo Inc. 16,940 30,086 0.8% Mitsui & Co. Ltd. 1,926,380 28,115 0.7% Nippon Telegraph & Telephone Corp. 530,123 27,193 0.7% Hitachi Ltd. 5,012,404 26,858 0.7% Komatsu Ltd. 1,051,578 26,000 0.7% Nissan Motor Co. Ltd. 2,755,532 25,336 0.7% Japan Tobacco Inc. 4,992 24,951 0.6% Panasonic Corp. 2,446,711 24,734 0.6% KDDI Corp. 3,235 23,698 0.6% Mitsubishi Estate Co. Ltd. 1,389,005 23,526 0.6% Shin-Etsu Chemical Co. Ltd. 454,881 23,360 0.6% Sony Corp. 1,113,329 23,228 0.6% East Japan Railway Co. 376,837 22,847 0.6% Seven & I Holdings Co. Ltd. 836,479 22,322 0.6% Mitsubishi Electric Corp. 2,142,896 19,829 0.5% Toshiba Corp. 4,469,214 19,492 0.5% Tokio Marine Holdings Inc. 802,188 19,128 0.5% Astellas Pharma Inc. 492,568 18,015 0.5% Japan—Other † 1,402,787 36.3% 60.0% New Zealand † 13,872 0.4% Singapore Singapore Telecommunications Ltd. 8,830,220 22,326 0.6% United Overseas Bank Ltd. 1,395,395 18,925 0.5% DBS Group Holdings Ltd. 1,920,727 18,761 0.5% Oversea-Chinese Banking Corp. Ltd. 2,782,983 18,632 0.5% Singapore—Other † 114,141 2.9% 5.0% Total Common Stocks (Cost $5,323,237) 99.0% 1 Coupon Temporary Cash Investments Money Market Fund 2,3 Vanguard Market Liquidity Fund 0.128% 60,811,288 60,811 1.6% 4 U.S. Government and Agency Obligations † 2,600 0.1% Total Temporary Cash Investments (Cost $63,411) 63,411 1.7% 5 Total Investments (Cost $5,386,648) 100.7% Other Assets and Liabilities Other Assets 31,582 0.8% Liabilities 3 (57,264) (1.5%) (0.7%) Net Assets 100.0% 39 Pacific Stock Index Fund At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 6,413,087 Undistributed Net Investment Income 96,544 Accumulated Net Realized Losses (1,149,917) Unrealized Appreciation (Depreciation) Investment Securities (1,495,948) Futures Contracts 1,009 Forward Currency Contracts 717 Foreign Currencies (474) Net Assets Investor Shares—Net Assets Applicable to 45,012,178 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 438,252 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 22,929,632 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,451,035 Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 6,791,666 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 149,267 Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 36,558,912 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 354,156 Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 28,765,474 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,472,308 Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.1% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $43,391,000 of collateral received for securities on loan. 4 Securities with a value of $1,350,000 have been segregated as initial margin for open futures contracts. 5 The total value of securities on loan is $40,534,000. See accompanying Notes, which are an integral part of the Financial Statements. 40 Pacific Stock Index Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Dividends 1 130,135 Interest 2 37 Security Lending 646 Total Income 130,818 Expenses The Vanguard Group—Note B Investment Advisory Services 397 Management and Administrative—Investor Shares 852 Management and Administrative—Admiral Shares 1,512 Management and Administrative—Signal Shares 143 Management and Administrative—Institutional Shares 138 Management and Administrative—ETF Shares 1,374 Marketing and Distribution—Investor Shares 342 Marketing and Distribution—Admiral Shares 248 Marketing and Distribution—Signal Shares 41 Marketing and Distribution—Institutional Shares 148 Marketing and Distribution—ETF Shares 344 Custodian Fees 668 Auditing Fees 41 Shareholders’ Reports—Investor Shares 26 Shareholders’ Reports—Admiral Shares 14 Shareholders’ Reports—Signal Shares 2 Shareholders’ Reports—Institutional Shares 4 Shareholders’ Reports—ETF Shares 54 Trustees’ Fees and Expenses 5 Total Expenses 6,353 Net Investment Income 124,465 Realized Net Gain (Loss) Investment Securities Sold (75,107) Futures Contracts (5,064) Foreign Currencies and Forward Currency Contracts 4,487 Realized Net Gain (Loss) (75,684) Change in Unrealized Appreciation (Depreciation) Investment Securities (169,702) Futures Contracts 2,228 Foreign Currencies and Forward Currency Contracts (2,151) Change in Unrealized Appreciation (Depreciation) (169,625) Net Increase (Decrease) in Net Assets Resulting from Operations (120,844) 1 Dividends are net of foreign withholding taxes of $4,705,000. 2 Interest income from an affiliated company of the fund was $33,000. See accompanying Notes, which are an integral part of the Financial Statements. 41 Pacific Stock Index Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 124,465 152,280 Realized Net Gain (Loss) (75,684) 81,432 Change in Unrealized Appreciation (Depreciation) (169,625) 445,377 Net Increase (Decrease) in Net Assets Resulting from Operations (120,844) 679,089 Distributions Net Investment Income Investor Shares (16,209) (79,032) Admiral Shares (61,136) (23,652) Signal Shares (6,438) (4,529) Institutional Shares (15,525) (14,225) ETF Shares (60,867) (35,958) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — ETF Shares — — Total Distributions (160,175) (157,396) Capital Share Transactions Investor Shares (409,292) (2,261,374) Admiral Shares 408,150 246,250 Signal Shares (8,847) (984) Institutional Shares (432,407) 259,478 ETF Shares 103,279 91,378 Net Increase (Decrease) from Capital Share Transactions (339,117) (1,665,252) Total Increase (Decrease) (620,136) (1,143,559) Net Assets Beginning of Period 4,485,154 5,628,713 End of Period 1 3,865,018 4,485,154 1 Net Assets—End of Period includes undistributed net investment income of $96,544,000 and $128,317,000. See accompanying Notes, which are an integral part of the Financial Statements. 42 Pacific Stock Index Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $10.40 $9.61 $7.94 $14.19 $12.13 Investment Operations Net Investment Income .289 1 .243 1 .189 1 .281 .236 Net Realized and Unrealized Gain (Loss) on Investments (.619) .803 1.621 (6.228) 2.091 Total from Investment Operations (.330) 1.046 1.810 (5.947) 2.327 Distributions Dividends from Net Investment Income (.330) (.256) (.140) (.303) (.267) Distributions from Realized Capital Gains — Total Distributions (.330) (.256) (.140) (.303) (.267) Net Asset Value, End of Period $9.74 $10.40 $9.61 $7.94 $14.19 Total Return 2 -3.45% 11.09% 23.23% -42.71% 19.52% Ratios/Supplemental Data Net Assets, End of Period (Millions) $438 $868 $2,846 $5,065 $11,281 Ratio of Total Expenses to Average Net Assets 0.26% 0.26% 0.27% 0.22% 0.22% Ratio of Net Investment Income to Average Net Assets 2.85% 2.37% 2.42% 2.32% 1.80% Portfolio Turnover Rate 3 4% 3% 8% 9% 3% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 43 Pacific Stock Index Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $68.06 $62.95 $52.04 $92.94 $79.43 Investment Operations Net Investment Income 2.051 1 1.533 1 1.386 1 1.933 1.613 Net Realized and Unrealized Gain (Loss) on Investments (4.080) 5.337 10.531 (40.773) 13.714 Total from Investment Operations (2.029) 6.870 11.917 (38.840) 15.327 Distributions Dividends from Net Investment Income (2.751) (1.760) (1.007) (2.060) (1.817) Distributions from Realized Capital Gains — Total Distributions (2.751) (1.760) (1.007) (2.060) (1.817) Net Asset Value, End of Period $63.28 $68.06 $62.95 $52.04 $92.94 Total Return 2 -3.33% 11.13% 23.38% -42.62% 19.64% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,451 $1,165 $849 $737 $1,292 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 2.97% 2.49% 2.53% 2.42% 1.90% Portfolio Turnover Rate 3 4% 3% 8% 9% 3% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 44 Pacific Stock Index Fund Financial Highlights Signal Shares June 4, 2007 1 to Year Ended October 31, For a Share Outstanding Oct. 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $23.64 $21.87 $18.08 $32.28 $30.53 Investment Operations Net Investment Income .695 2 .541 2 .481 2 .667 .250 Net Realized and Unrealized Gain (Loss) on Investments (1.394) 1.840 3.658 (14.158) 1.500 Total from Investment Operations (.699) 2.381 4.139 (13.491) 1.750 Distributions Dividends from Net Investment Income (.961) (.611) (.349) (.709) — Distributions from Realized Capital Gains — Total Distributions (.961) (.611) (.349) (.709) — Net Asset Value, End of Period $21.98 $23.64 $21.87 $18.08 $32.28 Total Return 3 -3.31% 11.10% 23.38% -42.61% 5.73% Ratios/Supplemental Data Net Assets, End of Period (Millions) $149 $171 $159 $150 $247 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.12% 0.12% 4 Ratio of Net Investment Income to Average Net Assets 2.97% 2.49% 2.53% 2.42% 1.90% 4 Portfolio Turnover Rate 5 4% 3% 8% 9% 3% 1 Inception. 2 Calculated based on average shares outstanding. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. Pacific Stock Index Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $10.42 $9.63 $7.96 $14.22 $12.15 Investment Operations Net Investment Income .303 1 .243 1 .215 1 .300 .251 Net Realized and Unrealized Gain (Loss) on Investments (.609) .816 1.613 (6.242) 2.102 Total from Investment Operations (.306) 1.059 1.828 (5.942) 2.353 Distributions Dividends from Net Investment Income (.424) (.269) (.158) (.318) (.283) Distributions from Realized Capital Gains — Total Distributions (.424) (.269) (.158) (.318) (.283) Net Asset Value, End of Period $9.69 $10.42 $9.63 $7.96 $14.22 Total Return 2 -3.29% 11.22% 23.46% -42.62% 19.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $354 $799 $487 $1,610 $2,720 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.12% 0.09% 0.09% Ratio of Net Investment Income to Average Net Assets 3.01% 2.53% 2.57% 2.45% 1.93% Portfolio Turnover Rate 3 4% 3% 8% 9% 3% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 46 Pacific Stock Index Fund Financial Highlights MSCI Pacific ETF Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $55.06 $50.92 $42.10 $75.17 $64.24 Investment Operations Net Investment Income 1.638 1 1.265 1 1.109 1 1.573 1.314 Net Realized and Unrealized Gain (Loss) on Investments (3.275) 4.296 8.534 (32.974) 11.089 Total from Investment Operations (1.637) 5.561 9.643 (31.401) 12.403 Distributions Dividends from Net Investment Income (2.243) (1.421) (.823) (1.669) (1.473) Distributions from Realized Capital Gains — Total Distributions (2.243) (1.421) (.823) (1.669) (1.473) Net Asset Value, End of Period $51.18 $55.06 $50.92 $42.10 $75.17 Total Return -3.34% 11.11% 23.38% -42.61% 19.65% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,472 $1,482 $1,288 $1,186 $1,503 Ratio of Total Expenses to Average Net Assets 0.14% 0.14% 0.16% 0.11% 0.12% Ratio of Net Investment Income to Average Net Assets 2.97% 2.49% 2.53% 2.43% 1.90% Portfolio Turnover Rate 2 4% 3% 8% 9% 3% 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 47 Pacific Stock Index Fund Notes to Financial Statements Vanguard Pacific Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Plus Shares through October 31, 2011. ETF Shares, known as Vanguard MSCI Pacific ETF Shares, are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a 48 Pacific Stock Index Fund fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. 49 Pacific Stock Index Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $639,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.26% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of October 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,632 3,823,657 — Temporary Cash Investments 60,811 2,600 — Futures Contracts—Liabilities 1 (666) — — Forward Currency Contracts—Assets — 744 — Forward Currency Contracts—Liabilities — (27) — Total 63,777 3,826,974 — 1 Represents variation margin on the last day of the reporting period. D. At October 31, 2011, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets — 744 744 Liabilities (666) (27) (693) 50 Pacific Stock Index Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the year ended October 31, 2011, were: Foreign Equity Exchange Interest Rate Contracts Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts (5,064) — — (5,064) Forward Currency Contracts — 3,288 — 3,288 Realized Net Gain (Loss) on Derivatives (5,064) 3,288 — (1,776) Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 2,228 — — 2,228 Forward Currency Contracts — (169) — (169) Change in Unrealized Appreciation (Depreciation) on Derivatives 2,228 (169) — 2,059 At October 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index December 2011 286 27,839 352 S&P ASX 200 Index December 2011 123 13,976 657 At October 31, 2011 the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 12/21/2011 AUD 12,633 USD 13,319 744 UBS AG 12/14/2011 JPY 248,810 USD 3,194 (27) AUD—Australian dollar. JPY—Japanese yen. USD—U.S. dollar. At October 31, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. 51 Pacific Stock Index Fund E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the year ended October 31, 2011, the fund realized net foreign currency gains of $1,199,000, which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the year ended October 31, 2011, the fund realized gains on the sale of passive foreign investment companies of $2,737,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Unrealized appreciation on the fund’s passive foreign investment company holdings at October 31, 2011, was $2,749,000, of which all has been distributed and is reflected in the balance of net investment income. During the year ended October 31, 2011, the fund realized $25,385,000 of net capital losses resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. For tax purposes, at October 31, 2011, the fund had $107,848,000 of ordinary income available for distribution. The fund had available capital loss carryforwards totaling $1,149,165,000 to offset future net capital gains of $4,674,000 through October 31, 2013, $453,022,000 through October 31, 2016, $607,343,000 through October 31, 2017, $29,742,000 through October 31, 2018 and $54,384,000 through October 31, 2019. Capital loss carryforwards of $4,471,000 expired on October 31, 2011; accordingly, such losses have been reclassified from accumulated net realized losses to paid-in capital. At October 31, 2011, the cost of investment securities for tax purposes was $5,389,432,000. Net unrealized depreciation of investment securities for tax purposes was $1,498,732,000, consisting of unrealized gains of $160,151,000 on securities that had risen in value since their purchase and $1,658,883,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended October 31, 2011, the fund purchased $311,444,000 of investment securities and sold $692,420,000 of investment securities, other than temporary cash investments. 52 Pacific Stock Index Fund G. Capital share transactions for each class of shares were: Year Ended October 31, 2011 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 97,456 9,225 928,036 95,562 Issued in Lieu of Cash Distributions 15,294 1,433 77,181 7,998 Redeemed 1 (522,042) (49,125) (3,266,591) (316,059) Net Increase (Decrease)—Investor Shares (409,292) (38,467) (2,261,374) (212,499) Admiral Shares Issued 569,343 8,201 357,184 5,342 Issued in Lieu of Cash Distributions 52,035 751 19,195 304 Redeemed 1 (213,228) (3,135) (130,129) (2,021) Net Increase (Decrease)—Admiral Shares 408,150 5,817 246,250 3,625 Signal Shares Issued 48,013 2,008 38,562 1,730 Issued in Lieu of Cash Distributions 5,823 242 3,686 168 Redeemed 1 (62,683) (2,694) (43,232) (1,932) Net Increase (Decrease)—Signal Shares (8,847) (444) (984) (34) Institutional Shares Issued 63,371 6,109 320,724 32,370 Issued in Lieu of Cash Distributions 10,333 974 10,557 1,093 Redeemed 1 (506,111) (47,249) (71,803) (7,262) Net Increase (Decrease)—Institutional Shares (432,407) (40,166) 259,478 26,201 ETF Shares Issued 160,710 2,943 142,992 2,720 Issued in Lieu of Cash Distributions — Redeemed 1 (57,431) (1,100) (51,614) (1,100) Net Increase (Decrease)—ETF Shares 103,279 1,843 91,378 1,620 1 Net of redemption fees for fiscal 2011 and 2010 of $45,000 and $186,000, respectively (fund totals). H. In preparing the financial statements as of October 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 53 Emerging Markets Stock Index Fund Fund Profile As of October 31, 2011 Share-Class Characteristics MSCI Emerging Investor Admiral Signal Institutional Institutional Markets Shares Shares Shares Shares Plus Shares ETF Shares Ticker Symbol VEIEX VEMAX VERSX VEMIX VEMRX VWO Expense Ratio 1 0.35% 0.22% 0.22% 0.15% 0.12% 0.22% Portfolio Characteristics MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Number of Stocks 910 819 1,861 Median Market Cap $16.9B $17.4B $27.3B Price/Earnings Ratio 11.6x 10.8x 11.6x Price/Book Ratio 1.8x 1.7x 1.4x Return on Equity 20.8% 20.1% 17.8% Earnings Growth Rate 15.3% 14.5% 2.5% Dividend Yield 2.5% 2.9% 3.4% Turnover Rate 10% — — Short-Term Reserves -0.1% — — Sector Diversification (% of equity exposure) MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Consumer Discretionary 8.1% 8.0% 9.1% Consumer Staples 7.4 7.4 9.6 Energy 14.1 14.1 11.5 Financials 24.3 24.1 23.5 Health Care 1.0 1.1 6.7 Industrials 6.7 6.7 10.4 Information Technology 12.8 12.8 6.4 Materials 14.0 14.1 12.3 Telecommunication Services 8.1 8.2 6.4 Utilities 3.5 3.5 4.1 Volatility Measures MSCI MSCI AC Emerging World Index Markets Index ex USA R-Squared 0.99 0.90 Beta 1.05 1.14 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Samsung Electronics Co. Ltd. Semiconductors 3.1% Petroleo Brasileiro SA Integrated Oil & Gas 2.7 Vale SA Diversified Metals & Mining 2.4 Gazprom OAO Integrated Oil & Gas 1.8 Taiwan Semiconductor Manufacturing Co Ltd Semiconductors 1.7 China Mobile Ltd Wireless Telecommunication Services 1.7 America Movil SAB de Wireless CV Telecommunication Services 1.5 Itau Unibanco Holding SA Diversified Banks 1.3 Industrial & Commercial Bank of China Diversified Banks 1.1 China Construction Bank Corp. Diversified Banks 1.0 Top Ten 18.3% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the expense ratios were 0.33% for Investor Shares, 0.20% for Admiral Shares, 0.20% for Signal Shares, 0.13% for Institutional Shares, 0.10% for Institutional Plus Shares (annualized since inception), and 0.20% for MSCI Emerging Markets ETF Shares. 54 Emerging Markets Stock Index Fund Market Diversification (% of equity exposure) MSCI MSCI AC Emerging World Markets Index Fund Index ex USA Europe 0.0% 0.0% 44.3% Pacific 0.0% 0.0% 23.4% Emerging Markets China 17.1% 16.5% 4.1% Brazil 15.4 15.8 3.9 South Korea 14.9 15.5 3.9 Taiwan 10.9 10.6 2.6 South Africa 7.5 8.1 2.0 India 7.4 8.5 2.1 Russia 6.6 5.1 1.3 Mexico 4.7 4.6 1.2 Malaysia 3.4 3.9 1.0 Indonesia 2.9 2.8 0.7 Thailand 1.8 1.6 0.4 Chile 1.7 1.8 0.4 Poland 1.5 1.2 0.3 Turkey 1.3 1.1 0.3 Other 2.9 2.9 0.6 Subtotal 100.0% 100.0% 24.8% North America 0.0% 0.0% 7.0% Middle East 0.0% 0.0% 0.5% 55 Emerging Markets Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Periods Ended October 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Emerging Markets Stock Index Fund Investor Shares -9.88% 5.79% 15.93% $43,860 ••••• • MSCI All Country World Index ex USA -4.25 0.08 8.05 21,698 – Spliced Emerging Markets Index -7.72 6.51 16.58 46,362 Emerging Markets Funds Average -11.29 3.98 15.02 40,536 Spliced Emerging Markets Index: Select Emerging Markets Index, administered exclusively for Vanguard by MSCI, through August 23, 2006; MSCI Emerging Markets Index thereafter. Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns Periods Ended October 31, 2011 Since Final Value One Five Inception of a $10,000 Year Years (6/23/2006) Investment Emerging Markets Stock Index Fund Admiral Shares -9.76% 5.91% 8.49% $15,476 MSCI All Country World Index ex USA -4.25 0.08 2.45 11,384 Spliced Emerging Markets Index -7.72 6.51 9.08 15,929 "Since Inception" performance is calculated from the Admiral Shares’ inception date for both the fund and its comparative standards. Vanguard fund returns are adjusted to reflect the 0.50% purchase fee and 0.25% redemption fee. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. See Financial Highlights for dividend and capital gains information. 56 Emerging Markets Stock Index Fund Since Final Value One Inception of a $1,000,000 Year (1/19/2007) Investment Emerging Markets Stock Index Fund Signal Shares -9.74% 3.96% $1,204,110 MSCI All Country World Index ex USA -4.25 -1.26 941,105 MSCI Emerging Markets Index -7.72 4.63 1,241,553 "Since Inception" performance is calculated from the Signal Shares’ inception date for both the fund and its comparative standards. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Emerging Markets Stock Index Fund Institutional Shares -9.67% 5.98% 16.13% $22,309,643 MSCI All Country World Index ex USA -4.25 0.08 8.05 10,849,075 Spliced Emerging Markets Index -7.72 6.51 16.58 23,181,099 Total Returns Period Ended October 31, 2011 Since Final Value Inception of a $100,000,000 (12/15/2010) Investment Emerging Markets Stock Index Fund Institutional Plus Shares -10.62% $89,381,194 MSCI All Country World Index ex USA -4.59 95,411,845 MSCI Emerging Markets Index -9.02 90,977,889 "Since Inception" performance is calculated from the Institutional Plus Shares’ inception date for both the fund and its comparative standards. Since Final Value One Five Inception of a $10,000 Year Years (3/4/2005) Investment MSCI Emerging Markets ETF Shares Net Asset Value -9.09% 6.06% 10.02% $18,895 MSCI All Country World Index ex USA -4.25 0.08 4.53 13,429 Spliced Emerging Markets Index -7.72 6.51 10.47 19,410 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standards. Vanguard fund returns are adjusted to reflect the 0.50% purchase fee and 0.25% redemption fee. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. 57 Emerging Markets Stock Index Fund Cumulative Returns of ETF Shares: March 4, 2005, Through October 31, 2011 Since One Five Inception Year Years (3/4/2005) MSCI Emerging Markets ETF Shares Market Price -9.88% 32.11% 87.86% MSCI Emerging Markets ETF Shares Net Asset Value -9.09 34.22 88.95 Spliced Emerging Markets Index -7.72 37.10 94.10 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): October 31, 2001, Through October 31, 2011 Emerging Markets Stock Index Fund Investor Shares Spliced Emerging Markets Index Vanguard fund returns are adjusted to reflect the 0.50% purchase fee and 0.25% redemption fee. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. 58 Emerging Markets Stock Index Fund Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/4/1994 -17.63% 4.25% 15.29% Fee-Adjusted Returns -18.24 Admiral Shares 6/23/2006 -17.52 1 Fee-Adjusted Returns -18.14 1 Signal Shares 1/19/2007 -17.52  1 Fee-Adjusted Returns -18.13  1 Institutional Shares 6/22/2000 -17.47 Fee-Adjusted Returns -18.09 Institutional Plus Shares 12/15/2010   -20.67 1 Fee-Adjusted Returns   -21.27 1 MSCI Emerging Markets ETF 3/4/2005 Shares Market Price -19.67 1 Net Asset Value -17.51 1 1 Return since inception. Vanguard fund returns are adjusted to reflect the 0.50% purchase fee and 0.25% redemption fee. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. 59 Emerging Markets Stock Index Fund Financial Statements Statement of Net Assets—Investments Summary As of October 31, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Brazil Vale SA Class B ADR 24,249,600 572,291 1.0% Petroleo Brasileiro SA ADR Type A 22,388,198 566,198 1.0% Itau Unibanco Holding SA ADR 28,457,155 544,101 0.9% Petroleo Brasileiro SA ADR 16,270,144 439,457 0.7% Vale SA Class B ADR 15,668,434 398,135 0.7% Banco Bradesco SA ADR 21,866,330 397,967 0.7% Petroleo Brasileiro SA Prior Pfd. 27,963,628 349,861 0.6% Cia de Bebidas das Americas ADR 8,785,677 296,253 0.5% Petroleo Brasileiro SA 19,207,388 260,223 0.4% Vale SA Prior Pfd. 10,542,777 250,850 0.4% Itausa - Investimentos Itau SA Prior Pfd. 38,488,549 241,891 0.4% Itau Unibanco Holding SA Prior Pfd. 11,147,876 214,081 0.4% Banco Bradesco SA Prior Pfd. 11,420,572 206,879 0.4% Vale SA 7,134,838 182,023 0.3% Vale Fertilizantes SA Prior Pfd. 1,592,467 22,475 0.0% Brazil—Other † 4,123,160 7.0% 15.4% Chile † 1,010,368 1.7% China China Mobile Ltd. 103,187,167 980,726 1.7% Industrial & Commercial Bank of China 1,040,997,003 650,064 1.1% China Construction Bank Corp. 824,194,857 605,565 1.0% CNOOC Ltd. 306,541,352 579,473 1.0% PetroChina Co. Ltd. 362,153,679 470,145 0.8% Bank of China Ltd. 1,144,374,277 407,293 0.7% Tencent Holdings Ltd. 17,356,272 401,409 0.7% China Life Insurance Co. Ltd. 127,559,470 329,792 0.6% China Petroleum & Chemical Corp. 287,597,540 271,990 0.5% China Shenhua Energy Co. Ltd. 58,338,825 266,888 0.5% 60 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets China Unicom Hong Kong Ltd. 101,177,048 203,428 0.4% China Telecom Corp. Ltd. 238,443,683 147,217 0.3% Agricultural Bank of China Ltd. 314,215,625 141,025 0.2% ^ China Overseas Land & Investment Ltd. 70,157,076 129,818 0.2% China Coal Energy Co. Ltd. 70,488,000 87,795 0.2% Yanzhou Coal Mining Co. Ltd. 33,856,720 83,805 0.1% Dongfeng Motor Group Co. Ltd. 46,802,044 76,345 0.1% China Resources Enterprise Ltd. 20,829,460 76,070 0.1% China Citic Bank Corp. Ltd. 127,419,919 68,454 0.1% China Merchants Holdings International Co. Ltd. 19,329,510 59,646 0.1% China Communications Construction Co. Ltd. 76,039,704 57,353 0.1% Kunlun Energy Co. Ltd. 38,274,330 53,614 0.1% China Resources Power Holdings Co. Ltd. 28,282,548 50,231 0.1% ^ China Resources Land Ltd. 32,030,000 46,882 0.1% China Oilfield Services Ltd. 26,240,000 43,707 0.1% ^ Citic Pacific Ltd. 21,787,874 39,377 0.1% ^ Sinopharm Group Co. Ltd. 13,727,200 37,364 0.1% Shanghai Industrial Holdings Ltd. 9,123,045 29,869 0.1% China Longyuan Power Group Corp. 35,745,000 29,684 0.1% Air China Ltd. 36,438,548 28,314 0.1% * China Taiping Insurance Holdings Co. Ltd. 12,891,607 27,956 0.1% Guangdong Investment Ltd. 43,961,680 26,464 0.1% ^ China Resources Cement Holdings Ltd. 33,282,686 26,410 0.1% ^ China COSCO Holdings Co. Ltd. 43,485,000 22,679 0.0% ^ China Railway Group Ltd. 66,991,608 22,242 0.0% China Agri-Industries Holdings Ltd. 27,538,586 21,954 0.0% Shanghai Electric Group Co. Ltd. 49,213,462 21,654 0.0% ^ CSR Corp. Ltd. 33,965,877 20,100 0.0% China Railway Construction Corp. Ltd. 33,066,265 19,706 0.0% ^ China State Construction International Holdings Ltd. 23,690,000 18,246 0.0% ^ Poly Hong Kong Investments Ltd. 35,641,000 17,876 0.0% ^ Zhuzhou CSR Times Electric Co. Ltd. 7,439,000 17,417 0.0% Zhejiang Expressway Co. Ltd. 25,678,704 16,888 0.0% *,^ China Southern Airlines Co. Ltd. 30,002,000 16,743 0.0% China Communications Services Corp. Ltd. 34,365,311 15,849 0.0% Sinopec Shanghai Petrochemical Co. Ltd. 41,125,076 15,099 0.0% ^ AviChina Industry & Technology Co. Ltd. 29,568,000 12,948 0.0% ^ Franshion Properties China Ltd. 60,518,094 12,430 0.0% ^ Angang Steel Co. Ltd. 19,156,374 11,688 0.0% Sinofert Holdings Ltd. 34,837,917 11,433 0.0% ^ Metallurgical Corp. of China Ltd. 47,658,000 10,341 0.0% ^ Maanshan Iron & Steel 30,169,134 8,982 0.0% Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 7,416,887 8,917 0.0% 1 China—Other † 3,183,561 5.4% 17.1% Colombia BanColombia SA ADR 5,158,380 321,780 0.5% Colombia—Other † 89,111 0.2% 0.7% Czech Republic † 212,606 0.4% Egypt † 117,899 0.2% 61 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Hungary † 178,563 0.3% India Infosys Ltd. 7,398,266 432,801 0.7% Reliance Industries Ltd. 22,492,902 402,695 0.7% Housing Development Finance Corp. 18,670,141 262,661 0.5% ICICI Bank Ltd. 12,301,638 231,924 0.4% India—Other † 3,008,400 5.1% 7.4% Indonesia Astra International Tbk PT 34,738,090 267,858 0.5% Telekomunikasi Indonesia Tbk PT 175,999,979 146,782 0.3% Bank Rakyat Indonesia Persero Tbk PT 192,480,100 144,716 0.2% Bank Mandiri Tbk PT 161,130,480 128,532 0.2% Perusahaan Gas Negara PT 192,078,980 63,359 0.1% Semen Gresik Persero Tbk PT 52,769,820 56,148 0.1% Bank Negara Indonesia Persero Tbk PT 121,227,814 54,330 0.1% Tambang Batubara Bukit Asam Tbk PT 14,803,857 30,358 0.1% International Nickel Indonesia Tbk PT 39,377,150 16,054 0.0% Aneka Tambang Tbk PT 57,023,659 11,414 0.0% Indonesia—Other † 775,121 1.3% 2.9% Malaysia † 1,993,852 3.4% Mexico America Movil SAB de CV 700,892,896 890,908 1.5% Wal-Mart de Mexico SAB de CV 106,234,292 274,215 0.5% Fomento Economico Mexicano SAB de CV 33,387,308 224,043 0.4% Telefonos de Mexico SAB de CV 95,242,504 74,825 0.1% Mexico—Other † 1,287,971 2.2% 4.7% Morocco † 14,923 0.0% Peru † 352,550 0.6% Philippines † 387,896 0.7% Poland † 902,873 1.5% Russia Gazprom OAO ADR 80,263,779 930,447 1.6% Lukoil OAO ADR 8,098,471 469,073 0.8% Sberbank of Russia 138,705,441 366,098 0.6% NovaTek OAO GDR 1,592,401 222,184 0.4% Rosneft Oil Co. GDR 23,950,907 169,707 0.3% Gazprom OAO 22,217,439 131,228 0.2% VTB Bank OJSC GDR 22,769,224 108,831 0.2% Federal Hydrogenerating Co. JSC 1,910,908,857 71,907 0.1% AK Transneft OAO Prior Pfd. 24,519 31,515 0.1% Rosneft Oil Co. 3,785,181 27,175 0.0% 62 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets VTB Bank OJSC 442,200,349 1,070 0.0% Russia—Other † 1,372,530 2.3% 6.6% South Africa MTN Group Ltd. 28,908,388 502,451 0.9% Sasol Ltd. 9,305,942 418,513 0.7% Naspers Ltd. 6,595,183 312,875 0.5% AngloGold Ashanti Ltd. 6,516,171 294,522 0.5% Standard Bank Group Ltd. 20,498,017 251,701 0.4% South Africa—Other † 2,640,082 4.5% 7.5% South Korea 1 Samsung Electronics Co. Ltd. GDR 2,412,890 1,034,160 1.8% Samsung Electronics Co. Ltd. 687,348 591,711 1.0% Hyundai Motor Co. 2,642,378 532,144 0.9% Hyundai Mobis 1,167,771 334,206 0.6% POSCO ADR 3,247,678 279,041 0.5% Kia Motors Corp. 4,098,384 262,755 0.4% LG Chem Ltd. 794,855 256,489 0.4% Samsung Electronics Co. Ltd. Prior Pfd . 351,603 200,607 0.3% Hyundai Motor Co. 2nd Pfd. 640,530 42,893 0.1% Hyundai Motor Co. Prior Pfd. 395,897 24,984 0.0% 1 South Korea—Other † 5,237,566 8.9% 14.9% Taiwan Taiwan Semiconductor Manufacturing Co. Ltd. ADR 52,277,664 659,744 1.1% Hon Hai Precision Industry Co. Ltd. 151,506,926 415,338 0.7% Taiwan Semiconductor Manufacturing Co. Ltd. 149,589,045 364,530 0.6% HTC Corp. 12,237,225 275,014 0.5% Taiwan—Other † 4,553,579 7.7% 10.6% Thailand † 1,079,843 1.8% Turkey † 779,761 1.3% Total Common Stocks (Cost $55,195,253) 58,720,581 99.7% 2 Coupon Temporary Cash Investments Money Market Fund Vanguard Market Liquidity Fund 0.128% 1,701,888,674 1,701,889 2.9% 5 U.S. Government and Agency Obligations † 17,717 0.0% Total Temporary Cash Investments (Cost $1,719,607) 1,719,606 2.9% 2 Total Investments (Cost $56,914,860) 60,440,187 102.6% Other Assets and Liabilities Other Assets 324,055 0.5% Liabilities 3 (1,851,057) (3.1%) (1,527,002) (2.6%) Net Assets 58,913,185 100.0% 63 Emerging Markets Stock Index Fund At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 57,090,174 Undistributed Net Investment Income 1,049,694 Accumulated Net Realized Losses (2,752,155) Unrealized Appreciation (Depreciation) Investment Securities 3,525,327 Futures Contracts (26) Foreign Currencies 171 Net Assets Investor Shares—Net Assets Applicable to 97,984,874 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,585,430 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 186,865,245 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,486,038 Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 19,956,428 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 666,077 Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 49,399,756 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,304,955 Net Asset Value Per Share—Institutional Shares Institutional Plus Shares—Net Assets Applicable to 17,992,269 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,581,462 Net Asset Value Per Share—Institutional Plus Shares 64 Emerging Markets Stock Index Fund Amount ($000) ETF Shares—Net Assets Applicable to 1,109,299,830 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 46,289,223 Net Asset Value Per Share—ETF Shares $41.73 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,512,148,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, the aggregate value of these securities was $1,110,418,000, representing 1.9% of net assets. 2 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 2.6%, respectively, of net assets. 3 Includes $1,632,112,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Securities with a value of $15,718,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 65 Emerging Markets Stock Index Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Dividends 1 1,519,298 Interest 2 237 Security Lending 16,872 Total Income 1,536,407 Expenses The Vanguard Group—Note B Investment Advisory Services 3,909 Management and Administrative—Investor Shares 6,897 Management and Administrative—Admiral Shares 8,340 Management and Administrative—Signal Shares 710 Management and Administrative—Institutional Shares 479 Management and Administrative—Institutional Plus Shares 181 Management and Administrative—ETF Shares 46,298 Marketing and Distribution—Investor Shares 1,271 Marketing and Distribution—Admiral Shares 1,138 Marketing and Distribution—Signal Shares 198 Marketing and Distribution—Institutional Shares 679 Marketing and Distribution—Institutional Plus Shares 251 Marketing and Distribution—ETF Shares 13,121 Custodian Fees 35,770 Auditing Fees 43 Shareholders’ Reports—Investor Shares 93 Shareholders’ Reports—Admiral Shares 56 Shareholders’ Reports—Signal Shares 5 Shareholders’ Reports—Institutional Shares 3 Shareholders’ Reports—Institutional Plus Shares — Shareholders’ Reports—ETF Shares 670 Trustees’ Fees and Expenses 59 Total Expenses 120,171 Net Investment Income 1,416,236 Realized Net Gain (Loss) Investment Securities Sold 1,022,496 Futures Contracts (8,859) Foreign Currencies (30,103) Realized Net Gain (Loss) 983,534 Change in Unrealized Appreciation (Depreciation) Investment Securities (8,295,200) Futures Contracts (127) Foreign Currencies 349 Change in Unrealized Appreciation (Depreciation) (8,294,978) Net Increase (Decrease) in Net Assets Resulting from Operations (5,895,208) 1 Dividends are net of foreign withholding taxes of $165,721,000. 2 Interest income from an affiliated company of the fund was $237,000. See accompanying Notes, which are an integral part of the Financial Statements. 66 Emerging Markets Stock Index Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,416,236 813,890 Realized Net Gain (Loss) 983,534 524,799 Change in Unrealized Appreciation (Depreciation) (8,294,978) 7,926,070 Net Increase (Decrease) in Net Assets Resulting from Operations (5,895,208) 9,264,759 Distributions Net Investment Income Investor Shares (45,629) (92,803) Admiral Shares (125,032) (38,489) Signal Shares (11,188) (6,752) Institutional Shares (54,245) (26,615) Institutional Plus Shares (1,323) — ETF Shares (754,419) (258,615) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — Institutional Plus Shares — — ETF Shares — — Total Distributions (991,836) (423,274) Capital Share Transactions Investor Shares (2,736,615) (3,150,495) Admiral Shares 2,562,561 1,436,817 Signal Shares 98,315 62,406 Institutional Shares (1,990,591) 1,174,368 Institutional Plus Shares 1,777,026 — ETF Shares 10,797,233 19,499,494 Net Increase (Decrease) from Capital Share Transactions 10,507,929 19,022,590 Total Increase (Decrease) 3,620,885 27,864,075 Net Assets Beginning of Period 55,292,300 27,428,225 End of Period 1 58,913,185 55,292,300 1 Net Assets—End of Period includes undistributed net investment income of $1,049,694,000 and $651,499,000. See accompanying Notes, which are an integral part of the Financial Statements. 67 Emerging Markets Stock Index Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $29.49 $23.90 $15.66 $36.78 $22.05 Investment Operations Net Investment Income .589 .521 1 .398 1 .780 .604 1 Net Realized and Unrealized Gain (Loss) on Investments 2 (3.255) 5.383 8.542 (21.313) 14.522 Total from Investment Operations (2.666) 5.904 8.940 (20.533) 15.126 Distributions Dividends from Net Investment Income (.434) (.314) (.700) (.587) (.396) Distributions from Realized Capital Gains — Total Distributions (.434) (.314) (.700) (.587) (.396) Net Asset Value, End of Period $26.39 $29.49 $23.90 $15.66 $36.78 Total Return 3 -9.20% 24.92% 60.07% -56.66% 69.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,585 $5,597 $7,024 $5,345 $14,150 Ratio of Total Expenses to Average Net Assets 0.33% 0.35% 0.40% 0.32% 0.37% Ratio of Net Investment Income to Average Net Assets 2.25% 1.97% 2.16% 2.81% 2.24% Portfolio Turnover Rate 4 10% 12% 12% 20% 9% 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.02, $.04, $.01, $.05, and $.04. 3 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 68 Emerging Markets Stock Index Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $38.82 $31.45 $20.63 $48.47 $29.03 Investment Operations Net Investment Income .820 .696 1 .567 1 1.079 .853 1 Net Realized and Unrealized Gain (Loss) on Investments 2 (4.277) 7.119 11.222 (28.099) 19.121 Total from Investment Operations (3.457) 7.815 11.789 (27.020) 19.974 Distributions Dividends from Net Investment Income (.653) (.445) (.969) (.820) (.534) Distributions from Realized Capital Gains — Total Distributions (.653) (.445) (.969) (.820) (.534) Net Asset Value, End of Period $34.71 $38.82 $31.45 $20.63 $48.47 Total Return 3 -9.09% 25.08% 60.29% -56.63% 69.82% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,486 $4,761 $2,674 $1,508 $3,514 Ratio of Total Expenses to Average Net Assets 0.20% 0.22% 0.27% 0.20% 0.25% Ratio of Net Investment Income to Average Net Assets 2.38% 2.10% 2.29% 2.93% 2.36% Portfolio Turnover Rate 4 10% 12% 12% 20% 9% 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.02, $.03, $.01, $.06, and $.05. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 69 Emerging Markets Stock Index Fund Financial Highlights Signal Shares Jan. 19, 2007 1 to Year Ended October 31, For a Share Outstanding Oct. 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $37.34 $30.26 $19.85 $46.61 $30.38 Investment Operations Net Investment Income .813 .690 2 .553 2 1.029 .580 2 Net Realized and Unrealized Gain (Loss) on Investments 3 (4.129) 6.818 10.795 (27.029) 15.650 Total from Investment Operations (3.316) 7.508 11.348 (26.000) 16.230 Distributions Dividends from Net Investment Income (.644) (.428) (.938) (.760) — Distributions from Realized Capital Gains — Total Distributions (.644) (.428) (.938) (.760) — Net Asset Value, End of Period $33.38 $37.34 $30.26 $19.85 $46.61 Total Return 4 -9.07% 25.04% 60.33% -56.64% 53.42% Ratios/Supplemental Data Net Assets, End of Period (Millions) $666 $644 $463 $266 $385 Ratio of Total Expenses to Average Net Assets 0.20% 0.22% 0.27% 0.20% 0.25% 5 Ratio of Net Investment Income to Average Net Assets 2.38% 2.10% 2.29% 2.93% 2.36% 5 Portfolio Turnover Rate 6 10% 12% 12% 20% 9% 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.02, $.03, $.01, $.05, and $.01. 4 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 70 Emerging Markets Stock Index Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $29.55 $23.94 $15.71 $36.90 $22.11 Investment Operations Net Investment Income .657 .571 1 .437 1 .835 .686 1 Net Realized and Unrealized Gain (Loss) on Investments 2 (3.259) 5.388 8.547 (21.393) 14.533 Total from Investment Operations (2.602) 5.959 8.984 (20.558) 15.219 Distributions Dividends from Net Investment Income (.528) (.349) (.754) (.632) (.429) Distributions from Realized Capital Gains — Total Distributions (.528) (.349) (.754) (.632) (.429) Net Asset Value, End of Period $26.42 $29.55 $23.94 $15.71 $36.90 Total Return 3 -9.00% 25.13% 60.41% -56.61% 69.90% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,305 $3,473 $1,731 $887 $1,463 Ratio of Total Expenses to Average Net Assets 0.13% 0.15% 0.23% 0.15% 0.20% Ratio of Net Investment Income to Average Net Assets 2.45% 2.17% 2.33% 2.98% 2.41% Portfolio Turnover Rate 4 10% 12% 12% 20% 9% 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.02, $.02, $.01, $.03, and $.04. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 71 Emerging Markets Stock Index Fund Financial Highlights Institutional Plus Shares December 15, 2010 1 to For a Share Outstanding Throughout the Period October 31, 2011 Net Asset Value, Beginning of Period $99.35 Investment Operations Net Investment Income 2.215 Net Realized and Unrealized Gain (Loss) on Investments 2 (11.911) Total from Investment Operations (9.696) Distributions Dividends from Net Investment Income (1.754) Distributions from Realized Capital Gains — Total Distributions (1.754) Net Asset Value, End of Period $87.90 Total Return 3 -9.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,581 Ratio of Total Expenses to Average Net Assets 0.10% 4 Ratio of Net Investment Income to Average Net Assets 2.48% 4 Portfolio Turnover Rate 5 10% 1 Inception. 2 Includes increases from purchase and redemption fees of $.05. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 72 Emerging Markets Stock Index Fund Financial Highlights MSCI Emerging Markets ETF Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 1 2007 1 Net Asset Value, Beginning of Period $46.70 $37.84 $24.83 $58.31 $34.96 Investment Operations Net Investment Income 1.019 .870 2 .668 2 1.303 1.065 2 Net Realized and Unrealized Gain (Loss) on Investments 3 (5.174) 8.535 13.520 (33.798) 22.955 Total from Investment Operations (4.155) 9.405 14.188 (32.495) 24.020 Distributions Dividends from Net Investment Income (.815) (.545) (1.178) (.985) (.670) Distributions from Realized Capital Gains — Total Distributions (.815) (.545) (1.178) (.985) (.670) Net Asset Value, End of Period $41.73 $46.70 $37.84 $24.83 $58.31 Total Return -9.09% 25.07% 60.28% -56.62% 69.78% Ratios/Supplemental Data Net Assets, End of Period (Millions) $46,289 $40,817 $15,537 $4,500 $6,275 Ratio of Total Expenses to Average Net Assets 0.20% 0.22% 0.27% 0.20% 0.25% Ratio of Net Investment Income to Average Net Assets 2.38% 2.10% 2.29% 2.93% 2.36% Portfolio Turnover Rate 4 10% 12% 12% 20% 9% 1 Adjusted to reflect a 2-for-1 share split as of the close of business on June 13, 2008. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.02, $.03, $.01, $.05 and $.10. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 73 Emerging Markets Stock Index Fund Notes to Financial Statements Vanguard Emerging Markets Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. Institutional Plus Shares were first issued on December 15, 2010. ETF Shares, known as Vanguard MSCI Emerging Markets ETF Shares, are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the 74 Emerging Markets Stock Index Fund underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on capital share transactions are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $8,797,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 3.52% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 75 Emerging Markets Stock Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of October 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 13,591,616 — — Common Stocks—Other 2,181,433 42,947,532 — Temporary Cash Investments 1,701,889 17,717 — Futures Contracts—Liabilities 1 (2,015) — — Total 17,472,923 42,965,249 — 1 Represents variation margin on the last day of the reporting period. D. At October 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) MSCI Taiwan Index November 2011 6,500 173,810 (26) E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. 76 Emerging Markets Stock Index Fund During the year ended October 31, 2011, the fund realized net foreign currency losses of $30,103,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the year ended October 31, 2011, the fund realized gains on the sale of passive foreign investment companies of $4,075,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at October 31, 2011, had unrealized appreciation of $32,691,000, of which all has been distributed and is reflected in the balance of undistributed net investment income. The fund realized gains on the sale of securities that were subject to capital gains tax in certain foreign countries. Capital gains taxes reduced realized gains for financial statement purposes but are treated as an expense for tax purposes. Accordingly, $174,000 of capital gains tax has been reclassified from accumulated net realized losses to undistributed net investment income. During the year ended October 31, 2011, the fund realized $1,143,618,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. For tax purposes, at October 31, 2011, the fund had $1,129,797,000 of ordinary income available for distribution. The fund had available capital loss carryforwards totaling $2,748,929,000 to offset future net capital gains of $15,143,000 through October 31, 2012, $167,332,000 through October 31, 2014, $460,853,000 through October 31, 2016, $1,591,794,000 through October 31, 2017, $212,374,000 through October 31, 2018, and $301,433,000 through October 31, 2019. At October 31, 2011, the cost of investment securities for tax purposes was $56,950,776,000. Net unrealized appreciation of investment securities for tax purposes was $3,489,411,000, consisting of unrealized gains of $9,331,005,000 on securities that had risen in value since their purchase and $5,841,594,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended October 31, 2011, the fund purchased $19,694,964,000 of investment securities and sold $8,812,231,000 of investment securities, other than temporary cash investments. 77 Emerging Markets Stock Index Fund G. Capital share transactions for each class of shares were: Year Ended October 31, 2011 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1 803,817 27,279 2,083,356 80,442 Issued in Lieu of Cash Distributions 42,733 1,443 88,603 3,492 Redeemed 2 (3,583,165) (120,564) (5,322,454) (187,996) Net Increase (Decrease)—Investor Shares (2,736,615) (91,842) (3,150,495) (104,062) Admiral Shares Issued 1 3,719,299 94,859 1,917,883 51,857 Issued in Lieu of Cash Distributions 113,656 2,921 33,549 1,006 Redeemed 2 (1,270,394) (33,567) (514,615) (15,208) Net Increase (Decrease)—Admiral Shares 2,562,561 64,213 1,436,817 37,655 Signal Shares Issued 1 312,885 8,508 209,068 6,390 Issued in Lieu of Cash Distributions 9,808 262 5,772 180 Redeemed 2 (224,378) (6,052) (152,434) (4,641) Net Increase (Decrease)—Signal Shares 98,315 2,718 62,406 1,929 Institutional Shares Issued 1 518,394 17,706 1,427,756 54,632 Issued in Lieu of Cash Distributions 41,282 1,395 16,645 656 Redeemed 2 (2,550,267) (87,234) (270,033) (10,041) Net Increase (Decrease)—Institutional Shares (1,990,591) (68,133) 1,174,368 45,247 Institutional Plus Shares 3 Issued 1 2,256,669 23,321 — — Issued in Lieu of Cash Distributions 1,323 13 — — Redeemed 2 (480,966) (5,342) — — Net Increase (Decrease)—Institutional Plus Shares 1,777,026 17,992 — — ETF Shares Issued 1 14,228,408 312,785 19,778,543 470,556 Issued in Lieu of Cash Distributions — Redeemed 2 (3,431,175) (77,600) (279,049) (7,000) Net Increase (Decrease)—ETF Shares 10,797,233 235,185 19,499,494 463,556 1 Includes purchase fees for fiscal 2011 and 2010 of $22,867,000 and $31,994,000, respectively (fund totals). 2 Net of redemption fees for fiscal 2011 and 2010 of $9,812,000 and $7,682,000, respectively (fund totals). 3 Inception was December 15, 2010, for Institutional Plus Shares. H. In preparing the financial statements as of October 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 78 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard International Equity Index Funds and the Shareholders of Vanguard European Stock Index Fund, Vanguard Pacific Stock Index Fund and Vanguard Emerging Markets Stock Index Fund: In our opinion, the accompanying statements of net assets–investments summaries and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard European Stock Index Fund, Vanguard Pacific Stock Index Fund and Vanguard Emerging Markets Stock Index Fund (constituting three separate portfolios of Vanguard International Equity Index Funds, hereafter referred to as the “Funds”) at October 31, 2011, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Funds’ management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2011 by correspondence with the custodian and brokers and by agreement to the underlying ownership records of Vanguard Market Liquidity Fund, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania December 12, 2011 79 Special 2011 tax information (unaudited) for Vanguard European Stock Index Fund This information for the fiscal year ended October 31, 2011, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $239,181,000 of qualified dividend income to shareholders during the fiscal year. The fund designates to shareholders foreign source income of $230,137,000 and foreign taxes paid of $16,593,000. Shareholders will receive more detailed information with their Form 1099-DIV in January 2012 to determine the calendar year amounts to be included on their 2011 tax returns. Special 2011 tax information (unaudited) for Vanguard Pacific Stock Index Fund This information for the fiscal year ended October 31, 2011, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $130,142,000 of qualified dividend income to shareholders during the fiscal year. The fund designates to shareholders foreign source income $131,661,000 and foreign taxes paid of $5,553,000. Shareholders will receive more detailed information with their Form 1099-DIV in January 2012 to determine the calendar year amounts to be included on their 2011 tax returns. Special 2011 tax information (unaudited) for Vanguard Emerging Markets Stock Index Fund This information for the fiscal year ended October 31, 2011, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $550,865,000 of qualified dividend income to shareholders during the fiscal year. The fund designates to shareholders foreign source income $1,602,410,000 and foreign taxes paid of $171,264,000. Shareholders will receive more detailed information with their Form 1099-DIV in January 2012 to determine the calendar year amounts to be included on their 2011 tax returns. 80 Your Fund’s After-Tax Returns This table presents returns for your fund both before and after taxes. The after-tax returns are shown in two ways: (1) assuming that an investor owned the fund during the entire period and paid taxes on the fund’s distributions, and (2) assuming that an investor paid taxes on the fund’s distributions and sold all shares at the end of each period. Calculations are based on the highest individual federal income tax and capital gains tax rates in effect at the times of the distributions and the hypothetical sales. State and local taxes were not considered. After-tax returns reflect any qualified dividend income, using actual prior-year figures and estimates for 2011. (In the example, returns after the sale of fund shares may be higher than those assuming no sale. This occurs when the sale would have produced a capital loss. The calculation assumes that the investor received a tax deduction for the loss.) The table shows returns for Investor Shares only; returns for other share classes will differ. Please note that your actual after-tax returns will depend on your tax situation and may differ from those shown. Also note that if you own the fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information does not apply to you. Such accounts are not subject to current taxes. Finally, keep in mind that a fund’s performance—whether before or after taxes—does not guarantee future results. Average Annual Total Returns: International Stock Index Funds Periods Ended October 31, 2011 One Five Ten Year Years Years European Stock Index Fund Investor Shares Returns Before Taxes -6.35% -2.81% 5.65% Returns After Taxes on Distributions -6.82 -3.39 5.04 Returns After Taxes on Distributions and Sale of Fund Shares -3.31 -2.35 4.81 One Five Ten Year Years Years Pacific Stock Index Fund Investor Shares Returns Before Taxes -3.45% -1.97% 5.57% Returns After Taxes on Distributions -3.92 -2.37 5.21 Returns After Taxes on Distributions and Sale of Fund Shares -1.61 -1.69 4.79 One Five Ten Year Years Years Emerging Markets Stock Index Fund Investor Shares Returns Before Taxes -9.88% 5.79% 15.93% Returns After Taxes on Distributions -10.10 5.43 15.52 Returns After Taxes on Distributions and Sale of Fund Shares -6.14 4.92 14.32 Returns for the Emerging Markets Stock Index Fund are adjusted to reflect the 0.50% purchase fee and the 0.25% redemption fee. Returns for the European and Pacific Stock Index Funds do not reflect the 2% fee on redemptions of shares held for less than two months. 81 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 82 Six Months Ended October 31, 2011 Beginning Ending Expenses Account Value Account Value Paid During 4/30/2011 10/31/2011 Period Based on Actual Fund Return European Stock Index Fund Investor Shares $1,000.00 $814.37 $1.19 Admiral Shares 1,000.00 814.99 0.64 Signal Shares 1,000.00 815.13 0.64 Institutional Shares 1,000.00 815.26 0.46 MSCI Europe ETF Shares 1,000.00 814.92 0.64 Pacific Stock Index Fund Investor Shares $1,000.00 $888.69 $1.24 Admiral Shares 1,000.00 889.01 0.67 Signal Shares 1,000.00 889.16 0.67 Institutional Shares 1,000.00 889.81 0.48 MSCI Pacific ETF Shares 1,000.00 889.00 0.67 Emerging Markets Stock Index Fund Investor Shares $1,000.00 $825.98 $1.43 Admiral Shares 1,000.00 826.43 0.83 Signal Shares 1,000.00 826.44 0.83 Institutional Shares 1,000.00 826.92 0.51 Institutional Plus Shares 1,000.00 826.83 0.37 MSCI Emerging Markets ETF Shares 1,000.00 826.34 0.83 83 Six Months Ended October 31, 2011 Beginning Ending Expenses Account Value Account Value Paid During 4/30/2011 10/31/2011 Period Based on Hypothetical 5% Yearly Return European Stock Index Fund Investor Shares $1,000.00 $1,023.89 $1.33 Admiral Shares 1,000.00 1,024.50 0.71 Signal Shares 1,000.00 1,024.50 0.71 Institutional Shares 1,000.00 1,024.70 0.51 MSCI Europe ETF Shares 1,000.00 1,024.50 0.71 Pacific Stock Index Fund Investor Shares $1,000.00 $1,023.89 $1.33 Admiral Shares 1,000.00 1,024.50 0.71 Signal Shares 1,000.00 1,024.50 0.71 Institutional Shares 1,000.00 1,024.70 0.51 MSCI Pacific ETF Shares 1,000.00 1,024.50 0.71 Emerging Markets Stock Index Fund Investor Shares $1,000.00 $1,023.64 $1.58 Admiral Shares 1,000.00 1,024.30 0.92 Signal Shares 1,000.00 1,024.30 0.92 Institutional Shares 1,000.00 1,024.65 0.56 Institutional Plus Shares 1,000.00 1,024.80 0.41 MSCI Emerging Markets ETF Shares 1,000.00 1,024.30 0.92 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the European Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for MSCI Europe ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.14% for Admiral Shares, 0.14% for Signal Shares, 0.10% for Institutional Shares, and 0.14% for MSCI Pacific ETF Shares; and for the Emerging Markets Stock Index Fund, 0.31% for Investor Shares, 0.18% for Admiral Shares, 0.18% for Signal Shares, 0.11% for Institutional Shares, 0.08% for Institutional Plus Shares, and 0.18% for MSCI Emerging Markets ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 84 Glossary Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. The percentage of a fund’s average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. 85 Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 86 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (1995–2008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (1997–2008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (2008–2009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (1998–2008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (1988–2008). Business School (retired July 2011); Chief Investment Officer and co-Managing Partner of HighVista Heidi Stam Strategies LLC (private investment firm); Director of Born 1956. Secretary Since July 2005. Principal Rand Merchant Bank; Overseer of the Museum of Occupation(s) During the Past Five Years: Managing Fine Arts Boston. Director of The Vanguard Group, Inc., since 2006; General Counsel of The Vanguard Group since 2005; Alfred M. Rankin, Jr. Secretary of The Vanguard Group and of each of the Born 1941. Trustee Since January 1993. Principal investment companies served by The Vanguard Group Occupation(s) During the Past Five Years: Chairman, since 2005; Director and Senior Vice President of President, and Chief Executive Officer of NACCO Vanguard Marketing Corporation since 2005; Industries, Inc. (forklift trucks/housewares/lignite); Principal of The Vanguard Group (1997–2006). Director of Goodrich Corporation (industrial products/ aircraft systems and services) and the National Association of Manufacturers; Chairman of the Vanguard Senior Management Team Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of R. Gregory Barton Chris D. McIsaac the Board of The Cleveland Museum of Art. Mortimer J. Buckley Michael S. Miller Kathleen C. Gubanich James M. Norris Peter F. Volanakis Paul A. Heller Glenn W. Reed Born 1955. Trustee Since July 2009. Principal Martha G. King George U. Sauter Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of Chairman Emeritus and Senior Advisor Corning Incorporated (2000–2010) and Dow Corning (2001–2010); Overseer of the Amos Tuck School of John J. Brennan Business Administration at Dartmouth College. Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Executive Officers Founder Glenn Booraem Born 1967. Controller Since July 2010. Principal John C. Bogle Occupation(s) During the Past Five Years: Principal Chairman and Chief Executive Officer, 1974–1996 of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 The funds or securities referred to herein are not Direct Investor Account Services > 800-662-2739 sponsored, endorsed, or promoted by MSCI, and MSCI bears no liability with respect to any such funds or Institutional Investor Services > 800-523-1036 securities. For any such funds or securities, the Text Telephone for People prospectus or the Statement of Additional Information With Hearing Impairment > 800-749-7273 contains a more detailed description of the limited relationship MSCI has with The Vanguard Group and This material may be used in conjunction any related funds. with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q720 122011 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Austria (0.4%) OMV AG 173,833 6,058 Erste Group Bank AG 201,894 4,304 Voestalpine AG 115,784 3,978 Telekom Austria AG 349,140 3,960 IMMOFINANZ AG 974,383 3,199 Verbund AG 71,569 2,078 Vienna Insurance Group AG Wiener Versicherung Gruppe 39,493 1,656 Raiffeisen Bank International AG 51,119 1,419 Belgium (1.4%) Anheuser-Busch InBev NV 846,422 46,939 Delhaize Group SA 108,695 7,100 Groupe Bruxelles Lambert SA 85,026 6,536 Solvay SA Class A 62,483 6,365 Umicore SA 120,584 5,158 Belgacom SA 158,249 4,785 Ageas 2,379,122 4,769 UCB SA 105,127 4,619 KBC Groep NV 170,970 3,791 Colruyt SA 79,445 3,264 Bekaert SA 42,753 1,898 Mobistar SA 31,943 1,818 * Dexia SA 629,745 489 Denmark (1.5%) Novo Nordisk A/S Class B 448,486 47,614 AP Moller - Maersk A/S Class B 1,392 9,414 * Danske Bank A/S 687,148 9,395 Carlsberg A/S Class B 112,705 7,630 Novozymes A/S 48,864 7,256 DSV A/S 212,871 4,265 AP Moller - Maersk A/S 578 3,721 Coloplast A/S Class B 24,474 3,559 * Vestas Wind Systems A/S 217,831 3,377 TDC A/S 396,765 3,278 * William Demant Holding A/S 24,362 1,929 Tryg A/S 27,331 1,520 ^ Pandora A/S 66,850 639 Finland (1.4%) Nokia Oyj 3,948,644 26,571 Sampo Oyj 445,637 12,249 Fortum Oyj 468,142 11,394 Kone Oyj Class B 164,669 9,066 UPM-Kymmene Oyj 549,106 6,421 Wartsila Oyj 174,554 5,304 Metso Oyj 134,494 5,202 Nokian Renkaat Oyj 118,359 4,335 Stora Enso Oyj 624,650 3,954 Elisa Oyj 149,373 3,149 Kesko Oyj Class B 69,127 2,454 Orion Oyj Class B 97,905 2,037 Pohjola Bank plc Class A 151,345 1,740 Neste Oil Oyj 128,836 1,559 ^ Sanoma Oyj 87,692 1,177 ^ Outokumpu Oyj 125,099 1,057 Rautaruukki Oyj 90,776 968 France (14.4%) Total SA 2,238,935 116,821 Sanofi 1,176,068 84,135 1 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) BNP Paribas SA 1,011,569 45,172 LVMH Moet Hennessy Louis Vuitton SA 267,191 44,285 Danone 615,678 42,681 Air Liquide SA 298,877 38,590 GDF Suez 1,305,960 36,792 France Telecom SA 1,958,770 35,216 Schneider Electric SA 515,225 30,254 AXA SA 1,840,718 29,606 Vivendi SA 1,305,440 29,172 L'Oreal SA 253,688 27,932 Vinci SA 469,354 23,016 Pernod-Ricard SA 208,813 19,431 Cie de St-Gobain 419,540 19,390 Unibail-Rodamco SE 96,986 19,282 Societe Generale SA 667,618 19,115 ArcelorMittal 906,339 18,791 Carrefour SA 612,017 16,193 Cie Generale d'Optique Essilor International SA 211,399 15,279 Cie Generale des Etablissements Michelin Class B 185,799 13,454 European Aeronautic Defence and Space Co. NV 431,856 12,731 PPR 80,051 12,422 Technip SA 104,839 9,913 ^ Bouygues SA 253,537 9,469 Lafarge SA 211,223 8,553 Renault SA 202,990 8,481 Christian Dior SA 58,068 8,192 Alstom SA 219,111 8,159 SES SA 315,818 8,067 Credit Agricole SA 1,024,542 7,930 EDF SA 255,668 7,652 Legrand SA 208,379 7,366 Sodexo 99,375 7,175 Vallourec SA 117,857 7,146 * Alcatel-Lucent 2,471,000 6,832 Publicis Groupe SA 130,373 6,289 Cap Gemini SA 155,627 5,955 Safran SA 177,859 5,808 Casino Guichard Perrachon SA 57,901 5,422 Dassault Systemes SA 64,198 5,398 Veolia Environnement SA 365,771 5,179 Accor SA 157,611 5,151 Groupe Eurotunnel SA 540,851 4,872 Edenred 165,211 4,660 STMicroelectronics NV 667,625 4,627 Suez Environnement Co. 286,253 4,491 Bureau Veritas SA 57,577 4,468 Eutelsat Communications SA 103,719 4,271 SCOR SE 178,020 4,147 Arkema SA 57,701 3,921 Thales SA 107,153 3,779 Peugeot SA 163,036 3,547 Klepierre 111,952 3,490 * Cie Generale de Geophysique - Veritas 154,551 3,377 Lagardere SCA 124,317 3,330 Natixis 934,206 2,961 Aeroports de Paris 36,366 2,855 Societe BIC SA 30,523 2,724 Wendel SA 35,383 2,621 AtoS 52,916 2,558 Neopost SA 32,887 2,501 Iliad SA 20,057 2,342 CNP Assurances 153,318 2,341 Gecina SA 22,514 2,227 Fonciere Des Regions 29,839 2,199 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) ICADE 24,207 2,167 Imerys SA 35,385 2,013 * JCDecaux SA 71,207 1,896 Societe Television Francaise 1 123,034 1,652 Eurazeo 30,800 1,469 Eiffage SA 41,060 1,393 Metropole Television SA 64,492 1,103 * Air France-KLM 132,853 1,009 Eramet 5,739 899 985,807 Germany (12.6%) Siemens AG 868,130 90,998 BASF SE 968,872 70,724 SAP AG 970,793 58,702 Bayer AG 872,589 55,594 Allianz SE 479,000 53,295 E.ON AG 1,900,300 45,826 Daimler AG 878,829 44,635 Deutsche Bank AG 980,370 40,537 Deutsche Telekom AG 2,960,425 37,610 Bayerische Motoren Werke AG 349,556 28,396 Linde AG 178,513 28,280 Muenchener Rueckversicherungs AG 199,612 26,732 Volkswagen AG Prior Pfd. 152,523 26,562 RWE AG 442,063 18,844 Fresenius Medical Care AG & Co. KGaA 220,937 16,094 Adidas AG 222,564 15,674 Deutsche Post AG 901,436 13,673 Fresenius SE & Co. KGaA 121,023 11,883 ThyssenKrupp AG 409,235 11,724 K&S AG 183,440 11,624 * Deutsche Boerse AG 206,428 11,377 Henkel AG & Co. KGaA Prior Pfd. 189,012 11,236 Infineon Technologies AG 1,141,977 10,281 Porsche Automobil Holding SE Prior Pfd. 160,913 9,374 * Commerzbank AG 3,786,194 9,245 Henkel AG & Co. KGaA 136,349 6,658 HeidelbergCement AG 146,982 6,654 Merck KGaA 68,496 6,392 Metro AG 136,691 6,333 * Continental AG 83,293 6,211 Beiersdorf AG 105,557 6,085 MAN SE 65,822 5,800 * Kabel Deutschland Holding AG 93,430 5,299 Lanxess AG 87,290 5,098 GEA Group AG 184,758 5,066 Volkswagen AG 31,070 4,859 Daimler AG 89,821 4,565 Brenntag AG 35,777 3,599 * QIAGEN NV 244,190 3,396 Deutsche Lufthansa AG 247,339 3,361 Hochtief AG 44,743 3,253 Hannover Rueckversicherung AG 62,254 3,065 Bayerische Motoren Werke AG Prior Pfd. 54,681 2,976 Fraport AG Frankfurt Airport Services Worldwide 38,493 2,424 United Internet AG 117,752 2,320 Salzgitter AG 40,908 2,312 Suedzucker AG 67,971 1,985 ^ Wacker Chemie AG 17,151 1,726 ProSiebenSat.1 Media AG Prior Pfd. 79,037 1,685 Axel Springer AG 40,279 1,628 RWE AG Prior Pfd. 38,755 1,451 Celesio AG 91,374 1,441 3 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) * TUI AG 146,982 959 Greece (0.2%) Coca Cola Hellenic Bottling Co. SA 191,965 3,778 OPAP SA 238,647 2,756 * National Bank of Greece SA 895,091 2,065 Bank of Cyprus plc 850,854 1,165 Public Power Corp. SA 126,100 1,075 Hellenic Telecommunications Organization SA 177,023 974 * Alpha Bank AE 574,942 764 Hellenic Telecommunications Organization SA ADR 142,377 398 * EFG Eurobank Ergasias SA 376,799 346 * National Bank of Greece SA ADR 488,812 265 Ireland (0.4%) CRH plc 750,716 13,551 * Elan Corp. plc 529,943 6,285 Kerry Group plc Class A 148,729 5,515 * Ryanair Holdings plc ADR 67,388 1,939 WPP plc ADR 22,861 1,185 * Ryanair Holdings plc 51,347 241 *,^ Irish Bank Resolution Corp. Ltd. 2,503,596 — Italy (3.7%) ENI SPA 2,536,663 56,070 Enel SPA 6,940,697 32,747 Assicurazioni Generali SPA 1,233,822 22,076 Intesa Sanpaolo SPA (Registered) 10,615,320 18,736 UniCredit SPA 14,259,996 16,547 Saipem SPA 277,867 12,416 Telecom Italia SPA (Registered) 9,927,386 12,352 Snam Rete Gas SPA 1,694,507 8,283 Tenaris SA 498,042 7,947 * Fiat Industrial SPA 805,518 7,013 Telecom Italia SPA (Bearer) 6,351,951 6,666 Atlantia SPA 328,601 5,005 Fiat SPA 805,518 4,933 Terna Rete Elettrica Nazionale SPA 1,257,853 4,834 Mediobanca SPA 539,613 4,274 Enel Green Power SPA 1,833,252 4,207 Luxottica Group SPA 120,205 3,542 Prysmian SPA 217,735 3,292 Unione di Banche Italiane SCPA 851,124 3,225 Finmeccanica SPA 436,443 2,991 Mediaset SPA 761,057 2,804 Banco Popolare SC 1,843,290 2,736 Banca Monte dei Paschi di Siena SPA 4,666,480 2,167 Pirelli & C SPA 242,874 2,143 A2A SPA 1,205,928 1,649 Intesa Sanpaolo SPA (Bearer) 1,024,399 1,476 Autogrill SPA 125,202 1,448 Exor SPA 65,746 1,435 ^ Banca Carige SPA 653,191 1,277 Parmalat SPA 357,207 793 Netherlands (3.9%) Unilever NV 1,719,248 59,355 * ING Groep NV 4,037,122 34,804 Koninklijke Philips Electronics NV 1,068,866 22,250 Koninklijke KPN NV 1,617,166 21,173 ASML Holding NV 454,302 19,058 Koninklijke Ahold NV 1,227,390 15,682 Heineken NV 275,308 13,343 4 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Akzo Nobel NV 244,462 12,854 Reed Elsevier NV 722,787 8,876 * Aegon NV 1,805,488 8,610 Koninklijke DSM NV 163,849 8,384 Wolters Kluwer NV 312,244 5,510 Heineken Holding NV 121,495 5,197 Randstad Holding NV 127,802 4,537 Fugro NV 71,889 4,222 SBM Offshore NV 174,293 3,830 Koninklijke Vopak NV 72,926 3,759 Corio NV 63,782 3,241 TNT Express NV 363,134 3,081 Koninklijke Boskalis Westminster NV 76,625 2,678 Delta Lloyd NV 103,647 1,820 PostNL NV 353,622 1,791 Norway (1.5%) Statoil ASA 1,178,508 29,904 Telenor ASA 791,289 14,095 DnB NOR ASA 1,033,214 11,951 Seadrill Ltd. 347,746 11,420 Yara International ASA 200,127 9,464 Orkla ASA 822,297 7,129 * Subsea 7 SA 292,503 6,307 Norsk Hydro ASA 968,205 5,015 Gjensidige Forsikring ASA 209,516 2,297 Aker Solutions ASA 175,699 2,020 *,^ Renewable Energy Corp. ASA 542,371 523 Portugal (0.4%) EDP - Energias de Portugal SA 2,046,298 6,429 Galp Energia SGPS SA Class B 249,151 5,124 Portugal Telecom SGPS SA 704,082 5,035 Jeronimo Martins SGPS SA 229,726 3,939 Cimpor Cimentos de Portugal SGPS SA 210,639 1,558 * EDP Renovaveis SA 220,095 1,315 ^ Banco Espirito Santo SA 530,481 1,138 *,^ Banco Comercial Portugues SA 3,286,251 695 Spain (5.3%) Telefonica SA 4,341,292 92,260 Banco Santander SA 8,901,893 75,344 Banco Bilbao Vizcaya Argentaria SA 4,558,687 41,028 Iberdrola SA 4,162,534 30,116 Repsol YPF SA 840,716 25,305 Inditex SA 231,675 21,031 Abertis Infraestructuras SA 407,263 6,702 Gas Natural SDG SA 342,785 6,372 Amadeus IT Holding SA 309,262 5,829 ACS Actividades de Construccion y Servicios SA 149,000 5,645 Red Electrica Corp. SA 116,350 5,605 Ferrovial SA 388,848 4,942 Banco Popular Espanol SA 1,017,721 4,658 * Bankia SA 907,499 4,590 Banco de Sabadell SA 1,163,720 4,174 CaixaBank 771,460 3,761 Enagas SA 190,133 3,739 Mapfre SA 785,946 2,872 * Grifols SA 150,944 2,806 * Distribuidora Internacional de Alimentacion SA 604,907 2,766 Acciona SA 26,649 2,520 * International Consolidated Airlines Group SA 937,447 2,483 Zardoya Otis SA 153,742 2,071 5 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Indra Sistemas SA 104,332 1,748 ^ Acerinox SA 108,812 1,440 ^ Fomento de Construcciones y Contratas SA 52,797 1,367 Bankinter SA 206,897 1,263 Mediaset Espana Comunicacion SA 179,244 1,186 Telefonica SA ADR 8,512 182 Sweden (4.7%) Hennes & Mauritz AB Class B 1,077,218 35,617 Telefonaktiebolaget LM Ericsson Class B 3,178,860 33,135 Nordea Bank AB 2,771,133 25,164 Volvo AB Class B 1,454,560 18,104 TeliaSonera AB 2,289,623 15,915 Atlas Copco AB Class A 707,725 15,386 Svenska Handelsbanken AB Class A 519,126 14,909 Sandvik AB 1,070,766 14,719 Swedbank AB Class A 856,259 11,988 Skandinaviska Enskilda Banken AB Class A 1,499,579 9,401 Investor AB Class B 480,346 9,394 SKF AB 410,644 9,101 Svenska Cellulosa AB Class B 603,911 8,816 Millicom International Cellular SA 79,908 8,813 Assa Abloy AB Class B 333,338 8,095 Atlas Copco AB Class B 411,471 7,996 Swedish Match AB 226,696 7,828 Tele2 AB 334,640 7,047 Skanska AB Class B 420,913 6,873 Alfa Laval AB 356,453 6,639 Scania AB Class B 340,428 5,712 Getinge AB 212,534 5,513 Electrolux AB Class B 256,093 4,769 Kinnevik Investment AB Class B 216,187 4,518 Boliden AB 286,525 4,073 Hexagon AB Class B 265,477 4,069 Securitas AB Class B 326,384 2,974 Ratos AB 201,392 2,679 Modern Times Group AB Class B 50,192 2,654 Husqvarna AB 467,015 2,372 Holmen AB 56,538 1,600 SSAB AB Class A 155,168 1,500 Industrivarden AB 119,850 1,493 Switzerland (13.1%) Nestle SA 3,655,165 211,406 Novartis AG 2,462,065 138,701 Roche Holding AG 741,281 121,622 * UBS AG 3,840,803 48,541 ABB Ltd. 2,311,988 43,524 Zurich Financial Services AG 153,635 35,404 Credit Suisse Group AG 1,201,763 34,660 Cie Financiere Richemont SA 550,684 31,370 Syngenta AG 99,623 30,357 Swiss Re AG 370,359 20,221 Transocean Ltd. 338,665 19,139 Holcim Ltd. 259,186 16,413 Swatch Group AG (Bearer) 32,595 13,722 2 Synthes Inc. 69,009 11,540 SGS SA 5,770 9,898 Swisscom AG 24,460 9,854 Geberit AG 40,051 8,202 Julius Baer Group Ltd. 217,654 8,178 Givaudan SA 8,761 7,968 Kuehne & Nagel International AG 57,254 7,093 Adecco SA 138,918 6,672 6 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Schindler Holding AG (Bearer) 51,250 6,002 Sonova Holding AG 51,985 5,497 Actelion Ltd. 118,326 4,383 Lindt & Spruengli AG 119 4,382 Sika AG 2,141 4,196 Baloise Holding AG 50,713 4,131 Swiss Life Holding AG 32,383 3,977 Lonza Group AG 53,660 3,569 Swatch Group AG (Registered) 45,298 3,340 Aryzta AG 62,723 3,024 Sulzer AG 24,990 2,913 Lindt & Spruengli AG 938 2,895 Schindler Holding AG (Registered) 22,559 2,648 GAM Holding AG 218,779 2,616 Pargesa Holding SA 28,170 2,200 Straumann Holding AG 8,476 1,492 Aryzta AG 26,121 1,250 United Kingdom (34.9%) HSBC Holdings plc 18,793,862 163,985 Vodafone Group plc 52,362,052 145,395 BP plc 19,264,977 141,770 GlaxoSmithKline plc 5,443,605 122,169 Royal Dutch Shell plc Class B 2,843,241 102,012 British American Tobacco plc 2,097,446 96,170 Royal Dutch Shell plc Class A (Amsterdam Shares) 2,410,545 85,477 Rio Tinto plc 1,504,263 81,380 BG Group plc 3,576,548 77,555 BHP Billiton plc 2,256,562 71,059 AstraZeneca plc 1,454,769 69,843 Standard Chartered plc 2,508,337 58,531 Tesco plc 8,487,044 54,720 Diageo plc 2,641,768 54,674 Anglo American plc 1,395,163 51,148 Royal Dutch Shell plc Class A 1,381,441 48,938 Unilever plc 1,354,008 45,387 Imperial Tobacco Group plc 1,074,566 39,144 Barclays plc 12,235,345 37,929 National Grid plc 3,701,866 36,805 SABMiller plc 1,003,623 36,553 Xstrata plc 2,188,930 36,461 Reckitt Benckiser Group plc 652,265 33,481 Prudential plc 2,689,817 27,784 Centrica plc 5,436,240 25,880 BT Group plc 8,218,789 24,798 * Lloyds Banking Group plc 43,625,882 22,560 Rolls-Royce Holdings plc 1,974,317 22,224 SSE plc 989,099 21,371 Tullow Oil plc 943,827 21,206 Shire plc 592,463 18,595 Compass Group plc 1,999,409 18,157 Aviva plc 3,016,659 16,458 BAE Systems plc 3,604,745 15,986 Pearson plc 861,948 15,835 Experian plc 1,063,547 13,817 British Sky Broadcasting Group plc 1,199,910 13,530 ARM Holdings plc 1,422,690 13,349 WPP plc 1,221,803 12,647 WM Morrison Supermarkets plc 2,349,166 11,392 Reed Elsevier plc 1,281,151 10,968 Legal & General Group plc 6,181,197 10,889 Randgold Resources Ltd. 96,790 10,586 Kingfisher plc 2,481,845 10,283 Old Mutual plc 5,844,748 10,276 7 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Burberry Group plc 460,607 9,888 Land Securities Group plc 811,194 8,878 Wolseley plc 303,536 8,753 Smith & Nephew plc 952,656 8,720 International Power plc 1,602,835 8,695 Marks & Spencer Group plc 1,661,286 8,565 Standard Life plc 2,466,609 8,508 Antofagasta plc 414,623 7,717 Aggreko plc 277,734 7,614 Capita Group plc 649,745 7,581 Next plc 182,231 7,469 British Land Co. plc 889,694 7,279 * Royal Bank of Scotland Group plc 18,523,524 7,149 Carnival plc 192,009 7,026 United Utilities Group plc 718,110 7,000 * Cairn Energy plc 1,473,216 6,958 Johnson Matthey plc 229,072 6,890 Weir Group plc 224,581 6,881 Resolution Ltd. 1,554,867 6,843 Associated British Foods plc 374,704 6,651 RSA Insurance Group plc 3,683,076 6,578 Smiths Group plc 418,218 6,419 Petrofac Ltd. 274,827 6,313 Sage Group plc 1,400,335 6,246 ^ Glencore International plc 885,817 6,201 J Sainsbury plc 1,277,747 6,123 Severn Trent plc 250,290 6,092 G4S plc 1,495,116 5,846 Intercontinental Hotels Group plc 306,127 5,650 Intertek Group plc 165,818 5,467 AMEC plc 349,791 5,184 Fresnillo plc 190,573 5,167 Rexam plc 928,712 5,148 Whitbread plc 186,723 4,962 GKN plc 1,608,281 4,889 Hammerson plc 744,470 4,864 Vodafone Group plc ADR 172,854 4,812 Man Group plc 2,002,195 4,786 BP plc ADR 107,228 4,737 Bunzl plc 344,620 4,458 Serco Group plc 518,556 4,318 Babcock International Group plc 376,114 4,251 Admiral Group plc 215,318 4,061 * ITV plc 3,870,437 3,966 ICAP plc 588,990 3,799 Inmarsat plc 487,682 3,679 Cobham plc 1,198,321 3,458 3i Group plc 1,047,184 3,451 Kazakhmys plc 227,833 3,368 Segro plc 798,113 3,121 Invensys plc 860,946 3,115 Capital Shopping Centres Group plc 589,753 3,113 Investec plc 512,900 3,107 Lonmin plc 171,337 2,980 Balfour Beatty plc 726,111 2,929 Eurasian Natural Resources Corp. plc 271,030 2,855 Schroders plc 118,389 2,710 Vedanta Resources plc 128,574 2,624 London Stock Exchange Group plc 151,137 2,182 * Essar Energy plc 329,618 1,616 TUI Travel plc 502,879 1,376 Total Common Stocks (Cost $10,024,716) 8 Vanguard ® European Stock Index Fund Schedule of Investments October 31, 2011 Market Value Coupon Shares ($000) Temporary Cash Investments (0.8%) 1 Money Market Fund (0.7%) 3,4 Vanguard Market Liquidity Fund 0.128% 49,244,178 49,244 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.075% 11/16/11 2,000 2,000 5,6 Federal Home Loan Bank Discount Notes 0.040% 12/21/11 1,000 1,000 6 United States Treasury Bill 0.108% 12/29/11 800 800 Total Temporary Cash Investments (Cost $53,044) Total Investments (100.6%) (Cost $10,077,760) Other Assets and Liabilities—Net (-0.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $22,599,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.2% and 0.4%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, the value of this security represented 0.2% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $24,999,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $3,000,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. 9 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Common Stocks (99.0%) 1 Australia (25.7%) BHP Billiton Ltd. 3,561,522 139,415 Commonwealth Bank of Australia 1,728,525 88,795 Westpac Banking Corp. 3,337,723 77,457 Australia & New Zealand Banking Group Ltd. 2,879,894 65,076 National Australia Bank Ltd. 2,406,364 64,273 Wesfarmers Ltd. 1,114,685 37,820 Rio Tinto Ltd. 483,145 34,687 Woolworths Ltd. 1,348,723 33,715 Newcrest Mining Ltd. 797,134 28,172 Woodside Petroleum Ltd. 703,269 26,779 Westfield Group 2,433,448 19,590 QBE Insurance Group Ltd. 1,212,025 18,657 Origin Energy Ltd. 1,182,003 17,812 CSL Ltd. 584,116 17,593 Telstra Corp. Ltd. 4,835,587 15,701 AMP Ltd. 3,116,088 13,892 Santos Ltd. 970,881 13,112 Suncorp Group Ltd. 1,426,596 12,804 Foster's Group Ltd. 2,150,914 12,030 Brambles Ltd. 1,639,249 11,332 Orica Ltd. 402,795 10,910 Amcor Ltd. 1,364,064 9,980 Macquarie Group Ltd. 384,321 9,895 Stockland 2,637,897 8,711 Westfield Retail Trust 3,211,126 8,558 Coca-Cola Amatil Ltd. 628,490 8,113 Transurban Group 1,443,406 7,918 Iluka Resources Ltd. 462,956 7,697 AGL Energy Ltd. 510,311 7,689 Insurance Australia Group Ltd. 2,307,909 7,609 Fortescue Metals Group Ltd. 1,385,310 6,958 QR National Ltd. 1,888,048 6,523 Incitec Pivot Ltd. 1,799,851 6,519 GPT Group 1,949,227 6,433 ASX Ltd. 193,846 6,224 WorleyParsons Ltd. 213,499 6,197 Wesfarmers Ltd. Price Protected Shares 168,692 5,780 Asciano Ltd. 3,256,806 5,206 Goodman Group 7,817,271 5,080 Mirvac Group 3,807,948 4,987 Lend Lease Group 599,122 4,875 Sonic Healthcare Ltd. 411,069 4,750 Dexus Property Group 5,337,998 4,749 OZ Minerals Ltd. 358,400 4,304 Crown Ltd. 506,435 4,267 Alumina Ltd. 2,702,673 4,117 Bendigo and Adelaide Bank Ltd. 406,576 4,015 CFS Retail Property Trust 2,060,199 3,927 Computershare Ltd. 493,301 3,899 Cochlear Ltd. 63,161 3,878 Leighton Holdings Ltd. 167,944 3,815 Toll Holdings Ltd. 747,287 3,775 Metcash Ltd. 857,141 3,751 Tatts Group Ltd. 1,468,072 3,572 Boral Ltd. 808,274 3,300 * James Hardie Industries SE 486,951 3,154 MacArthur Coal Ltd. 184,281 3,125 * Echo Entertainment Group Ltd. 764,773 2,969 Ramsay Health Care Ltd. 146,958 2,889 ^ Fairfax Media Ltd. 2,492,524 2,417 *,^ Lynas Corp. Ltd. 1,896,279 2,346 10 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) TABCORP Holdings Ltd. 762,797 2,345 * Qantas Airways Ltd. 1,243,870 2,080 Caltex Australia Ltd. 149,090 2,071 OneSteel Ltd. 1,474,880 1,876 Sims Metal Management Ltd. ADR 127,682 1,831 Newcrest Mining Ltd. ADR 51,388 1,801 BlueScope Steel Ltd. 2,051,069 1,794 SP AusNet 1,533,803 1,599 MAp Group 406,025 1,449 ^ Harvey Norman Holdings Ltd. 593,019 1,343 * Paladin Energy Ltd. 785,392 1,199 Sims Metal Management Ltd. 55,143 795 Hong Kong (7.9%) AIA Group Ltd. 9,346,224 28,578 Hutchison Whampoa Ltd. 2,363,599 21,619 Sun Hung Kai Properties Ltd. 1,567,121 21,577 Hong Kong Exchanges and Clearing Ltd. 1,137,646 19,285 Cheung Kong Holdings Ltd. 1,541,408 19,107 CLP Holdings Ltd. 2,133,047 19,001 Li & Fung Ltd. 6,297,362 12,136 Hong Kong & China Gas Co. Ltd. 5,264,790 11,870 Power Assets Holdings Ltd. 1,538,665 11,692 ^ Hang Seng Bank Ltd. 848,169 10,937 Hang Lung Properties Ltd. 2,726,242 9,928 BOC Hong Kong Holdings Ltd. 4,098,492 9,746 Swire Pacific Ltd. Class A 803,727 9,288 Wharf Holdings Ltd. 1,682,871 8,952 Link REIT 2,471,476 8,488 * Sands China Ltd. 2,672,400 8,031 ^ Bank of East Asia Ltd. 1,719,022 6,289 Hang Lung Group Ltd. 970,181 5,896 Henderson Land Development Co. Ltd. 1,046,034 5,718 MTR Corp. 1,610,603 5,199 ^ Wynn Macau Ltd. 1,717,600 4,812 Sino Land Co. Ltd. 2,926,114 4,625 SJM Holdings Ltd. 1,840,000 3,154 Shangri-La Asia Ltd. 1,566,092 3,146 Wheelock & Co. Ltd. 1,012,647 2,975 Kerry Properties Ltd. 802,640 2,946 New World Development Co. Ltd. 2,656,545 2,799 *,^,2 Galaxy Entertainment Group Ltd. 1,372,000 2,775 Cheung Kong Infrastructure Holdings Ltd. 499,854 2,678 Hysan Development Co. Ltd. 702,187 2,450 ASM Pacific Technology Ltd. 219,641 2,412 Cathay Pacific Airways Ltd. 1,318,220 2,393 Yue Yuen Industrial Holdings Ltd. 816,717 2,326 NWS Holdings Ltd. 1,508,022 2,287 Esprit Holdings Ltd. 1,368,600 1,979 Wing Hang Bank Ltd. 197,893 1,787 PCCW Ltd. 4,403,653 1,760 Lifestyle International Holdings Ltd. 654,044 1,751 Hopewell Holdings Ltd. 622,323 1,616 * Foxconn International Holdings Ltd. 2,375,816 1,591 Orient Overseas International Ltd. 243,565 1,099 * New World Development Co. Ltd. Rights 1,328,272 453 Japan (60.0%) Toyota Motor Corp. 3,059,183 101,567 Mitsubishi UFJ Financial Group Inc. 14,124,220 61,383 Canon Inc. 1,257,359 57,081 Honda Motor Co. Ltd. 1,808,054 54,068 Sumitomo Mitsui Financial Group Inc. 1,489,861 41,644 Takeda Pharmaceutical Co. Ltd. 875,817 39,483 11 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Mizuho Financial Group Inc. 25,292,337 35,401 FANUC Corp. 212,639 34,382 Mitsubishi Corp. 1,557,172 32,026 Softbank Corp. 960,231 31,165 NTT DoCoMo Inc. 16,940 30,086 Mitsui & Co. Ltd. 1,926,380 28,115 Nippon Telegraph & Telephone Corp. 530,123 27,193 Hitachi Ltd. 5,012,404 26,858 Komatsu Ltd. 1,051,578 26,000 Nissan Motor Co. Ltd. 2,755,532 25,336 Japan Tobacco Inc. 4,992 24,951 Panasonic Corp. 2,446,711 24,734 KDDI Corp. 3,235 23,698 Mitsubishi Estate Co. Ltd. 1,389,005 23,526 Shin-Etsu Chemical Co. Ltd. 454,881 23,360 Sony Corp. 1,113,329 23,228 East Japan Railway Co. 376,837 22,847 Seven & I Holdings Co. Ltd. 836,479 22,322 Mitsubishi Electric Corp. 2,142,896 19,829 Toshiba Corp. 4,469,214 19,492 Tokio Marine Holdings Inc. 802,188 19,128 Astellas Pharma Inc. 492,568 18,015 Bridgestone Corp. 722,132 16,932 Nintendo Co. Ltd. 110,061 16,605 Denso Corp. 538,640 16,565 ITOCHU Corp. 1,668,727 16,504 Inpex Corp. 2,432 16,056 Sumitomo Corp. 1,247,507 15,446 Mitsui Fudosan Co. Ltd. 928,322 15,438 Kao Corp. 584,097 15,323 Nomura Holdings Inc. 3,922,054 14,944 Kyocera Corp. 169,744 14,922 Nippon Steel Corp. 5,670,270 14,784 Daiichi Sankyo Co. Ltd. 747,304 14,516 JX Holdings Inc. 2,490,539 14,507 Central Japan Railway Co. 1,669 14,198 Chubu Electric Power Co. Inc. 756,833 13,847 Mitsubishi Heavy Industries Ltd. 3,362,617 13,701 FUJIFILM Holdings Corp. 513,594 12,570 Murata Manufacturing Co. Ltd. 224,867 12,561 MS&AD Insurance Group Holdings 632,962 12,397 Kansai Electric Power Co. Inc. 832,665 12,283 Tokyo Gas Co. Ltd. 2,832,233 12,196 Sumitomo Mitsui Trust Holdings Inc. 3,460,455 11,842 Keyence Corp. 45,979 11,688 Toray Industries Inc. 1,626,172 11,574 Dai-ichi Life Insurance Co. Ltd. 9,984 11,370 Kirin Holdings Co. Ltd. 911,261 11,149 Eisai Co. Ltd. 279,895 11,101 Fujitsu Ltd. 2,067,530 11,056 Secom Co. Ltd. 232,892 11,014 Marubeni Corp. 1,834,703 10,679 Kubota Corp. 1,286,452 10,595 Fast Retailing Co. Ltd. 58,821 10,566 Hoya Corp. 482,965 10,551 Sharp Corp. 1,107,523 10,209 Tokyo Electron Ltd. 190,685 10,141 ORIX Corp. 116,070 10,130 Nidec Corp. 120,631 9,913 Asahi Glass Co. Ltd. 1,118,824 9,797 JFE Holdings Inc. 510,816 9,722 Terumo Corp. 187,506 9,527 Resona Holdings Inc. 2,097,516 9,402 SMC Corp. 59,906 9,318 12 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Sumitomo Electric Industries Ltd. 836,591 9,276 Mitsubishi Chemical Holdings Corp. 1,505,054 9,123 Rakuten Inc. 8,041 8,815 Asahi Group Holdings Ltd. 428,711 8,776 Aeon Co. Ltd. 666,095 8,712 Nikon Corp. 378,160 8,467 Asahi Kasei Corp. 1,400,989 8,308 Ajinomoto Co. Inc. 738,475 8,267 Sumitomo Realty & Development Co. Ltd. 396,920 8,227 NKSJ Holdings Inc. 409,047 8,181 West Japan Railway Co. 188,900 8,004 Sumitomo Metal Mining Co. Ltd. 581,122 7,999 Suzuki Motor Corp. 373,974 7,932 Osaka Gas Co. Ltd. 2,075,164 7,852 Nitto Denko Corp. 183,501 7,709 Daikin Industries Ltd. 260,140 7,698 Yamato Holdings Co. Ltd. 441,914 7,326 Shiseido Co. Ltd. 399,092 7,305 Daito Trust Construction Co. Ltd. 80,669 7,147 Otsuka Holdings Co. Ltd. 278,200 7,139 Sumitomo Metal Industries Ltd. 3,737,423 7,029 Aisin Seiki Co. Ltd. 212,114 6,709 Daiwa House Industry Co. Ltd. 531,530 6,661 Yamada Denki Co. Ltd. 90,869 6,535 Dai Nippon Printing Co. Ltd. 623,691 6,533 Odakyu Electric Railway Co. Ltd. 694,915 6,511 JGC Corp. 230,396 6,491 Daiwa Securities Group Inc. 1,845,398 6,457 Sumitomo Chemical Co. Ltd. 1,748,177 6,452 * NEC Corp. 2,878,035 6,404 T&D Holdings Inc. 641,240 6,357 ^ Kintetsu Corp. 1,807,138 6,340 Shizuoka Bank Ltd. 648,162 6,289 Bank of Yokohama Ltd. 1,358,400 6,219 JS Group Corp. 295,039 6,187 Tokyu Corp. 1,262,850 6,095 Ricoh Co. Ltd. 741,880 6,080 Dentsu Inc. 200,222 6,029 Kyushu Electric Power Co. Inc. 446,751 5,914 Nippon Building Fund Inc. 612 5,910 Tokyo Electric Power Co. Inc. 1,604,564 5,886 Sekisui House Ltd. 639,495 5,725 * Mitsubishi Motors Corp. 4,282,141 5,657 Unicharm Corp. 125,984 5,642 Toyota Industries Corp. 198,335 5,576 Isuzu Motors Ltd. 1,314,729 5,573 TDK Corp. 136,384 5,561 Tohoku Electric Power Co. Inc. 501,305 5,539 Oriental Land Co. Ltd. 55,702 5,536 Rohm Co. Ltd. 106,580 5,430 Tobu Railway Co. Ltd. 1,136,988 5,426 Kuraray Co. Ltd. 383,865 5,374 Yahoo Japan Corp. 16,193 5,201 Shikoku Electric Power Co. Inc. 203,177 5,194 Chiba Bank Ltd. 845,620 5,174 Sega Sammy Holdings Inc. 235,498 5,120 Mitsui OSK Lines Ltd. 1,269,308 4,891 Chugoku Electric Power Co. Inc. 328,594 4,889 Omron Corp. 226,255 4,876 Toppan Printing Co. Ltd. 620,764 4,827 Ono Pharmaceutical Co. Ltd. 91,200 4,773 Dena Co. Ltd. 109,300 4,718 Keikyu Corp. 522,193 4,690 NTT Data Corp. 1,396 4,680 13 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) OJI Paper Co. Ltd. 944,340 4,671 Kobe Steel Ltd. 2,779,025 4,648 Makita Corp. 123,961 4,628 Shionogi & Co. Ltd. 331,563 4,513 * Yamaha Motor Co. Ltd. 308,721 4,422 Keio Corp. 641,085 4,395 Japan Real Estate Investment Corp. 515 4,393 Mitsubishi Tanabe Pharma Corp. 249,608 4,318 Nippon Yusen KK 1,699,747 4,287 Isetan Mitsukoshi Holdings Ltd. 414,691 4,224 Trend Micro Inc. 117,356 4,197 Fuji Heavy Industries Ltd. 649,534 4,117 Shimano Inc. 82,820 4,094 Kawasaki Heavy Industries Ltd. 1,575,339 4,017 Nitori Holdings Co. Ltd. 41,452 3,964 Nippon Electric Glass Co. Ltd. 440,006 3,947 Chugai Pharmaceutical Co. Ltd. 247,524 3,877 Konica Minolta Holdings Inc. 530,468 3,859 JSR Corp. 199,951 3,817 Lawson Inc. 67,134 3,778 Sekisui Chemical Co. Ltd. 480,896 3,774 Toyota Tsusho Corp. 234,951 3,708 Daihatsu Motor Co. Ltd. 210,646 3,707 NSK Ltd. 490,240 3,705 ^ Olympus Corp. 241,187 3,675 Nippon Express Co. Ltd. 945,712 3,656 Teijin Ltd. 1,037,481 3,622 TonenGeneral Sekiyu KK 314,300 3,547 *,^ Mazda Motor Corp. 1,680,482 3,532 Sumitomo Heavy Industries Ltd. 610,274 3,466 Kurita Water Industries Ltd. 124,618 3,432 Hirose Electric Co. Ltd. 35,722 3,423 Brother Industries Ltd. 260,193 3,396 Konami Corp. 103,775 3,382 MEIJI Holdings Co. Ltd. 76,504 3,354 IHI Corp. 1,471,195 3,351 Benesse Holdings Inc. 77,029 3,347 Fukuoka Financial Group Inc. 859,418 3,328 Obayashi Corp. 724,262 3,325 Ube Industries Ltd. 1,125,684 3,300 Mitsubishi Materials Corp. 1,232,805 3,277 Gree Inc. 101,200 3,266 Electric Power Development Co. Ltd. 130,234 3,242 NGK Insulators Ltd. 280,978 3,239 Japan Retail Fund Investment Corp. 2,089 3,234 Sony Financial Holdings Inc. 192,700 3,206 Kyowa Hakko Kirin Co. Ltd. 283,854 3,199 Credit Saison Co. Ltd. 163,812 3,197 Namco Bandai Holdings Inc. 213,864 3,101 Sankyo Co. Ltd. 59,320 3,100 Santen Pharmaceutical Co. Ltd. 82,538 3,080 Bank of Kyoto Ltd. 359,188 3,051 Showa Denko KK 1,669,976 3,030 Joyo Bank Ltd. 723,017 3,029 Taisei Corp. 1,132,639 3,026 Kajima Corp. 939,173 3,015 Yakult Honsha Co. Ltd. 107,163 3,011 Mitsui Chemicals Inc. 911,812 2,990 Hokuriku Electric Power Co. 187,391 2,985 Ibiden Co. Ltd. 134,669 2,974 Shimizu Corp. 660,867 2,844 Hamamatsu Photonics KK 74,600 2,838 * Taisho Pharmaceutical Holdings Co. Ltd. 40,128 2,833 Mitsubishi Gas Chemical Co. Inc. 431,093 2,814 14 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) All Nippon Airways Co. Ltd. 923,688 2,781 Hisamitsu Pharmaceutical Co. Inc. 68,990 2,776 FamilyMart Co. Ltd. 70,322 2,765 TOTO Ltd. 331,738 2,758 Rinnai Corp. 36,336 2,715 JTEKT Corp. 247,017 2,701 Sysmex Corp. 80,500 2,646 Amada Co. Ltd. 397,398 2,636 THK Co. Ltd. 134,516 2,622 Hokuhoku Financial Group Inc. 1,397,083 2,611 Nisshin Seifun Group Inc. 209,834 2,579 Toho Gas Co. Ltd. 452,831 2,564 Hokkaido Electric Power Co. Inc. 204,131 2,560 Hachijuni Bank Ltd. 460,180 2,558 Toyo Seikan Kaisha Ltd. 166,838 2,539 Nissin Foods Holdings Co. Ltd. 65,480 2,522 Nomura Research Institute Ltd. 111,960 2,518 Toyo Suisan Kaisha Ltd. 98,498 2,514 Mitsubishi UFJ Lease & Finance Co. Ltd. 64,859 2,513 Chugoku Bank Ltd. 191,088 2,503 ^ Nippon Paper Group Inc. 109,103 2,500 Iyo Bank Ltd. 265,864 2,494 Hiroshima Bank Ltd. 545,205 2,425 Shimamura Co. Ltd. 24,177 2,418 Kamigumi Co. Ltd. 274,548 2,397 Nippon Meat Packers Inc. 191,426 2,386 Japan Steel Works Ltd. 344,632 2,362 Sumitomo Rubber Industries Ltd. 188,745 2,358 Miraca Holdings Inc. 61,700 2,353 J Front Retailing Co. Ltd. 536,113 2,348 Stanley Electric Co. Ltd. 160,255 2,345 NTN Corp. 528,901 2,336 Sojitz Corp. 1,374,478 2,333 ^ Hitachi Construction Machinery Co. Ltd. 119,938 2,307 Nabtesco Corp. 105,000 2,300 * Yokogawa Electric Corp. 240,414 2,248 Shimadzu Corp. 263,941 2,247 Idemitsu Kosan Co. Ltd. 24,021 2,247 Kansai Paint Co. Ltd. 238,664 2,240 Gunma Bank Ltd. 432,254 2,212 Asics Corp. 164,772 2,184 NGK Spark Plug Co. Ltd. 175,963 2,181 Toho Co. Ltd. 126,474 2,175 Nippon Sheet Glass Co. Ltd. 1,006,146 2,170 Takashimaya Co. Ltd. 294,981 2,094 Hitachi Chemical Co. Ltd. 116,557 2,071 Nishi-Nippon City Bank Ltd. 753,688 2,055 ^ GS Yuasa Corp. 391,998 2,054 Yaskawa Electric Corp. 238,873 2,052 Yamaguchi Financial Group Inc. 230,052 2,050 SBI Holdings Inc. 24,595 2,048 Hitachi Metals Ltd. 180,331 2,045 Air Water Inc. 160,107 2,032 Taiyo Nippon Sanso Corp. 285,193 2,027 USS Co. Ltd. 24,511 2,026 Keisei Electric Railway Co. Ltd. 299,950 2,020 Tokyu Land Corp. 475,540 2,002 Denki Kagaku Kogyo KK 524,643 1,996 Furukawa Electric Co. Ltd. 709,157 1,981 Chiyoda Corp. 171,000 1,969 NOK Corp. 115,042 1,947 Advantest Corp. 166,927 1,943 McDonald's Holdings Co. Japan Ltd. 73,899 1,942 Kikkoman Corp. 175,537 1,941 15 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Dainippon Sumitomo Pharma Co. Ltd. 177,047 1,940 Daido Steel Co. Ltd. 314,706 1,907 Marui Group Co. Ltd. 245,187 1,906 Jupiter Telecommunications Co. Ltd. 1,939 1,892 Suzuken Co. Ltd. 78,650 1,882 Tsumura & Co. 66,813 1,879 Seiko Epson Corp. 142,794 1,877 Aeon Mall Co. Ltd. 80,820 1,874 Daicel Corp. 325,140 1,846 Tosoh Corp. 562,152 1,827 Fuji Electric Co. Ltd. 623,927 1,821 Japan Prime Realty Investment Corp. 755 1,808 Yamaha Corp. 176,626 1,788 * Elpida Memory Inc. 287,403 1,786 Yamazaki Baking Co. Ltd. 132,113 1,751 Nomura Real Estate Holdings Inc. 105,817 1,706 Ushio Inc. 114,775 1,697 Hino Motors Ltd. 288,656 1,695 Shinsei Bank Ltd. 1,541,144 1,694 Suruga Bank Ltd. 201,422 1,679 Kaneka Corp. 311,582 1,671 Kawasaki Kisen Kaisha Ltd. 811,270 1,655 Cosmo Oil Co. Ltd. 659,406 1,650 Casio Computer Co. Ltd. 266,322 1,631 Aozora Bank Ltd. 644,514 1,629 Alfresa Holdings Corp. 43,279 1,621 Nomura Real Estate Office Fund Inc. Class A 301 1,606 Koito Manufacturing Co. Ltd. 106,000 1,598 Citizen Holdings Co. Ltd. 293,127 1,555 Showa Shell Sekiyu KK 211,685 1,532 MediPal Holdings Corp. 163,608 1,526 NHK Spring Co. Ltd. 160,269 1,467 Oracle Corp. Japan 41,887 1,445 Hitachi High-Technologies Corp. 69,133 1,445 Hakuhodo DY Holdings Inc. 26,177 1,422 Itochu Techno-Solutions Corp. 31,927 1,382 Mitsubishi Logistics Corp. 123,466 1,358 Square Enix Holdings Co. Ltd. 70,475 1,339 Minebea Co. Ltd. 372,016 1,326 * Sumco Corp. 130,045 1,315 Aeon Credit Service Co. Ltd. 84,803 1,265 Japan Petroleum Exploration Co. 31,741 1,254 Toyoda Gosei Co. Ltd. 69,875 1,233 Mitsui Engineering & Shipbuilding Co. Ltd. 772,352 1,227 Otsuka Corp. 17,632 1,225 Coca-Cola West Co. Ltd. 68,171 1,217 Nisshin Steel Co. Ltd. 763,901 1,209 Mabuchi Motor Co. Ltd. 27,033 1,185 Kinden Corp. 143,192 1,176 Maruichi Steel Tube Ltd. 52,180 1,169 Yamato Kogyo Co. Ltd. 45,952 1,162 ABC-Mart Inc. 29,236 1,145 Seven Bank Ltd. 589 1,048 Toyota Boshoku Corp. 72,785 882 NTT Urban Development Corp. 1,280 881 New Zealand (0.4%) Telecom Corp. of New Zealand Ltd. 2,117,245 4,323 Fletcher Building Ltd. 753,526 4,018 Auckland International Airport Ltd. 1,034,623 1,953 Sky City Entertainment Group Ltd. 629,902 1,792 Contact Energy Ltd. 396,255 1,786 16 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Singapore (5.0%) Singapore Telecommunications Ltd. 8,830,220 22,326 United Overseas Bank Ltd. 1,395,395 18,925 DBS Group Holdings Ltd. 1,920,727 18,761 Oversea-Chinese Banking Corp. Ltd. 2,782,983 18,632 Keppel Corp. Ltd. 1,582,435 11,846 * Genting Singapore plc 6,746,522 9,218 Wilmar International Ltd. 2,126,176 9,181 CapitaLand Ltd. 2,851,028 6,142 Singapore Airlines Ltd. 597,290 5,534 Singapore Press Holdings Ltd. 1,697,084 5,252 Noble Group Ltd. 4,276,054 5,221 Singapore Exchange Ltd. 950,107 5,071 Fraser and Neave Ltd. 1,020,771 4,972 City Developments Ltd. 557,551 4,808 Jardine Cycle & Carriage Ltd. 118,229 4,250 Hutchison Port Holdings Trust 5,816,197 3,859 Singapore Technologies Engineering Ltd. 1,697,691 3,803 Golden Agri-Resources Ltd. 7,415,926 3,796 SembCorp Industries Ltd. 1,084,370 3,575 Ascendas Real Estate Investment Trust 1,962,826 3,193 ^ CapitaMall Trust 2,131,977 3,168 ^ SembCorp Marine Ltd. 921,414 3,056 Olam International Ltd. 1,470,403 2,945 * Global Logistic Properties Ltd. 2,035,000 2,833 ComfortDelGro Corp. Ltd. 2,066,723 2,290 UOL Group Ltd. 505,345 1,787 Keppel Land Ltd. 799,000 1,763 CapitaMalls Asia Ltd. 1,496,000 1,612 Yangzijiang Shipbuilding Holdings Ltd. 2,146,000 1,590 StarHub Ltd. 673,945 1,509 ^ Neptune Orient Lines Ltd. 1,004,688 901 ^ Cosco Corp. Singapore Ltd. 1,120,007 896 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 699,582 70 Total Common Stocks (Cost $5,323,237) Market Value Coupon Shares ($000) Temporary Cash Investments (1.7%) 1 Money Market Fund (1.6%) 3,4 Vanguard Market Liquidity Fund 0.128% 60,811,288 60,811 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes 0.080% 12/19/11 1,000 1,000 7 Federal Home Loan Bank Discount Notes 0.030% 11/23/11 600 600 5,6 Freddie Mac Discount Notes 0.100% 1/12/12 1,000 1,000 2,600 Total Temporary Cash Investments (Cost $63,411) Total Investments (100.7%) (Cost $5,386,648) Other Assets and Liabilities—Net (-0.7%) 4 Net Assets (100%) 17 Vanguard ® Pacific Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $40,534,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, the value of this security represented 0.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $43,391,000 of collateral received for securities on loan. 5 Securities with a value of $1,350,000 have been segregated as initial margin for open futures contracts. 6 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. 18 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Brazil (15.4%) Vale SA Class B ADR 24,249,600 572,291 Petroleo Brasileiro SA ADR Type A 22,388,198 566,198 Itau Unibanco Holding SA ADR 28,457,155 544,101 Petroleo Brasileiro SA ADR 16,270,144 439,457 Vale SA Class B ADR 15,668,434 398,135 Banco Bradesco SA ADR 21,866,330 397,967 Petroleo Brasileiro SA Prior Pfd. 27,963,628 349,861 Cia de Bebidas das Americas ADR 8,785,677 296,253 Petroleo Brasileiro SA 19,207,388 260,223 Vale SA Prior Pfd. 10,542,777 250,850 Itausa - Investimentos Itau SA Prior Pfd. 38,488,549 241,891 Itau Unibanco Holding SA Prior Pfd. 11,147,876 214,081 Banco Bradesco SA Prior Pfd. 11,420,572 206,879 BM&FBovespa SA 32,336,009 194,560 Vale SA 7,134,838 182,023 * OGX Petroleo e Gas Participacoes SA 21,525,267 180,291 Banco do Brasil SA 9,526,453 145,378 Cia de Bebidas das Americas Prior Pfd. 4,298,534 143,714 BRF - Brasil Foods SA 6,318,280 131,198 BRF - Brasil Foods SA ADR 5,274,695 111,032 Cielo SA 4,045,538 107,993 CCR SA 3,634,474 100,174 Ultrapar Participacoes SA 5,354,633 95,219 Redecard SA 5,506,434 91,536 Cia Siderurgica Nacional SA ADR 9,652,122 90,344 Banco Santander Brasil SA ADR 9,731,835 88,560 Telefonica Brasil SA Prior Pfd. 2,893,535 84,184 PDG Realty SA Empreendimentos e Participacoes 18,552,174 81,909 Cia Energetica de Minas Gerais ADR 4,690,198 79,921 Gerdau SA ADR 8,859,199 79,910 Souza Cruz SA 6,223,685 77,214 Bradespar SA Prior Pfd. 3,738,601 76,216 BR Malls Participacoes SA 6,644,805 72,182 ^ Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 1,781,534 69,818 Telefonica Brasil SA ADR 2,332,548 67,691 Lojas Renner SA 2,010,011 61,113 Gerdau SA Prior Pfd. 6,168,600 55,655 Natura Cosmeticos SA 2,794,865 54,535 Embraer SA ADR 1,919,961 53,413 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 7,543,314 52,768 Metalurgica Gerdau SA Prior Pfd. Class A 4,439,648 50,012 Lojas Americanas SA Prior Pfd. 5,162,466 46,157 Cia Energetica de Sao Paulo Prior Pfd. 2,544,771 44,156 Cia Hering 1,969,833 44,116 Cyrela Brazil Realty SA Empreendimentos e Participacoes 4,798,059 42,312 CETIP SA - Balcao Organizado de Ativos e Derivativos 3,052,338 41,798 Cia de Saneamento Basico do Estado de Sao Paulo ADR 767,407 41,639 Tim Participacoes SA 7,792,418 40,077 Usinas Siderurgicas de Minas Gerais SA 2,795,066 39,659 Centrais Eletricas Brasileiras SA Prior Pfd. 2,761,719 37,963 * HRT Participacoes em Petroleo SA 76,773 37,831 * JBS SA 12,553,150 37,729 Centrais Eletricas Brasileiras SA 3,728,061 36,915 Cia Energetica de Minas Gerais Prior Pfd. 2,183,195 36,572 All America Latina Logistica SA 7,229,727 36,173 Cia Siderurgica Nacional SA 3,640,220 33,925 Tractebel Energia SA 2,070,187 33,148 Tim Participacoes SA ADR 1,247,788 32,492 MRV Engenharia e Participacoes SA 4,580,651 32,444 CPFL Energia SA 2,419,280 31,029 Cia Paranaense de Energia ADR 1,514,357 30,560 19 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Diagnosticos da America SA 3,774,500 30,427 Cosan SA Industria e Comercio 1,922,550 29,977 Banco do Estado do Rio Grande do Sul Prior Pfd. 2,833,422 29,905 Anhanguera Educacional Participacoes SA 1,963,528 29,175 Totvs SA 1,735,100 28,904 EDP - Energias do Brasil SA 1,308,905 28,300 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 1,517,423 27,399 Tele Norte Leste ADR 2,458,652 26,676 Klabin SA Prior Pfd. 7,134,661 26,222 Localiza Rent a Car SA 1,746,059 26,208 Fibria Celulose SA 2,904,016 26,083 Hypermarcas SA 4,495,448 24,456 AES Tiete SA Prior Pfd. 1,615,020 23,122 Vale Fertilizantes SA Prior Pfd. 1,592,467 22,475 Odontoprev SA 1,422,941 22,394 Multiplan Empreendimentos Imobiliarios SA 1,069,619 21,600 Duratex SA 3,872,214 21,269 Amil Participacoes SA 1,974,800 19,991 EcoRodovias Infraestrutura e Logistica SA 2,622,097 19,778 TAM SA Prior Pfd. 981,708 19,613 Porto Seguro SA 1,794,004 19,237 Tele Norte Leste Prior Pfd. 1,729,323 18,725 Gafisa SA 5,006,120 18,545 * MMX Mineracao e Metalicos SA 4,092,100 18,091 ^ Centrais Eletricas Brasileiras SA ADR 1,279,457 17,848 Rossi Residencial SA 2,741,919 17,440 Brasil Telecom SA Prior Pfd. 2,485,268 17,125 Banco Santander Brasil SA 1,818,690 16,419 Telemar Norte Leste SA Prior Pfd. 595,550 16,241 Braskem SA Prior Pfd. 1,783,624 16,072 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 545,276 15,724 Brookfield Incorporacoes SA 3,962,447 15,440 Embraer SA 2,239,149 15,390 Brasil Telecom SA ADR 701,222 14,410 CPFL Energia SA ADR 550,101 14,297 Sul America SA 1,735,500 14,142 Cia de Saneamento Basico do Estado de Sao Paulo 513,582 14,009 Suzano Papel e Celulose SA Prior Pfd. 2,704,409 13,594 Tele Norte Leste 888,281 10,958 Gafisa SA ADR 1,428,196 10,626 ^ Braskem SA ADR 542,190 9,781 Marfrig Alimentos SA 2,197,395 9,484 TAM SA ADR 466,160 9,365 B2W Cia Global Do Varejo 1,140,199 9,271 Gol Linhas Aereas Inteligentes SA Prior Pfd. 1,134,100 8,984 Cia Paranaense de Energia Prior Pfd. 360,739 7,232 Gol Linhas Aereas Inteligentes SA ADR 832,250 6,675 Centrais Eletricas Brasileiras SA ADR 623,224 6,201 Fibria Celulose SA ADR 429,806 3,812 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 84,945 3,288 Chile (1.7%) Empresas COPEC SA 7,680,164 117,733 Cencosud SA 15,452,993 99,370 Empresas CMPC SA 18,580,705 77,194 Sociedad Quimica y Minera de Chile SA ADR 1,275,828 74,636 Empresa Nacional de Electricidad SA ADR 1,331,258 64,220 Banco Santander Chile ADR 743,220 60,706 Lan Airlines SA 2,325,708 59,938 Enersis SA ADR 3,022,679 59,335 SACI Falabella 6,215,546 58,478 CAP SA 1,267,834 49,293 ENTEL Chile SA 1,815,217 35,908 Colbun SA 120,091,709 32,651 20 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Enersis SA 78,498,873 31,584 Banco de Credito e Inversiones 516,582 28,890 Empresa Nacional de Electricidad SA 17,474,993 27,933 Sociedad Quimica y Minera de Chile SA Class B 396,954 23,854 E.CL SA 8,454,735 23,118 AES Gener SA 38,999,849 22,281 Cia Cervecerias Unidas SA 1,912,060 21,560 Corpbanca 1,467,378,110 21,258 Vina Concha y Toro SA 8,220,981 16,228 Banco Santander Chile 54,277,121 4,200 China (17.1%) China Mobile Ltd. 103,187,167 980,726 Industrial & Commercial Bank of China 1,040,997,003 650,064 China Construction Bank Corp. 824,194,857 605,565 CNOOC Ltd. 306,541,352 579,473 PetroChina Co. Ltd. 362,153,679 470,145 Bank of China Ltd. 1,144,374,277 407,293 Tencent Holdings Ltd. 17,356,272 401,409 China Life Insurance Co. Ltd. 127,559,470 329,792 China Petroleum & Chemical Corp. 287,597,540 271,990 China Shenhua Energy Co. Ltd. 58,338,825 266,888 Ping An Insurance Group Co. 29,480,988 218,643 China Unicom Hong Kong Ltd. 101,177,048 203,428 China Telecom Corp. Ltd. 238,443,683 147,217 Belle International Holdings Ltd. Class A 72,610,500 142,406 Agricultural Bank of China Ltd. 314,215,625 141,025 ^ China Merchants Bank Co. Ltd. 66,967,502 135,218 ^ China Overseas Land & Investment Ltd. 70,157,076 129,818 Hengan International Group Co. Ltd. 12,618,000 109,377 ^ Tingyi Cayman Islands Holding Corp. 33,808,634 96,159 Want Want China Holdings Ltd. 102,773,285 95,286 China Pacific Insurance Group Co. Ltd. 29,548,194 90,674 China Coal Energy Co. Ltd. 70,488,000 87,795 Bank of Communications Co. Ltd. 124,864,345 85,816 Yanzhou Coal Mining Co. Ltd. 33,856,720 83,805 ^ Anhui Conch Cement Co. Ltd. 21,394,152 77,795 Dongfeng Motor Group Co. Ltd. 46,802,044 76,345 China Resources Enterprise Ltd. 20,829,460 76,070 Lenovo Group Ltd. 102,005,309 68,579 China Citic Bank Corp. Ltd. 127,419,919 68,454 China Mengniu Dairy Co. Ltd. 20,840,356 66,408 ^ China National Building Material Co. Ltd. 48,868,360 62,596 China Merchants Holdings International Co. Ltd. 19,329,510 59,646 ^ Jiangxi Copper Co. Ltd. 24,226,598 58,560 PICC Property & Casualty Co. Ltd. 41,979,551 58,218 China Communications Construction Co. Ltd. 76,039,704 57,353 Inner Mongolia Yitai Coal Co. Class B 10,011,346 55,218 Kunlun Energy Co. Ltd. 38,274,330 53,614 ^ GOME Electrical Appliances Holding Ltd. 172,262,805 52,816 ^ China Minsheng Banking Corp. Ltd. 63,062,600 51,372 China Resources Power Holdings Co. Ltd. 28,282,548 50,231 Beijing Enterprises Holdings Ltd. 8,812,500 48,767 ^ China Resources Land Ltd. 32,030,000 46,882 ENN Energy Holdings Ltd. 12,600,000 45,530 China Oilfield Services Ltd. 26,240,000 43,707 ^ Zijin Mining Group Co. Ltd. 101,808,180 43,333 *,^ Brilliance China Automotive Holdings Ltd. 37,944,000 40,678 ^ China Yurun Food Group Ltd. 23,430,149 40,668 ^ Citic Pacific Ltd. 21,787,874 39,377 COSCO Pacific Ltd. 27,728,988 38,583 ^ Evergrande Real Estate Group Ltd. 88,803,885 38,405 ^ GCL-Poly Energy Holdings Ltd. 118,097,000 38,121 ^ Sinopharm Group Co. Ltd. 13,727,200 37,364 21 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Guangzhou Automobile Group Co. Ltd. 37,385,084 37,298 ^ Aluminum Corp. of China Ltd. 67,243,720 36,116 Kingboard Chemical Holdings Ltd. 10,227,126 34,932 ^ Weichai Power Co. Ltd. 6,900,600 34,723 ^ Zoomlion Heavy Industry Science and Technology Co. Ltd. 21,690,390 31,381 Parkson Retail Group Ltd. 24,521,279 31,202 Shanghai Industrial Holdings Ltd. 9,123,045 29,869 China Longyuan Power Group Corp. 35,745,000 29,684 ^ Golden Eagle Retail Group Ltd. 11,720,000 29,455 ^ ZTE Corp. 10,300,728 29,240 ^ Country Garden Holdings Co. Ltd. 72,511,821 28,710 Air China Ltd. 36,438,548 28,314 * China Taiping Insurance Holdings Co. Ltd. 12,891,607 27,956 ^ Longfor Properties Co. Ltd. 21,653,280 27,753 Zhaojin Mining Industry Co. Ltd. 15,394,500 27,485 Shandong Weigao Group Medical Polymer Co. Ltd. 26,442,200 27,482 Guangdong Investment Ltd. 43,961,680 26,464 ^ China Resources Cement Holdings Ltd. 33,282,686 26,410 ^ Alibaba.com Ltd. 22,409,132 26,317 ^ Shimao Property Holdings Ltd. 26,841,757 26,206 ^ Sino-Ocean Land Holdings Ltd. 58,819,302 26,097 ^ Renhe Commercial Holdings Co. Ltd. 180,543,454 25,299 Huaneng Power International Inc. 55,311,978 25,016 ^ Soho China Ltd. 34,797,106 24,809 ^ Tsingtao Brewery Co. Ltd. 4,868,000 24,754 China Vanke Co. Ltd. Class B 21,715,466 24,347 ^ Great Wall Motor Co. Ltd. 17,431,000 23,670 China BlueChemical Ltd. 30,053,405 23,551 ^ Intime Department Store Group Co. Ltd. 15,807,000 22,684 ^ China COSCO Holdings Co. Ltd. 43,485,000 22,679 ^ China Railway Group Ltd. 66,991,608 22,242 China Agri-Industries Holdings Ltd. 27,538,586 21,954 ^ China Shanshui Cement Group Ltd. 28,640,000 21,938 China Everbright Ltd. 14,718,010 21,821 Shanghai Electric Group Co. Ltd. 49,213,462 21,654 *,^ Byd Co. Ltd. 8,942,255 21,543 ^ Agile Property Holdings Ltd. 23,887,245 21,531 Shougang Fushan Resources Group Ltd. 50,697,984 20,850 ^ Huabao International Holdings Ltd. 32,066,838 20,371 ^ CSR Corp. Ltd. 33,965,877 20,100 China Railway Construction Corp. Ltd. 33,066,265 19,706 ^ Nine Dragons Paper Holdings Ltd. 28,401,000 19,334 * Semiconductor Manufacturing International Corp. 340,997,000 18,706 Jiangsu Expressway Co. Ltd. 21,220,139 18,290 ^ China State Construction International Holdings Ltd. 23,690,000 18,246 Wumart Stores Inc. 8,861,000 17,884 ^ Poly Hong Kong Investments Ltd. 35,641,000 17,876 ^ Dongfang Electric Corp. Ltd. 5,781,030 17,767 ^ Skyworth Digital Holdings Ltd. 32,990,610 17,433 ^ Zhuzhou CSR Times Electric Co. Ltd. 7,439,000 17,417 ^ Geely Automobile Holdings Ltd. 68,048,000 17,398 Zhejiang Expressway Co. Ltd. 25,678,704 16,888 *,^ China Southern Airlines Co. Ltd. 30,002,000 16,743 * Chongqing Rural Commercial Bank 36,890,461 16,322 ^ Hengdeli Holdings Ltd. 36,312,000 16,279 ^ BBMG Corp. 18,666,500 16,254 China Shipping Development Co. Ltd. 22,710,695 16,056 China Communications Services Corp. Ltd. 34,365,311 15,849 ^ Guangzhou R&F Properties Co. Ltd. 16,223,200 15,764 China Gas Holdings Ltd. 54,622,000 15,675 Sinopec Shanghai Petrochemical Co. Ltd. 41,125,076 15,099 ^ Fosun International Ltd. 26,511,737 15,017 Beijing Capital International Airport Co. Ltd. 32,533,654 14,609 ^ Anta Sports Products Ltd. 15,699,000 14,356 22 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) ^ Shui On Land Ltd. 46,087,737 14,300 ^ Sany Heavy Equipment International Holdings Co. Ltd. 15,420,000 13,585 *,^ Minmetals Resources Ltd. 25,880,000 13,292 ^ Datang International Power Generation Co. Ltd. 51,830,568 13,292 ^ AviChina Industry & Technology Co. Ltd. 29,568,000 12,948 ^ Yuexiu Property Co. Ltd. 83,270,000 12,852 China International Marine Containers Group Co. Ltd. Class B 10,546,598 12,696 ^ Sihuan Pharmaceutical Holdings Group Ltd. 29,983,229 12,677 ^ China High Speed Transmission Equipment Group Co. Ltd. 20,121,280 12,666 ^ Lonking Holdings Ltd. 31,807,000 12,506 ^ Franshion Properties China Ltd. 60,518,094 12,430 ^ Dongyue Group 15,757,000 12,201 ^ Angang Steel Co. Ltd. 19,156,374 11,688 Sinofert Holdings Ltd. 34,837,917 11,433 ^ Li Ning Co. Ltd. 11,788,568 11,239 * China Shipping Container Lines Co. Ltd. 58,734,618 11,142 ^ Lee & Man Paper Manufacturing Ltd. 26,769,000 11,012 ^ China Rongsheng Heavy Industries Group Holdings Ltd. 31,114,836 10,782 CSG Holding Co. Ltd. Class B 12,436,803 10,648 Bosideng International Holdings Ltd. 38,402,000 10,586 ^ Metallurgical Corp. of China Ltd. 47,658,000 10,341 ^ China Molybdenum Co. Ltd. 20,570,000 10,111 ^ China Shineway Pharmaceutical Group Ltd. 6,718,715 9,379 ^ KWG Property Holding Ltd. 21,276,500 9,177 ^ China National Materials Co. Ltd. 18,212,000 9,169 *,2 CITIC Securities Co. Ltd. 4,566,500 9,099 ^ Maanshan Iron & Steel 30,169,134 8,982 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 7,416,887 8,917 ^ China Dongxiang Group Co. 49,758,788 8,901 ^ China Zhongwang Holdings Ltd. 26,450,932 8,748 ^ Hidili Industry International Development Ltd. 16,735,913 7,009 Greentown China Holdings Ltd. 10,584,500 6,789 ^ Chaoda Modern Agriculture Holdings Ltd. 47,031,067 6,659 * Kingboard Chemical Holdings Ltd. Warrants Exp. 10/31/2012 696,212 93 Colombia (0.7%) BanColombia SA ADR 5,158,380 321,780 Ecopetrol SA 12,867,353 27,583 Ecopetrol SA ADR 626,913 26,669 Grupo de Inversiones Suramericana SA 476,534 8,371 Almacenes Exito SA 556,242 7,154 Corp Financiera Colombiana SA 299,717 5,644 Cementos Argos SA 909,298 5,233 Inversiones Argos SA 504,109 4,836 Interconexion Electrica SA ESP 567,759 3,621 Czech Republic (0.4%) CEZ AS 2,828,868 119,621 Komercni Banka AS 270,037 51,667 Telefonica Czech Republic AS 1,962,099 41,318 Egypt (0.2%) Orascom Construction Industries GDR 1,678,197 68,776 * Orascom Telecom Holding SAE GDR 9,702,156 26,631 Commercial International Bank Egypt SAE 1,681,514 7,511 Telecom Egypt Co. 1,443,930 3,610 * Egyptian Financial Group-Hermes Holding 1,335,097 2,863 * Talaat Moustafa Group 4,208,215 2,536 Egyptian Kuwaiti Holding Co. SAE 2,456,711 2,521 National Societe Generale Bank SAE 400,000 1,781 Egyptian Co. for Mobile Services 95,739 1,670 23 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Hungary (0.3%) OTP Bank plc 4,133,349 64,812 * MOL Hungarian Oil and Gas plc 728,678 56,406 Richter Gedeon Nyrt 238,250 38,272 Magyar Telekom Telecommunications plc 8,256,121 19,073 India (7.4%) Infosys Ltd. 7,398,266 432,801 Reliance Industries Ltd. 22,492,902 402,695 Housing Development Finance Corp. 18,670,141 262,661 ICICI Bank Ltd. 12,301,638 231,924 Tata Consultancy Services Ltd. 8,005,996 182,063 HDFC Bank Ltd. ADR 5,386,324 170,531 ITC Ltd. 38,644,138 168,500 Hindustan Unilever Ltd. 14,969,920 115,279 Larsen & Toubro Ltd. 3,568,011 102,893 Tata Motors Ltd. 25,437,460 102,577 HDFC Bank Ltd. 9,828,415 97,988 Mahindra & Mahindra Ltd. 5,196,090 91,695 Axis Bank Ltd. 3,828,857 90,466 Oil & Natural Gas Corp. Ltd. 13,094,884 74,394 Jindal Steel & Power Ltd. 6,424,987 73,616 Bharat Heavy Electricals Ltd. 10,013,320 65,011 Hero Motocorp Ltd. 1,413,951 63,048 Sterlite Industries India Ltd. 23,002,282 60,157 GAIL India Ltd. 6,647,345 57,406 Coal India Ltd. 8,339,878 56,555 Sun Pharmaceutical Industries Ltd. 5,485,180 56,456 Bajaj Auto Ltd. 1,537,990 54,381 Hindalco Industries Ltd. 19,185,868 53,023 Tata Steel Ltd. 5,294,404 52,120 Kotak Mahindra Bank Ltd. 4,888,308 51,119 Wipro Ltd. ADR 4,727,581 49,451 Dr Reddy's Laboratories Ltd. ADR 1,457,582 48,319 Infrastructure Development Finance Co. Ltd. 16,935,475 45,707 State Bank of India 1,024,837 39,849 Power Grid Corp. of India Ltd. 18,338,720 39,296 NTPC Ltd. 10,151,346 37,189 Adani Enterprises Ltd. 3,805,441 37,161 DLF Ltd. 7,442,291 36,594 Tata Power Co. Ltd. 17,318,752 35,517 Cipla Ltd. 5,765,815 34,828 Ambuja Cements Ltd. 10,895,675 34,530 Asian Paints Ltd. 453,579 29,384 ICICI Bank Ltd. ADR 782,270 29,069 Wipro Ltd. 3,757,640 28,187 Maruti Suzuki India Ltd. 1,218,038 28,004 Jaiprakash Associates Ltd. 17,752,193 27,917 Sesa Goa Ltd. 6,266,909 26,441 United Spirits Ltd. 1,457,765 26,127 Ultratech Cement Ltd. 1,091,942 25,774 Shriram Transport Finance Co. Ltd. 1,945,972 24,354 HCL Technologies Ltd. 2,632,412 23,780 ACC Ltd. 944,440 23,076 Ranbaxy Laboratories Ltd. 2,222,427 22,790 Lupin Ltd. 2,324,394 22,358 LIC Housing Finance Ltd. 4,508,966 21,558 Mundra Port and Special Economic Zone Ltd. 6,268,350 21,008 Zee Entertainment Enterprises Ltd. 8,261,991 20,609 Bharat Petroleum Corp. Ltd. 1,578,577 20,178 JSW Steel Ltd. 1,472,976 19,660 Reliance Infrastructure Ltd. 2,055,536 19,443 Siemens Ltd. 1,062,324 18,589 Rural Electrification Corp. Ltd. 4,878,777 17,931 24 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) * Reliance Power Ltd. 8,812,574 17,171 Reliance Communications Ltd. 9,805,435 15,936 Reliance Capital Ltd. 1,978,026 14,907 * Unitech Ltd. 24,248,103 14,849 Titan Industries Ltd. 3,333,320 14,798 Steel Authority of India Ltd. 6,463,412 14,786 IndusInd Bank Ltd. 2,382,167 13,948 Dabur India Ltd. 6,535,788 13,530 * Satyam Computer Services Ltd. 9,313,603 13,482 Canara Bank 1,347,449 12,847 Dr Reddy's Laboratories Ltd. 375,561 12,721 Aditya Birla Nuvo Ltd. 639,282 11,757 Bank of India 1,709,863 11,627 United Phosphorus Ltd. 3,423,120 10,240 Indiabulls Real Estate Ltd. 5,836,049 8,928 * Suzlon Energy Ltd. 10,606,184 8,313 * GMR Infrastructure Ltd. 14,358,800 8,100 Piramal Healthcare Ltd. 1,007,023 7,423 * Housing Development & Infrastructure Ltd. 2,802,927 5,697 State Bank of India GDR 43,236 3,384 Indonesia (2.9%) Astra International Tbk PT 34,738,090 267,858 Bank Central Asia Tbk PT 209,315,724 189,819 Telekomunikasi Indonesia Tbk PT 175,999,979 146,782 Bank Rakyat Indonesia Persero Tbk PT 192,480,100 144,716 Bank Mandiri Tbk PT 161,130,480 128,532 United Tractors Tbk PT 29,697,401 81,684 Bumi Resources Tbk PT 272,708,052 71,230 Perusahaan Gas Negara PT 192,078,980 63,359 Gudang Garam Tbk PT 9,505,500 62,393 Adaro Energy Tbk PT 249,768,750 56,336 Semen Gresik Persero Tbk PT 52,769,820 56,148 Bank Negara Indonesia Persero Tbk PT 121,227,814 54,330 Indocement Tunggal Prakarsa Tbk PT 26,473,603 48,366 Unilever Indonesia Tbk PT 27,310,730 48,012 Indofood Sukses Makmur Tbk PT 78,464,796 46,070 Charoen Pokphand Indonesia Tbk PT 120,027,425 35,743 Indo Tambangraya Megah PT 6,426,300 32,058 Tambang Batubara Bukit Asam Tbk PT 14,803,857 30,358 Bank Danamon Indonesia Tbk PT 52,907,724 29,483 Kalbe Farma Tbk PT 73,199,438 28,493 International Nickel Indonesia Tbk PT 39,377,150 16,054 Indosat Tbk PT 26,372,273 15,795 XL Axiata Tbk PT 26,620,224 14,888 Astra Agro Lestari Tbk PT 6,159,180 14,751 Aneka Tambang Tbk PT 57,023,659 11,414 Malaysia (3.4%) CIMB Group Holdings Bhd. 82,863,248 203,397 Malayan Banking Bhd. 57,626,708 156,452 Sime Darby Bhd. 46,610,613 134,457 Genting Bhd. 35,344,190 123,104 IOI Corp. Bhd. 55,018,578 93,471 Tenaga Nasional Bhd. 46,456,007 90,109 Petronas Chemicals Group Bhd. 39,940,315 83,321 Public Bank Bhd. (Foreign) 17,896,347 73,934 Axiata Group Bhd. 44,144,194 69,772 Maxis Bhd. 38,028,550 66,133 Genting Malaysia Bhd. 50,307,090 62,580 DiGi.Com Bhd. 5,553,655 57,187 AMMB Holdings Bhd. 28,894,058 56,014 Kuala Lumpur Kepong Bhd. 8,207,792 56,004 Petronas Gas Bhd. 11,891,976 50,598 25 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) PPB Group Bhd. 7,966,608 44,121 MISC Bhd. 18,782,890 42,586 IJM Corp. Bhd. 20,266,150 37,435 PLUS Expressways Bhd. 25,740,682 37,049 Gamuda Bhd. 29,733,716 32,693 Hong Leong Bank Bhd. 9,393,905 32,316 British American Tobacco Malaysia Bhd. 2,023,545 30,465 AirAsia Bhd. 22,951,048 28,843 YTL Corp. Bhd. 55,850,440 26,921 Telekom Malaysia Bhd. 19,200,440 26,439 SP Setia Bhd. 19,279,078 24,055 YTL Power International Bhd. 37,280,327 23,074 RHB Capital Bhd. 9,049,435 22,629 Petronas Dagangan Bhd. 4,063,900 21,499 UMW Holdings Bhd. 9,431,520 20,322 Berjaya Sports Toto Bhd. 13,008,196 18,047 Alliance Financial Group Bhd. 15,293,417 17,503 Malaysia Marine and Heavy Engineering Holdings Bhd. 7,922,135 16,152 Parkson Holdings Bhd. 8,732,023 15,851 Lafarge Malayan Cement Bhd. 6,726,020 15,473 Malaysia Airports Holdings Bhd. 6,883,500 14,137 Berjaya Corp. Bhd. 39,523,000 13,271 Bursa Malaysia Bhd. 5,918,514 13,034 Hong Leong Financial Group Bhd. 3,310,300 12,813 * UEM Land Holdings Bhd. 15,742,300 11,192 MMC Corp. Bhd. 11,691,500 10,221 Genting Plantations Bhd. 3,579,100 8,528 Public Bank Bhd. (Local) 157,228 650 Mexico (4.7%) America Movil SAB de CV 700,892,896 890,908 Wal-Mart de Mexico SAB de CV 106,234,292 274,215 Fomento Economico Mexicano SAB de CV 33,387,308 224,043 Grupo Mexico SAB de CV Class B 65,396,868 181,268 Grupo Televisa SAB 40,257,222 172,181 Industrias Penoles SAB de CV 2,423,371 98,921 Grupo Financiero Banorte SAB de CV 28,399,490 96,853 Grupo Elektra SA de CV 1,246,800 96,079 * Cemex SAB de CV 175,384,118 76,723 Grupo Financiero Inbursa SA 35,082,260 75,261 Telefonos de Mexico SAB de CV 95,242,504 74,825 Grupo Modelo SAB de CV 11,128,487 70,794 Alfa SAB de CV Class A 5,235,031 60,438 Grupo Bimbo SAB de CV Class A 28,629,952 58,970 Kimberly-Clark de Mexico SAB de CV Class A 9,391,444 53,451 Mexichem SAB de CV 12,737,685 43,918 Coca-Cola Femsa SAB de CV 4,808,245 43,241 * Minera Frisco SAB de CV 9,861,536 38,856 Grupo Carso SAB de CV 10,632,566 27,413 Grupo Aeroportuario del Pacifico SAB de CV Class B 7,756,607 27,029 Arca Continental SAB de CV 5,599,131 26,574 Compartamos SAB de CV 15,859,100 24,514 * Urbi Desarrollos Urbanos SAB de CV 10,072,893 12,841 Grupo Aeroportuario del Pacifico SAB de CV ADR 76,337 2,646 Morocco (0.0%) Maroc Telecom SA 407,304 7,149 Attijariwafa Bank 88,455 4,014 Douja Promotion Groupe Addoha SA 399,586 3,760 Peru (0.6%) Cia de Minas Buenaventura SA ADR 2,828,926 115,788 Credicorp Ltd. 812,556 88,390 26 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Southern Copper Corp. 2,792,450 85,672 Credicorp Ltd. 352,483 38,417 Cia de Minas Buenaventura SA 461,011 18,735 Southern Copper Corp. 179,551 5,548 Philippines (0.7%) SM Investments Corp. 3,309,716 42,863 Philippine Long Distance Telephone Co. 672,595 37,520 Ayala Land Inc. 94,809,150 35,539 Bank of the Philippine Islands 25,857,466 34,919 Manila Electric Co. 6,089,177 34,321 SM Prime Holdings Inc. 100,361,478 30,413 Aboitiz Equity Ventures Inc. 30,301,190 28,923 Ayala Corp. 3,317,059 23,682 Metropolitan Bank & Trust 13,212,505 21,848 Aboitiz Power Corp. 28,780,326 19,852 Banco de Oro Unibank Inc. 14,277,091 18,653 Alliance Global Group Inc. 69,458,798 17,006 Energy Development Corp. 117,332,853 16,647 Jollibee Foods Corp. 6,476,619 13,704 Globe Telecom Inc. 566,823 12,006 Poland (1.5%) ^ Powszechna Kasa Oszczednosci Bank Polski SA 10,770,571 122,500 ^ KGHM Polska Miedz SA 2,404,877 116,106 Powszechny Zaklad Ubezpieczen SA 957,946 101,454 Bank Pekao SA 2,034,088 94,179 ^ PGE SA 11,490,244 70,684 * Polski Koncern Naftowy Orlen SA 5,576,541 68,860 ^ Telekomunikacja Polska SA 12,714,795 67,423 Polskie Gornictwo Naftowe i Gazownictwo SA 30,984,833 38,489 Tauron Polska Energia SA 18,863,605 32,802 *,^ BRE Bank SA 264,197 22,672 * Jastrzebska Spolka Weglowa SA 714,102 20,902 Asseco Poland SA 1,212,645 18,955 * Kernel Holding SA 818,195 17,617 * Getin Holding SA 6,222,634 16,625 Cyfrowy Polsat SA 3,379,095 15,707 Synthos SA 9,619,674 12,752 Bank Handlowy w Warszawie SA 511,020 12,023 ^ TVN SA 2,955,056 11,799 *,^ Globe Trade Centre SA 3,253,957 11,647 Enea SA 1,827,817 10,896 *,^ Grupa Lotos SA 1,068,484 9,592 Bank Millennium SA 6,642,438 9,189 Russia (6.6%) Gazprom OAO ADR 80,263,779 930,447 Lukoil OAO ADR 8,098,471 469,073 Sberbank of Russia 138,705,441 366,098 NovaTek OAO GDR 1,592,401 222,184 Uralkali OJSC 23,329,337 206,832 MMC Norilsk Nickel OJSC ADR 9,479,436 184,857 Rosneft Oil Co. GDR 23,950,907 169,707 Gazprom OAO 22,217,439 131,228 Mobile Telesystems OJSC ADR 8,973,015 128,224 Rostelecom OJSC 21,872,549 112,141 VTB Bank OJSC GDR 22,769,224 108,831 Surgutneftegas OJSC ADR 12,386,685 106,221 Tatneft ADR 3,335,791 98,532 Magnit OJSC GDR 3,626,116 92,170 Federal Hydrogenerating Co. JSC 1,910,908,857 71,907 Surgutneftegas OJSC Prior Pfd. 113,000,174 56,869 27 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Federal Grid Co. Unified Energy System JSC 5,088,494,353 47,374 Lukoil OAO 744,252 43,128 Novolipetsk Steel OJSC GDR 1,331,361 36,042 Severstal OAO GDR 2,303,951 33,650 Sberbank of Russia Prior Pfd. 15,752,937 33,168 AK Transneft OAO Prior Pfd. 24,519 31,515 Mechel ADR 2,290,614 30,099 Rosneft Oil Co. 3,785,181 27,175 * Sberbank of Russia ADR 2,426,966 26,454 Sistema JSFC GDR 1,517,151 25,830 Inter Rao Ues OAO 20,241,206,081 25,099 Tatneft 4,319,629 21,549 Severstal OAO 1,417,762 20,701 LSR Group GDR 2,820,717 13,371 TMK OAO GDR 946,915 12,187 Raspadskaya 2,517,862 8,095 MMC Norilsk Nickel OJSC 30,127 5,945 Surgutneftegas OJSC 4,620,684 3,992 VTB Bank OJSC 442,200,349 1,070 South Africa (7.5%) MTN Group Ltd. 28,908,388 502,451 Sasol Ltd. 9,305,942 418,513 Naspers Ltd. 6,595,183 312,875 AngloGold Ashanti Ltd. 6,516,171 294,522 Standard Bank Group Ltd. 20,498,017 251,701 Gold Fields Ltd. 12,468,144 216,127 Impala Platinum Holdings Ltd. 8,594,904 197,391 FirstRand Ltd. 48,944,867 121,191 Sanlam Ltd. 30,913,354 115,539 Remgro Ltd. 7,406,286 111,941 Bidvest Group Ltd. 5,342,623 105,648 Shoprite Holdings Ltd. 7,048,648 103,191 ABSA Group Ltd. 4,984,353 89,361 Harmony Gold Mining Co. Ltd. 6,745,326 88,195 Kumba Iron Ore Ltd. 1,399,617 82,679 Anglo American Platinum Ltd. 1,129,163 81,308 Tiger Brands Ltd. 2,796,905 80,258 Truworths International Ltd. 7,606,823 76,549 Vodacom Group Ltd. 6,493,289 73,251 Woolworths Holdings Ltd. 13,173,532 66,892 Growthpoint Properties Ltd. 28,132,835 65,236 Nedbank Group Ltd. 3,435,605 60,783 Aspen Pharmacare Holdings Ltd. 4,826,856 57,844 Steinhoff International Holdings Ltd. 18,580,228 55,430 African Bank Investments Ltd. 12,706,499 54,860 Exxaro Resources Ltd. 2,152,198 48,249 Redefine Properties Ltd. 45,449,859 46,023 Foschini Group Ltd. 3,545,562 44,499 Imperial Holdings Ltd. 3,011,046 44,261 African Rainbow Minerals Ltd. 1,880,285 43,249 RMB Holdings Ltd. 12,198,824 38,199 MMI Holdings Ltd. 17,027,949 36,538 Massmart Holdings Ltd. 1,827,273 36,381 Spar Group Ltd. 2,781,415 33,853 Aveng Ltd. 6,588,931 30,667 Pretoria Portland Cement Co. Ltd. 9,463,086 28,658 Life Healthcare Group Holdings Ltd. 11,684,866 28,325 Discovery Holdings Ltd. 5,336,797 27,848 Barloworld Ltd. 3,322,003 27,772 * Sappi Ltd. 9,394,758 27,395 Netcare Ltd. 15,672,540 27,342 ArcelorMittal South Africa Ltd. 3,138,011 26,506 Investec Ltd. 4,176,508 25,558 28 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Reunert Ltd. 3,133,005 24,752 Liberty Holdings Ltd. 2,131,044 21,774 RMI Holdings 11,963,944 19,753 Pick n Pay Stores Ltd. 3,733,527 18,672 Telkom SA Ltd. 4,685,284 18,013 Northam Platinum Ltd. 3,146,492 12,121 South Korea (14.9%) 2 Samsung Electronics Co. Ltd. GDR 2,412,890 1,034,160 Samsung Electronics Co. Ltd. 687,348 591,711 Hyundai Motor Co. 2,642,378 532,144 Hyundai Mobis 1,167,771 334,206 POSCO ADR 3,247,678 279,041 Kia Motors Corp. 4,098,384 262,755 LG Chem Ltd. 794,855 256,489 Samsung Electronics Co. Ltd. Prior Pfd. 351,603 200,607 Hyundai Heavy Industries Co. Ltd. 715,872 191,255 Shinhan Financial Group Co. Ltd. ADR 2,200,809 175,184 Hynix Semiconductor Inc. 8,642,950 174,910 SK Innovation Co. Ltd. 1,030,698 155,101 KB Financial Group Inc. ADR 3,776,838 147,486 * NHN Corp. 703,031 146,667 Hana Financial Group Inc. 3,755,500 134,159 Samsung C&T Corp. 2,138,113 132,199 Samsung Fire & Marine Insurance Co. Ltd. 607,481 129,172 KT&G Corp. 1,886,798 118,031 Shinhan Financial Group Co. Ltd. 2,894,784 115,320 POSCO 308,485 106,886 LG Electronics Inc. 1,611,816 106,706 Samsung Engineering Co. Ltd. 513,433 104,868 KB Financial Group Inc. 2,491,089 96,509 LG Corp. 1,634,807 95,674 * E-Mart Co. Ltd. 354,751 92,673 Hyundai Steel Co. 948,187 86,043 Samsung Heavy Industries Co. Ltd. 2,772,301 84,578 NCSoft Corp. 262,685 82,581 LG Display Co. Ltd. 3,997,486 81,168 S-Oil Corp. 773,928 80,313 ^ Samsung Electro-Mechanics Co. Ltd. 1,030,817 78,079 Hyundai Engineering & Construction Co. Ltd. 1,144,874 72,848 ^ LG Household & Health Care Ltd. 160,847 72,644 Cheil Industries Inc. 813,391 71,851 Samsung SDI Co. Ltd. 589,111 70,964 ^ Honam Petrochemical Corp. 247,835 67,610 2 Samsung Life Insurance Co. Ltd. 865,942 67,159 * Korea Electric Power Corp. ADR 6,087,448 67,145 ^ Lotte Shopping Co. Ltd. 174,350 62,575 Amorepacific Corp. 53,863 60,964 SK Holdings Co. Ltd. 446,256 59,409 Woori Finance Holdings Co. Ltd. 6,184,232 59,161 ^ OCI Co. Ltd. 270,019 55,417 GS Engineering & Construction Corp. 612,778 53,290 Hankook Tire Co. Ltd. 1,297,146 51,774 GS Holdings 872,279 50,245 Samsung Securities Co. Ltd. 863,496 44,618 Kangwon Land Inc. 1,633,078 43,535 Hyundai Motor Co. 2nd Pfd. 640,530 42,893 Korea Zinc Co. Ltd. 145,631 42,686 Daelim Industrial Co. Ltd. 482,976 41,842 ^ Celltrion Inc. 1,216,857 40,737 SK Telecom Co. Ltd. ADR 2,713,719 40,136 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 1,628,932 40,056 Doosan Heavy Industries and Construction Co. Ltd. 723,137 38,437 Mando Corp. 222,704 38,145 29 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) ^ Hanwha Chem Corp. 1,435,910 37,383 Hyundai Department Store Co. Ltd. 257,623 36,937 Hyundai Glovis Co. Ltd. 196,855 36,873 Industrial Bank of Korea 2,786,040 36,576 CJ CheilJedang Corp. 129,821 35,826 SK C&C Co. Ltd. 262,354 35,625 Samsung Techwin Co. Ltd. 641,975 34,314 * BS Financial Group Inc. 3,025,325 33,297 Korea Exchange Bank 4,436,980 32,844 Woongjin Coway Co. Ltd. 918,559 31,643 Shinsegae Co. Ltd. 121,939 30,668 Dongbu Insurance Co. Ltd. 720,421 30,329 * Korea Electric Power Corp. 1,329,581 29,773 Daewoo Securities Co. Ltd. 3,087,240 29,730 *,^ Doosan Infracore Co. Ltd. 1,724,020 29,483 Korea Kumho Petrochemical 167,950 28,463 Korean Air Lines Co. Ltd. 626,117 27,802 * DGB Financial Group Inc. 2,181,945 27,466 Samsung Card Co. 729,036 27,319 Hanwha Corp. 761,636 26,731 KT Corp. ADR 1,568,765 26,167 Hyundai Motor Co. Prior Pfd. 395,897 24,984 * Hyundai Wia Corp. 191,211 24,699 LG Uplus Corp. 4,091,638 24,367 Hyosung Corp. 398,560 22,987 Doosan Corp. 177,828 22,486 Korea Investment Holdings Co. Ltd. 670,299 22,266 LS Corp. 310,017 22,065 Hyundai Mipo Dockyard 192,187 20,886 ^ Hyundai Hysco Co. Ltd. 529,780 20,507 Hyundai Development Co. 964,196 19,912 SK Networks Co. Ltd. 1,984,785 19,889 Lotte Confectionery Co. Ltd. 12,007 18,775 ^ Hyundai Merchant Marine Co. Ltd. 720,610 18,608 KCC Corp. 74,757 18,121 Hyundai Securities Co. 2,102,891 18,097 ^ Daewoo International Corp. 612,145 17,865 Korea Life Insurance Co. Ltd. 3,078,285 17,197 * Daewoo Engineering & Construction Co. Ltd. 1,837,954 16,856 Woori Investment & Securities Co. Ltd. 1,507,551 16,509 Yuhan Corp. 142,429 15,643 Dongkuk Steel Mill Co. Ltd. 644,462 14,925 S1 Corp. 282,384 14,696 LG Chem Ltd. Prior Pfd. 124,418 14,101 Korea Gas Corp. 405,506 13,692 ^ LS Industrial Systems Co. Ltd. 251,224 12,340 ^ STX Pan Ocean Co. Ltd. 1,835,030 12,058 Mirae Asset Securities Co. Ltd. 375,763 11,960 ^ Seoul Semiconductor Co. Ltd. 576,470 11,783 ^ KP Chemical Corp. 801,880 11,312 LG Innotek Co. Ltd. 166,010 10,952 KT Corp. 321,926 10,790 Hanjin Shipping Co. Ltd. 948,520 9,330 *,^ Hanjin Heavy Industries & Construction Co. Ltd. 511,891 9,059 SK Telecom Co. Ltd. 48,546 6,464 * Samsung Securities Co. Ltd. Rights 100,659 1,054 * Hanjin Shipping Co. Ltd. Rights 336,393 674 * Woori Investment & Securities Co. Ltd. Rights 518,265 582 Taiwan (10.6%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 52,277,664 659,744 Hon Hai Precision Industry Co. Ltd. 151,506,926 415,338 Taiwan Semiconductor Manufacturing Co. Ltd. 149,589,045 364,530 HTC Corp. 12,237,225 275,014 30 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Formosa Plastics Corp. 66,548,458 195,725 China Steel Corp. 188,285,614 187,327 MediaTek Inc. 17,431,475 182,931 Nan Ya Plastics Corp. 78,654,439 176,943 Chunghwa Telecom Co. Ltd. ADR 4,519,442 151,989 Formosa Chemicals & Fibre Corp. 47,879,164 138,565 Cathay Financial Holding Co. Ltd. 113,093,855 134,869 Chinatrust Financial Holding Co. Ltd. 160,580,991 105,244 Mega Financial Holding Co. Ltd. 132,587,880 101,920 Fubon Financial Holding Co. Ltd. 83,481,302 97,877 Uni-President Enterprises Corp. 65,034,658 89,433 Quanta Computer Inc. 42,070,045 82,787 Taiwan Mobile Co. Ltd. 27,948,916 80,088 * Yuanta Financial Holding Co. Ltd. 135,674,600 77,341 Asustek Computer Inc. 11,110,058 77,239 Delta Electronics Inc. 30,286,245 71,210 Taiwan Cement Corp. 56,254,777 70,256 Compal Electronics Inc. 70,805,177 64,984 Chunghwa Telecom Co. Ltd. 19,157,613 64,094 United Microelectronics Corp. ADR 28,349,355 63,219 Cheng Shin Rubber Industry Co. Ltd. 27,284,116 62,233 First Financial Holding Co. Ltd. 93,690,403 62,191 Formosa Petrochemical Corp. 19,225,441 60,463 Far Eastern New Century Corp. 49,984,870 58,768 Synnex Technology International Corp. 22,170,835 54,347 President Chain Store Corp. 9,678,547 53,820 Acer Inc. 43,431,105 49,591 Catcher Technology Co. Ltd. 8,890,463 49,533 China Development Financial Holding Corp. 150,145,089 47,514 ^ Advanced Semiconductor Engineering Inc. ADR 10,293,293 45,496 Hua Nan Financial Holdings Co. Ltd. 69,791,047 45,466 Far EasTone Telecommunications Co. Ltd. 27,006,043 44,286 Chang Hwa Commercial Bank 68,719,272 44,230 Taiwan Cooperative Bank 63,894,563 41,934 Foxconn Technology Co. Ltd. 11,848,058 41,295 Wistron Corp. 33,421,981 38,679 Asia Cement Corp. 31,545,264 37,998 Taishin Financial Holding Co. Ltd. 86,241,200 36,516 MStar Semiconductor Inc. 6,268,567 36,327 Largan Precision Co. Ltd. 1,616,135 36,131 AU Optronics Corp. ADR 8,401,076 35,957 * Chimei Innolux Corp. 86,844,699 34,884 Siliconware Precision Industries Co. ADR 6,572,372 34,176 China Petrochemical Development Corp. 28,554,800 33,161 Lite-On Technology Corp. 34,370,848 32,434 Taiwan Fertilizer Co. Ltd. 12,564,200 32,384 SinoPac Financial Holdings Co. Ltd. 96,797,618 31,338 Pegatron Corp. 28,903,129 31,217 E.Sun Financial Holding Co. Ltd. 62,245,019 31,021 Yulon Motor Co. Ltd. 14,545,056 30,604 * Shin Kong Financial Holding Co. Ltd. 96,811,775 30,154 Powertech Technology Inc. 12,034,461 29,299 Unimicron Technology Corp. 22,180,754 28,800 China Life Insurance Co. Ltd. 25,516,403 28,281 Pou Chen Corp. 36,107,455 27,756 United Microelectronics Corp. 63,214,970 27,756 E Ink Holdings Inc. 12,925,000 26,386 WPG Holdings Ltd. 21,499,492 25,961 * TPK Holding Co. Ltd. 1,511,690 25,314 Advanced Semiconductor Engineering Inc. 28,542,795 25,222 Hiwin Technologies Corp. 2,639,490 23,862 Epistar Corp. 12,805,732 23,709 Far Eastern Department Stores Co. Ltd. 14,806,573 22,638 KGI Securities Co. Ltd. 50,882,982 21,340 31 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Novatek Microelectronics Corp. 8,654,637 21,216 Simplo Technology Co. Ltd. 3,603,030 21,201 Macronix International 55,629,318 21,021 TSRC Corp. 8,004,937 20,782 China Airlines Ltd. 39,914,765 20,082 Taiwan Glass Industrial Corp. 15,568,351 19,154 Eva Airways Corp. 26,066,580 18,857 Walsin Lihwa Corp. 55,893,770 18,749 Giant Manufacturing Co. Ltd. 4,800,121 18,574 Wintek Corp. 23,822,098 18,207 AU Optronics Corp. 41,986,669 18,097 Tripod Technology Corp. 6,726,229 17,499 Siliconware Precision Industries Co. 16,727,860 17,172 Teco Electric and Machinery Co. Ltd. 26,345,000 15,370 Kinsus Interconnect Technology Corp. 4,304,029 14,865 Ruentex Industries Ltd. 7,276,105 14,643 Cheng Uei Precision Industry Co. Ltd. 6,002,030 13,486 * Taiwan Business Bank 40,406,471 13,195 Inventec Corp. 36,192,033 13,007 Nan Kang Rubber Tire Co. Ltd. 7,482,208 12,912 Advantech Co. Ltd. 4,623,830 12,584 Clevo Co. 7,120,938 12,464 Evergreen Marine Corp. Taiwan Ltd. 22,085,951 12,109 Chicony Electronics Co. Ltd. 7,166,589 11,975 Feng Hsin Iron & Steel Co. 6,977,310 11,734 U-Ming Marine Transport Corp. 7,388,852 11,651 Richtek Technology Corp. 2,257,626 11,351 Formosa Taffeta Co. Ltd. 12,126,868 11,204 LCY Chemical Corp. 6,603,278 11,179 Realtek Semiconductor Corp. 6,623,869 11,034 Highwealth Construction Corp. 6,291,000 10,881 Capital Securities Corp. 28,206,422 10,834 Tung Ho Steel Enterprise Corp. 11,712,144 10,498 Everlight Electronics Co. Ltd. 5,664,742 10,476 Phison Electronics Corp. 1,986,297 10,466 * Tatung Co. Ltd. 28,547,926 10,051 Sino-American Silicon Products Inc. 5,944,938 9,700 Eternal Chemical Co. Ltd. 11,575,062 9,504 Wan Hai Lines Ltd. 18,180,770 9,437 * CMC Magnetics Corp. 46,921,700 9,330 Yang Ming Marine Transport Corp. 22,404,195 9,232 Motech Industries Inc. 4,866,999 9,142 Nan Ya Printed Circuit Board Corp. 3,054,521 8,888 Ruentex Development Co. Ltd. 7,288,000 8,685 China Motor Corp. 8,801,000 8,413 Farglory Land Development Co. Ltd. 4,904,688 8,280 Formosa International Hotels Corp. 564,652 8,253 Coretronic Corp. 10,887,000 8,190 * Winbond Electronics Corp. 43,781,000 8,177 Transcend Information Inc. 2,950,981 6,890 Qisda Corp. 24,299,386 6,640 Tainan Spinning Co. Ltd. 14,539,480 6,423 * HannStar Display Corp. 91,996,202 5,296 Young Fast Optoelectronics Co. Ltd. 1,726,077 4,979 Evergreen International Storage & Transport Corp. 7,631,000 4,551 * Inotera Memories Inc. 29,511,436 4,361 Vanguard International Semiconductor Corp. 11,186,396 3,985 * Chunghwa Picture Tubes 65,216,710 3,971 * Powerchip Technology Corp. 83,807,023 3,437 * Nanya Technology Corp. 25,103,479 2,475 * Tatung Co. Ltd. GDR 165,365 1,781 * Ruentex Development Co. Ltd. Rights Exp. 11/14/2011 1,689,262 466 * Ya Hsin Industrial Co. Ltd. 5,306,018 — 32 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Shares ($000) Thailand (1.8%) PTT Exploration & Production PCL (Foreign) 20,033,618 104,042 PTT PCL (Foreign) 10,345,437 101,997 Siam Commercial Bank PCL (Foreign) 26,703,557 100,922 Kasikornbank PCL (Foreign) 20,244,649 81,759 Bangkok Bank PCL (Foreign) 14,764,531 74,822 Siam Cement PCL (Foreign) 5,619,517 67,310 Advanced Info Service PCL (Foreign) 12,447,077 52,461 PTT PCL 4,526,000 44,622 * PTT Global Chemical PCL 20,256,407 43,148 Bangkok Bank PCL (Local) 8,547,343 41,181 Banpu PCL (Local) 2,018,550 40,833 CP ALL PCL (Foreign) 25,934,515 39,356 Kasikornbank PCL 9,057,300 36,110 Charoen Pokphand Foods PCL (Foreign) 32,617,200 31,840 Indorama Ventures PCL 19,164,164 21,970 Thai Oil PCL (Foreign) 11,458,300 21,442 Charoen Pokphand Foods PCL 20,967,900 20,468 CP ALL PCL (Local) 13,029,500 19,772 IRPC PCL (Foreign) 138,017,360 17,040 Krung Thai Bank PCL (Foreign) 33,902,721 16,601 Banpu PCL 687,567 14,166 Advanced Info Service PCL (Local) 3,344,800 14,097 BEC World PCL (Foreign) 10,649,325 12,881 Bank of Ayudhya PCL(Foreign) 17,920,134 11,772 Glow Energy PCL (Foreign) 6,297,555 10,913 Bank of Ayudhya PCL (Local) 15,771,300 10,148 Thai Airways International PCL 10,832,400 6,790 Krung Thai Bank PCL 9,822,200 4,810 BEC World PCL 3,400,400 4,113 Indorama Ventures PCL 3,430,600 3,933 Thai Oil PCL 1,430,300 2,677 IRPC PCL 18,449,200 2,278 Glow Energy PCL 1,183,000 2,050 PTT Exploration and Production PCL (Local) 168,600 876 Siam Commercial Bank PCL (Local) 170,100 643 Turkey (1.3%) Turkiye Garanti Bankasi AS 36,445,728 127,872 ^ Akbank TAS 20,553,487 74,855 * Turkcell Iletisim Hizmetleri AS 13,210,508 65,048 Turkiye Is Bankasi 27,123,400 63,041 Tupras Turkiye Petrol Rafinerileri AS 2,147,571 48,388 BIM Birlesik Magazalar AS 1,443,646 43,884 Anadolu Efes Biracilik Ve Malt Sanayii AS 3,453,602 41,857 Turk Telekomunikasyon AS 9,274,177 39,240 KOC Holding AS 10,607,062 37,704 Turkiye Halk Bankasi AS 5,605,687 34,449 Haci Omer Sabanci Holding AS (Bearer) 9,038,547 30,822 *,^ Yapi ve Kredi Bankasi AS 16,148,799 30,186 Turkiye Vakiflar Bankasi Tao 13,312,620 22,622 Eregli Demir ve Celik Fabrikalari TAS 9,081,585 18,729 Enka Insaat ve Sanayi AS 5,901,720 15,202 Coca-Cola Icecek AS 1,072,890 14,469 Emlak Konut Gayrimenkul Yatirim Ortakligi AS 10,259,556 13,838 Arcelik AS 3,338,337 12,792 * Turk Hava Yollari 8,668,027 12,508 * TAV Havalimanlari Holding AS 2,557,481 12,319 Turkiye Sise ve Cam Fabrikalari AS 6,101,305 11,649 *,^ Asya Katilim Bankasi AS 7,743,941 8,287 Total Common Stocks (Cost $55,195,253) 33 Vanguard ® Emerging Markets Stock Index Fund Schedule of Investments October 31, 2011 Market Value Coupon Shares ($000) Temporary Cash Investments (2.9%) 1 Money Market Fund (2.9%) 3,4 Vanguard Market Liquidity Fund 0.128% 1,701,888,674 1,701,889 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Fannie Mae Discount Notes 0.045% 12/14/11 3,520 3,519 5,7 Federal Home Loan Bank Discount Notes 0.075% 11/16/11 200 200 5,7 Federal Home Loan Bank Discount Notes 0.040% 11/25/11 2,100 2,100 5,7 Federal Home Loan Bank Discount Notes 0.025%-0.040% 12/9/11 2,250 2,250 5,7 Federal Home Loan Bank Discount Notes 0.040% 12/21/11 2,000 2,000 5,7 Federal Home Loan Bank Discount Notes 0.060% 1/4/12 650 650 5,6 Freddie Mac Discount Notes 0.040% 12/29/11 3,000 2,999 5,6 Freddie Mac Discount Notes 0.065% 2/13/12 4,000 3,999 Total Temporary Cash Investments (Cost $1,719,607) Total Investments (102.6%) (Cost $56,914,860) Other Assets and Liabilities—Net (-2.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,512,148,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, the aggregate value of these securities was $1,110,418,000, representing 1.9% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $1,632,112,000 of collateral received for securities on loan. 5 Securities with a value of $15,718,000 have been segregated as initial margin for open futures contracts. 6 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. 34 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard International Equity Index Funds and the Shareholders of Vanguard European Stock Index Fund, Vanguard Pacific Stock Index Fund and Vanguard Emerging Markets Stock Index Fund: We have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the financial statements (not presented herein) of Vanguard European Stock Index Fund, Vanguard Pacific Stock Index Fund and Vanguard Emerging Markets Stock Index Fund (the "Funds") as of October 31, 2011 and for the year then ended and have issued our unqualified report thereon dated December 12, 2011. Our audits included audits of the Funds' schedules of investments as of October 31, 2011. These schedules of investments are the responsibility of the Funds' management. Our responsibility is to express an opinion on these schedules of investments based on our audits. In our opinion, the accompanying schedules of investments referred to above, when read in conjunction with the financial statements of the Funds referred to above, present fairly, in all material respects, the information set forth therein. PricewaterhouseCoopers LLP Philadelphia, PA December 12, 2011 © 2011 The Vanguard Group. Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA 720 122011 Annual Report | October 31, 2011 Vanguard Total World Stock Index Fund > For the fiscal year ended October 31, 2011, the various share classes of Vanguard Total World Stock Index Fund had slightly negative returns. > Although U.S. stocks registered modest gains, concerns over Europe’s ongoing sovereign-debt crisis and worries about slowing growth in emerging markets weighed heavily on other markets during the period. > The fund’s performance was close to that of its target benchmark despite a temporary divergence at the end of the period, and was slightly ahead of the average for its peer funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 9 Performance Summary. 11 Financial Statements. 14 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard Total World Stock Index Fund Investor Shares -0.61% Institutional Shares -0.44 ETF Shares Market Price -0.74 Net Asset Value -0.46 FTSE All-World Index 0.40 Global Funds Average -0.84 Global Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Y our Fund’s Performance at a Glance October 31, 2010 , Through October 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Total World Stock Index Fund Investor Shares $18.85 $18.40 $0.350 $0.000 Institutional Shares 94.62 92.36 1.925 0.000 ETF Shares 46.30 45.21 0.918 0.000 1 Chairman’s Letter Dear Shareholder, Despite political turmoil, sovereign-debt concerns, and natural disasters, international markets produced solid results during the first half of the fiscal year ended October 31, 2011. However, things changed dramatically in the second half, as Europe’s ongoing debt struggles intensified, causing stocks worldwide to retreat. Vanguard Total World Stock Index Fund, which holds nearly 3,000 large- and mid-capitalization stocks of companies located around the world, returned approximately –0.5%, which was slightly better than the average return of global peer funds. The fund met its objective of capturing the return of its target, the FTSE All-World Index, in the period. Although their returns appeared to diverge a bit at the fiscal year-end, this was a result of temporary price differences arising from fair-value pricing policies, which protect fund shareholders and are required by the Securities and Exchange Commission. (The note on page 6 provides more information on fair-value pricing.) If you own the fund in a taxable account, you may wish to review the information about after-tax returns presented later in this report. 2 A positive finish to an anxious 12 months U.S. stock indexes ended the 12 months with solid returns, though the gains were shadowed by anxiety in a volatile period. Helped by a strong October, the broad U.S. stock market returned 7.67% for the year. The sources of volatility are, by now, familiar: sovereign-debt dramas in Europe, policymaking strife in the United States, and an economic expansion that has failed to gather enough momentum to bring down high levels of unemployment. Volatility has been a theme in international markets, too. International stock markets returned a combined –4.66% as stock prices retreated in Europe. Prices also fell in the Pacific region’s developed economies and emerging markets, where growth has moderated. Unsteady yields reflected fast-changing sentiment Taxable bonds produced strong returns and municipal bonds solid ones, though as in the stock market, investor sentiment was volatile. The yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, began the 12 months at 2.61%, drifted higher as the economic expansion seemed to gather steam, then fluttered lower to close the period at 2.17%. Market Barometer Average Annual Total Returns Periods Ended October 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 12.22% 0.54% Russell 2000 Index (Small-caps) 6.71 12.87 0.68 Dow Jones U.S. Total Stock Market Index 7.67 12.58 0.90 MSCI All Country World Index ex USA (International) -4.66 12.92 -0.37 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.00% 8.87% 6.41% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.78 8.31 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.15 1.53 CPI Consumer Price Index 3.53% 1.49% 2.33% 3 The decline in Treasury yields (and rise in prices) was driven by Europe’s sovereign-debt dramas, underwhelming economic reports, and a flight to safety that was prompted, paradoxically, by a rating agency’s decision to downgrade the U.S. government debt. Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken. Taxable investment-grade bonds returned 5.00% for the full 12 months. It’s important to note, of course, that as yields decline, the opportunity for similarly strong returns diminishes. The broad municipal market returned 3.78%. The returns on money market instruments hovered near 0%, consistent with the Federal Reserve Board’s target for short-term interest rates. Stock gains in the United States were offset by losses elsewhere Vanguard Total World Stock Index Fund invests in global stock markets in proportions that match their representation in its target index. The United States, the biggest market in the world, typically has the largest impact on the fund’s performance, and for the past 12 months that impact was beneficial, as U.S. stocks rose more than 7%. Returns from the rest of the world were largely negative, putting the fund’s net performance just below 0%. Throughout the period, U.S. stocks rose and fell in often-dramatic swings, with their overall return ending up close to zero at the end of September. Only a strong October pushed the performance of the fund’s U.S. holdings into solidly positive territory for Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional ETF Peer Group Shares Shares Shares Average Total World Stock Index Fund 0.45% 0.23% 0.25% 1.46% The fund expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the fund’s expense ratios were 0.40% for Investor Shares, 0.20% for Institutional Shares, and 0.22% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end Peer group: Global Funds. 4 the fiscal year. Leading the U.S. returns were energy companies, which benefited from rising demand and prices. Information technology companies also did well as investors anticipated continued growing sales from corporations ramping up their IT infrastructure. Meanwhile, Canadian stocks, which make up about 4% of the index and the fund, returned 0%. The debt problems in Europe spread pessimism worldwide Across the rest of the world, stocks suffered under the weight of worries about Eurozone debt and a slowing global economy. Markets in Europe, a region that makes up the index’s second-largest weighting after North America, retreated about –5% in U.S. dollar terms. Concerns over Greece’s struggles to stay current with its debts spilled over into other countries in the region, including Italy and Spain. In some ways, the market mood was reminiscent of the financial crisis of 2008, with investors feeling anxiety about what might be lurking on the balance sheets of major financial institutions. A handful of countries in Europe managed to rise above the ongoing debt drama. The United Kingdom (the region’s largest market), Norway, and Ireland each posted modest gains for the period. Total Returns Inception Through October 31, 2011 Average Annual Return Total World Stock Index Fund Investor Shares (Returns since inception: 6/26/2008) -1.35% FTSE All-World Index -1.44 Global Funds Average -1.80 Global Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 A note on fair-value pricing The reported return of a fund that tracks an index sometimes may diverge from the index’s return a bit more than would be expected. This may be the result of a fair-value pricing adjustment. These adjustments, which are required by the Securities and Exchange Commission, address pricing discrepancies that may arise because of time-zone differences among global stock markets. Foreign stocks may trade on exchanges that close many hours before a fund’s closing share price is calculated in the United States, generally at 4 p.m., Eastern time. In the hours between the foreign close and the U.S. close, the value of these foreign securities may change—because of company- specific announcements or market-wide developments, for example. Such price changes are not immediately reflected in international index values. Fair-value pricing takes such changes into account in calculating the fund’s daily net asset value, thus ensuring that the NAV doesn’t include “stale” prices. The result can be a temporary divergence between the return of the fund and that of its benchmark index—a difference that usually corrects itself when the foreign markets reopen. Along the Pacific Rim, stocks fell about –1% for U.S. investors. The region’s dominant market, Japan, lost –1.5%, as the country continued to grapple with the aftermath of the tragic earthquake in March and prolonged anemic economic growth. On a more positive note, Australia, the next-largest market, did well for U.S. investors, rising 4% on the strength of a soaring Australian dollar. Emerging market stocks, which have delivered outsized returns in recent years, also took a toll on the fund’s performance for the period. Some of the biggest emerging markets, including China, Brazil, and India, suffered as investors grew concerned that the countries’ rapid economic expansions were losing steam. Energy stocks powered forward; financials and materials retreated In terms of industry sectors worldwide, energy stocks led with a 10% gain, driven in part by rising demand. Consumer staples (+9%), a traditional refuge of conservatism when market volatility spikes, also did well, along with information technology companies (+5%). However, those gains were offset by losses in the financial sector (–11%), as investors worried about financial companies’ ongoing exposure to problematic debt, including bonds of over-indebted governments once thought to be safe havens. Materials stocks (–5%) also stepped back as prices for most industrial metals deteriorated. 6 For U.S.-based investors, currency markets had a modestly positive effect, with most major currencies rising in value against the U.S. dollar. For example, the U.S. dollar fell about –1% against the euro and more than –3.5% against the Japanese yen. That meant foreign investments gained in value when their returns were converted into dollars for U.S. investors. Amid the global volatility, diversification showed its benefits The past year turned out to be another one in which stock investors had to contend with severe volatility, and with Europe’s debt troubles much in the news, some of the anxiety of the 2008 financial crisis returned. We understand that it’s difficult not to be worried when markets are shaky. But we would emphasize—as we always have—that it’s vitally important to maintain a portfolio that’s broadly diversified, regardless of the market environment. Vanguard Total World Stock Index Fund conveniently provides the diversification that we view as so valuable. The thousands of stocks held by your fund span the world, offering exposure to an extremely wide array of countries and industries, and all available within one investment. Diversification, of course, doesn’t guarantee that you won’t suffer a loss or that you’ll make a profit, but it can reduce the risk of being overly concentrated in any one segment of the global marketplace. In some years, as in the past 12 months, the U.S. stock market does better than its foreign counterparts. In other years, U.S. stocks lag those in other countries. But when you’re invested globally, the ups and downs of one market can be somewhat tempered by the performance of others. Your fund also offers the benefit of low expenses, allowing you to keep more of its returns. But prudent investing encompasses more than broad diversification and low costs. It also includes making sure one’s portfolio combines stocks with bonds and short-term investments in a mix suited to your goals and time horizon. This kind of balanced, long-term approach has proven itself over the long haul. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 14, 2011 7 Two important changes to your fund As this report went to press in mid-December, Vanguard announced that the Total World Stock Index Fund has changed its target benchmark and eliminated its 0.25% purchase fee. A broader benchmark The fund’s target index has been changed to the FTSE Global All Cap Index from the FTSE All-World Index. The new benchmark provides the fund’s shareholders with broader diversification by adding exposure to small-capitalization stocks around the world. The previous index focused on large- and mid-cap stocks. By tracking the new index, the fund will offer the broadest possible exposure to the world’s equity markets. Its assets will be invested in more than 7,400 securities in 47 countries, representing 98% of the world’s investable stock market capitalization. As with the fund’s former index, approximately 56% of the new index is made up of stocks outside the United States. The transition to the new benchmark will be completed by the end of 2011, and it is not expected to generate any capital gains distributions. The fund’s expense ratios are expected to remain unchanged. Purchase fee is eliminated Vanguard has eliminated the 0.25% fee on purchases of the fund’s Investor and Institutional Shares. Unlike a load or sales commission, the fee was paid directly to the fund to cover costs associated with purchasing stocks in markets abroad. As a result of the fund’s asset growth and increased transaction activity, it is now possible to manage these purchases more efficiently, eliminating the need for the purchase fee. Like all Vanguard international equity funds, the fund will continue to charge a 2% fee on Investor and Institutional Shares redeemed within two months of purchase. This fee is designed to protect long-term investors from the adverse effects of trading activity by short-term investors attempting to profit from time and pricing differences between U.S. and international markets. 8 Total World Stock Index Fund Fund Profile As of October 31, 2011 Share-Class Characteristics Investor Institutional ETF Shares Shares Shares Ticker Symbol VTWSX VTWIX VT Expense Ratio 1 0.45% 0.23% 0.25% Portfolio Characteristics FTSE All-World Fund Index Number of Stocks 2,926 2,883 Median Market Cap $33.0B $33.0B Price/Earnings Ratio 12.7x 12.6x Price/Book Ratio 1.7x 1.7x Return on Equity 19.1% 18.9% Earnings Growth Rate 4.8% 4.7% Dividend Yield 2.8% 2.9% Turnover Rate 10% — Short-Term Reserves 0.0% — Sector Diversification (% of equity exposure) FTSE All-World Fund Index Consumer Discretionary 10.1% 10.1% Consumer Staples 10.3 10.3 Energy 11.4 11.4 Financials 19.7 19.8 Health Care 8.6 8.5 Industrials 10.6 10.6 Information Technology 12.3 12.2 Materials 8.3 8.4 Telecommunication Services 4.9 4.9 Utilities 3.8 3.8 Volatility Measures FTSE All-World Index R-Squared 1.00 Beta 1.04 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 1.4% Apple Inc. Computer Hardware 1.3 Royal Dutch Shell plc Integrated Oil & Gas 0.8 Microsoft Corp. Systems Software 0.8 International Business IT Consulting & Machines Corp. Other Services 0.8 Chevron Corp. Integrated Oil & Gas 0.8 Nestle SA Packaged Foods & Meats 0.7 BHP Billiton Ltd. Diversified Metals & Mining 0.7 General Electric Co. Industrial Conglomerates 0.6 Johnson & Johnson Pharmaceuticals 0.6 Top Ten 8.5% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratios shown are from the prospectus dated February 25, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the expense ratios were 0.40% for Investor Shares, 0.20% for Institutional Shares, and 0.22% for ETF Shares. 9 Total World Stock Index Fund Market Diversification (% of equity exposure) FTSE All-World Fund Index Europe United Kingdom 8.5% 8.4% France 3.9 4.0 Switzerland 3.1 3.2 Germany 3.1 3.1 Spain 1.4 1.4 Sweden 1.2 1.2 Italy 1.0 1.0 Other 2.7 2.6 Subtotal 24.9% 24.9% Pacific Japan 7.6% 7.7% Australia 3.4 3.5 Hong Kong 1.3 1.3 Other 0.8 0.8 Subtotal 13.1% 13.3% Emerging Markets China 2.3% 2.3% Brazil 2.3 2.2 South Korea 2.2 2.2 Taiwan 1.5 1.5 India 1.3 1.2 South Africa 1.1 1.1 Other 3.8 3.8 Subtotal 14.5% 14.3% North America United States 43.2% 43.2% Canada 4.0 4.0 Subtotal 47.2% 47.2% Middle East 0.3% 0.3% 10 Total World Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: June 26, 2008, Through October 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2011 Since Final Value One Inception of a $10,000 Year (6/26/2008) Investment Total World Stock Index Fund Investor Shares -0.86% -1.42% $9,532 – FTSE All-World Index 0.40 -1.44 9,525 Global Funds Average -0.84 -1.80 9,410 Global Funds Average: Derived from data provided by Lipper Inc. "Since Inception" performance is calculated from the Investor Shares’ inception date for both the fund and its comparative standards. Since Final Value One Inception of a $5,000,000 Year (10/9/2008) Investment Total World Stock Index Fund Institutional Shares -0.68% 12.60% $7,189,768 FTSE All-World Index 0.40 11.84 7,041,380 "Since Inception" performance is calculated from the Institutional Shares’ inception date for both the fund and its comparative standard. Vanguard fund returns are adjusted to reflect the 0.25% fee on purchases, but not the 2% fee on redemptions of shares held for less than two months. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. See Financial Highlights for dividend and capital gains information. 11 Total World Stock Index Fund Average Annual Total Returns Periods Ended October 31, 2011 Since Final Value One Inception of a $10,000 Year (6/24/2008) Investment Total World Stock Index Fund ETF Shares Net Asset Value -0.46% -1.61% $9,469 FTSE All-World Index 0.40 -1.72 9,435 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standard. Cumulative Returns of ETF Shares: June 24, 2008, Through October 31, 2011 Since One Inception Year (6/24/2008) Total World Stock Index Fund ETF Shares Market Price -0.74% -5.32% Total World Stock Index Fund ETF Shares Net Asset Value -0.46 -5.31 FTSE All-World Index 0.40 -5.65 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standard. Fiscal-Year Total Returns (%): June 26, 2008, Through October 31, 2011 Index returns are adjusted for withholding taxes applicable to U.S.-based mutual funds organized as Delaware statutory trusts. Vanguard fund returns are adjusted to reflect the 0.25% fee on purchases, but not the 2% fee on redemptions of shares held for less than two months. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. 12 Total World Stock Index Fund Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Investor Shares 6/26/2008 -6.91% -4.39% Fee-Adjusted Returns -7.14 -4.47 Institutional Shares 10/9/2008 -6.75 Fee-Adjusted Returns -6.98 ETF Shares 6/24/2008 Market Price -7.39 -4.81 Net Asset Value -6.77 -4.66 Vanguard fund returns are adjusted to reflect the 0.25% fee on purchases, but not the 2% fee on redemptions of shares held for less than two months. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. 13 Total World Stock Index Fund Financial Statements Statement of Net Assets—Investments Summary As of October 31, 2011 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Australia BHP Billiton Ltd. 165,989 6,498 0.4% Commonwealth Bank of Australia 80,850 4,153 0.3% Australia—Other † 38,484 2.7% 49,135 3.4% Austria † 1,793 0.1% Belgium † 4,986 0.3% Brazil † 32,638 2.2% Canada Imperial Oil Ltd. 17,590 728 0.1% Canada—Other † 56,893 3.9% 57,621 4.0% Chile † 3,842 0.3% China China Construction Bank Corp. 3,757,060 2,760 0.2% Industrial & Commercial Bank of China 3,376,245 2,108 0.2% CNOOC Ltd. 927,000 1,752 0.1% PetroChina Co. Ltd. 1,102,000 1,431 0.1% Bank of China Ltd. 3,252,800 1,158 0.1% China Life Insurance Co. Ltd. 400,000 1,034 0.1% China Petroleum & Chemical Corp. 893,319 845 0.1% China Shenhua Energy Co. Ltd. 181,000 828 0.1% China Unicom Hong Kong Ltd. 378,574 761 0.1% China Telecom Corp. Ltd. 862,034 532 0.1% Agricultural Bank of China Ltd. 1,175,500 528 0.0% 14 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets China Overseas Land & Investment Ltd. 222,480 412 0.0% China Citic Bank Corp. Ltd. 569,010 306 0.0% China Coal Energy Co. Ltd. 229,000 285 0.0% Yanzhou Coal Mining Co. Ltd. 106,000 262 0.0% China Resources Enterprise Ltd. 60,000 219 0.0% Dongfeng Motor Group Co. Ltd. 134,000 219 0.0% China Merchants Holdings International Co. Ltd. 62,000 191 0.0% China Communications Construction Co. Ltd. 244,375 184 0.0% Kunlun Energy Co. Ltd. 128,000 179 0.0% China Resources Power Holdings Co. Ltd. 99,400 177 0.0% China Resources Land Ltd. 106,000 155 0.0% China Oilfield Services Ltd. 80,000 133 0.0% Citic Pacific Ltd. 70,000 127 0.0% Sinopharm Group Co. Ltd. 37,600 102 0.0% Air China Ltd. 116,000 90 0.0% Shanghai Industrial Holdings Ltd. 26,000 85 0.0% * China Taiping Insurance Holdings Co. Ltd. 38,800 84 0.0% China Resources Cement Holdings Ltd. 106,000 84 0.0% Zhuzhou CSR Times Electric Co. Ltd. 29,000 68 0.0% Guangdong Investment Ltd. 112,000 67 0.0% Shanghai Electric Group Co. Ltd. 152,000 67 0.0% China Longyuan Power Group Corp. 80,000 66 0.0% China Railway Construction Corp. Ltd. 102,626 61 0.0% China Railway Group Ltd. 184,000 61 0.0% ^ China COSCO Holdings Co. Ltd. 117,000 61 0.0% China Agri-Industries Holdings Ltd. 73,000 58 0.0% CSR Corp. Ltd. 98,000 58 0.0% * China Southern Airlines Co. Ltd. 88,000 49 0.0% Sinopec Shanghai Petrochemical Co. Ltd. 130,000 48 0.0% Zhejiang Expressway Co. Ltd. 68,000 45 0.0% Sinofert Holdings Ltd. 128,000 42 0.0% Franshion Properties China Ltd. 188,000 39 0.0% Angang Steel Co. Ltd. 62,000 38 0.0% Poly Hong Kong Investments Ltd. 74,000 37 0.0% China Foods Ltd. 46,000 36 0.0% China Communications Services Corp. Ltd. 64,000 30 0.0% *,^ China Eastern Airlines Corp. Ltd. 74,000 29 0.0% Metallurgical Corp. of China Ltd. 125,000 27 0.0% Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 21,900 26 0.0% Harbin Electric Co. Ltd. 26,000 26 0.0% Sinotruk Hong Kong Ltd. 34,000 20 0.0% China Travel International Inv HK 128,000 19 0.0% Maanshan Iron & Steel 52,000 16 0.0% Shanghai Waigaoqiao Free Trade Zone Development Co. Ltd. Class B 12,200 9 0.0% Tianjin Capital Environmental Protection Group Co. Ltd. 28,000 8 0.0% China Merchants Property Development Co. Ltd. Class B 5,200 7 0.0% * Citic Resources Holdings Ltd. 49,400 7 0.0% Shenzhen Chiwan Wharf Holdings Ltd. Class B 5,800 6 0.0% Guangdong Electric Power Development Co. Ltd. Class B 15,300 6 0.0% Sinotrans Ltd. 25,000 5 0.0% 1 China—Other † 15,198 1.1% 33,371 2.3% Colombia † 1,913 0.1% 15 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Czech Republic † 921 0.1% Denmark † 6,053 0.4% Egypt † 772 0.1% Finland † 4,869 0.3% France Total SA 115,913 6,048 0.4% Sanofi 67,511 4,830 0.3% France—Other † 46,322 3.2% 57,200 3.9% Germany Siemens AG 47,420 4,971 0.4% Germany—Other † 39,497 2.7% 44,468 3.1% Greece † 726 0.1% Hong Kong BOC Hong Kong Holdings Ltd. 208,000 495 0.0% 1 Hong Kong—Other † 18,664 1.3% 19,159 1.3% Hungary † 727 0.1% 1 India † 19,539 1.3% Indonesia † 5,660 0.4% Ireland † 1,480 0.1% Israel † 4,591 0.3% Italy † 14,671 1.0% Japan Toyota Motor Corp. 121,730 4,042 0.3% TonenGeneral Sekiyu KK 15,000 169 0.0% Japan—Other † 105,425 7.3% 109,636 7.6% Luxembourg † 40 0.0% Malaysia † 7,988 0.5% Mexico † 9,416 0.6% Morocco † 238 0.0% Netherlands † 13,069 0.9% New Zealand † 874 0.1% 16 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Norway † 5,820 0.4% Peru † 1,299 0.1% Philippines † 1,119 0.1% Poland † 2,413 0.2% Portugal † 1,609 0.1% Russia † 11,712 0.8% Singapore Cosco Corp. Singapore Ltd. 32,000 26 0.0% Singapore—Other † 9,982 0.7% 10,008 0.7% South Africa † 16,473 1.1% South Korea 1 Samsung Electronics Co. Ltd. GDR 15,126 6,483 0.5% 1 South Korea—Other † 24,761 1.7% 31,244 2.2% Spain Telefonica SA 238,179 5,062 0.4% Spain—Other † 15,056 1.0% 20,118 1.4% Sweden † 16,934 1.2% Switzerland Nestle SA 179,731 10,395 0.7% Novartis AG 117,977 6,646 0.5% Roche Holding AG 36,444 5,979 0.4% 1 Switzerland—Other † 21,961 1.5% 44,981 3.1% Taiwan † 21,636 1.5% Thailand † 3,390 0.2% Turkey † 2,288 0.2% United Kingdom HSBC Holdings plc 924,189 8,064 0.6% Vodafone Group plc 2,659,578 7,385 0.5% BP plc 977,379 7,192 0.5% Royal Dutch Shell plc Class A 186,479 6,606 0.5% GlaxoSmithKline plc 263,594 5,916 0.4% Royal Dutch Shell plc Class B 139,478 5,004 0.3% British American Tobacco plc 103,684 4,754 0.3% Rio Tinto plc 76,444 4,136 0.3% United Kingdom—Other † 71,978 5.0% 121,035 8.4% 17 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets United States Exxon Mobil Corp. 252,200 19,694 1.4% * Apple Inc. 48,089 19,465 1.3% Microsoft Corp. 435,836 11,606 0.8% International Business Machines Corp. 61,953 11,438 0.8% Chevron Corp. 103,983 10,923 0.8% General Electric Co. 553,449 9,248 0.6% Johnson & Johnson 142,450 9,172 0.6% Procter & Gamble Co. 142,528 9,120 0.6% AT&T Inc. 308,163 9,032 0.6% Oracle Corp. 262,751 8,610 0.6% Coca-Cola Co. 118,745 8,113 0.6% Pfizer Inc. 404,700 7,795 0.5% Wal-Mart Stores Inc. 135,414 7,681 0.5% * Google Inc. Class A 12,550 7,438 0.5% Wells Fargo & Co. 274,348 7,108 0.5% JPMorgan Chase & Co. 202,771 7,048 0.5% Intel Corp. 275,017 6,749 0.5% Philip Morris International Inc. 91,055 6,362 0.4% Merck & Co. Inc. 159,429 5,500 0.4% Verizon Communications Inc. 147,864 5,468 0.4% Cisco Systems Inc. 285,698 5,294 0.4% PepsiCo Inc. 82,224 5,176 0.4% Schlumberger Ltd. 69,992 5,142 0.4% ConocoPhillips 71,219 4,960 0.3% McDonald’s Corp. 53,394 4,958 0.3% Citigroup Inc. 150,320 4,749 0.3% * Berkshire Hathaway Inc. Class A 37 4,327 0.3% Abbott Laboratories 80,040 4,312 0.3% Qualcomm Inc. 83,262 4,296 0.3% * Berkshire Hathaway Inc. Class B 55,035 4,285 0.3% Occidental Petroleum Corp. 41,856 3,890 0.3% United States—Other † 390,302 27.0% 629,261 43.5% Total Common Stocks (Cost $1,363,777) 1,448,736 100.1% Coupon Temporary Cash Investment Money Market Fund Vanguard Market Liquidity Fund (Cost $1,472) 0.128% 1,471,731 1,472 0.1% Total Investments (Cost $1,365,249) 1,450,208 100.2% Other Assets and Liabilities Other Assets 4,145 0.3% Liabilities 3 (6,431) (0.5%) (2,286) (0.2%) Net Assets 1,447,922 100.0% 18 Total World Stock Index Fund At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 1,362,862 Undistributed Net Investment Income 26,107 Accumulated Net Realized Losses (25,948) Unrealized Appreciation (Depreciation) Investment Securities 84,959 Foreign Currencies (58) Net Assets 1,447,922 Investor Shares—Net Assets Applicable to 15,549,227 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 286,033 Net Asset Value Per Share—Investor Shares $18.40 Institutional Shares—Net Assets Applicable to 2,071,365 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 191,302 Net Asset Value Per Share—Institutional Shares $92.36 ETF Shares—Net Assets Applicable to 21,469,157 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 970,587 Net Asset Value Per Share—ETF Shares $45.21 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,368,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, the aggregate value of these securities was $8,829,000, representing 0.6% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,472,000 of collateral received for securities on loan. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 19 Total World Stock Index Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Dividends 1 34,811 Interest 2 11 Security Lending 642 Total Income 35,464 Expenses The Vanguard Group—Note B Investment Advisory Services 171 Management and Administrative—Investor Shares 921 Management and Administrative—Institutional Shares 155 Management and Administrative—ETF Shares 1,278 Marketing and Distribution—Investor Shares 82 Marketing and Distribution—Institutional Shares 26 Marketing and Distribution—ETF Shares 259 Custodian Fees 419 Auditing Fees 37 Shareholders’ Reports—Investor Shares 5 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 32 Trustees’ Fees and Expenses 1 Total Expenses 3,386 Net Investment Income 32,078 Realized Net Gain (Loss) Investment Securities Sold (16,370) Foreign Currencies (211) Realized Net Gain (Loss) (16,581) Change in Unrealized Appreciation (Depreciation) Investment Securities (50,814) Foreign Currencies (106) Change in Unrealized Appreciation (Depreciation) (50,920) Net Increase (Decrease) in Net Assets Resulting from Operations (35,423) 1 Dividends are net of foreign withholding taxes of $1,595,000. 2 Interest income from an affiliated company of the fund was $11,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Total World Stock Index Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 32,078 19,020 Realized Net Gain (Loss) (16,581) 29,502 Change in Unrealized Appreciation (Depreciation) (50,920) 66,555 Net Increase (Decrease) in Net Assets Resulting from Operations (35,423) 115,077 Distributions Net Investment Income Investor Shares (4,815) (2,072) Institutional Shares (1,119) (292) ETF Shares (16,015) (9,007) Realized Capital Gain Investor Shares — — Institutional Shares — — ETF Shares — — Total Distributions (21,949) (11,371) Capital Share Transactions Investor Shares 39,203 99,427 Institutional Shares 162,247 25,727 ETF Shares 267,478 160,401 Net Increase (Decrease) from Capital Share Transactions 468,928 285,555 Total Increase (Decrease) 411,556 389,261 Net Assets Beginning of Period 1,036,366 647,105 End of Period 1 1,447,922 1,036,366 1 Net Assets—End of Period includes undistributed net investment income of $26,107,000 and $16,075,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Total World Stock Index Fund Financial Highlights Investor Shares June 26, 2008 1 to Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 Net Asset Value, Beginning of Period $18.85 $16.66 $13.71 $20.00 Investment Operations Net Investment Income .380 .359 2 .328 2 .160 2 Net Realized and Unrealized Gain (Loss) on Investments 3 (.480) 2.076 2.698 (6.450) Total from Investment Operations (.100) 2.435 3.026 (6.290) Distributions Dividends from Net Investment Income (.350) (.245) (.076) — Distributions from Realized Capital Gains — Total Distributions (.350) (.245) (.076) — Net Asset Value, End of Period $18.40 $18.85 $16.66 $13.71 Total Return 4 -0.61% 14.73% 22.25% -31.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $286 $255 $131 $41 Ratio of Total Expenses to Average Net Assets 0.40% 0.45% 0.50% 0.46% 5 Ratio of Net Investment Income to Average Net Assets 2.30% 2.03% 2.28% 2.32% 5 Portfolio Turnover Rate 6 10% 7% 18% 5% 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.01, $.01, $.01, and $.01. 4 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 Total World Stock Index Fund Financial Highlights Institutional Shares Oct. 9, 2008 1 to Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 Net Asset Value, Beginning of Period $94.62 $83.54 $68.63 $66.81 Investment Operations Net Investment Income 2.124 1.893 2 1.884 2 .124 2 Net Realized and Unrealized Gain (Loss) on Investments 3 (2.459) 10.538 13.457 1.696 Total from Investment Operations (.335) 12.431 15.341 1.820 Distributions Dividends from Net Investment Income (1.925) (1.351) (.431) — Distributions from Realized Capital Gains — Total Distributions (1.925) (1.351) (.431) — Net Asset Value, End of Period $92.36 $94.62 $83.54 $68.63 Total Return 4 -0.44% 15.01% 22.55% 2.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $191 $48 $17 $7 Ratio of Total Expenses to Average Net Assets 0.20% 0.23% 0.25% 0.20% 5 Ratio of Net Investment Income to Average Net Assets 2.50% 2.25% 2.53% 2.58% 5 Portfolio Turnover Rate 6 10% 7% 18% 5% 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.03, $.03, $.05, and $.01. 4 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 Total World Stock Index Fund Financial Highlights ETF Shares June 24, 2008 1 to Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 Net Asset Value, Beginning of Period $46.30 $40.88 $33.59 $49.74 Investment Operations Net Investment Income 1.020 .964 2 .871 2 .340 2 Net Realized and Unrealized Gain (Loss) on Investments 3 (1.192) 5.118 6.622 (16.490) Total from Investment Operations (.172) 6.082 7.493 (16.150) Distributions Dividends from Net Investment Income (.918) (.662) (.203) — Distributions from Realized Capital Gains — Total Distributions (.918) (.662) (.203) — Net Asset Value, End of Period $45.21 $46.30 $40.88 $33.59 Total Return -0.46% 15.00% 22.49% -32.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $971 $733 $499 $114 Ratio of Total Expenses to Average Net Assets 0.22% 0.25% 0.30% 0.29% 4 Ratio of Net Investment Income to Average Net Assets 2.48% 2.23% 2.48% 2.49% 4 Portfolio Turnover Rate 5 10% 7% 18% 5% 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.03, $.02, $.02, and $.01. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 24 Total World Stock Index Fund Notes to Financial Statements Vanguard Total World Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers three classes of shares: Investor Shares, Institutional Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 25 Total World Stock Index Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on capital share transactions are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $227,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.09% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
